Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 1 of 79




                   Exhibit A
Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 2 of 79
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 3 of 79

                                                                                      i
                         1203 DELEGATION OF AUTHORITY (Internal)
                                     Table of Contents

CHAPTER 1. OVERVIEW

1.1   Purpose
1.2   Objectives
1.3   Authority
1.4   Responsibility
1.5   References
1.6   Policy
1.7   File and Records Maintenance

CHAPTER 2. PROVISIONS FOR DELEGATIONS OR REDELEGATIONS
2.1  Authority to Delegate or Redelegate
                 A. Derivation of Authority
                 B. Positions Holding Authority
2.2  Level of Redelegation
                 A. General Rule for Level of Redelegation
                 B. Criteria for Determining Level of Authority
2.3  Publication of Delegations or Redelegations
                 A. Departmental Requirements
                 B. Publishing Method

CHAPTER 3. DELEGATING, RE-DELEGATING OR REVOKING AUTHORITY
3.1  Notification of Position Receiving Authority
3.2  Recordation and Documentation
                 A. Amendments to BLM Manual
                 B. Revisions to Position Description
3.3  Revoking Authorities
3.4  Designating Acting Officials
                 A. Rotating Acting Schedules
                 B. Unique Situations

CHAPTER 4. REDELEGATIONS OF AUTHORITY TO STATE DIRECTORS
4.1  Jurisdictional Authority
4.2  Cooperation among State Directors
4.3  State Supplemental Manual

CHAPTER 5. CURRENT DELEGATIONS OF AUTHORITY AFFECTING BLM

GLOSSARY OF TERMS

INSTRUCTIONS FOR USE



BLM MANUAL                                                         Rel. No. 1-1779
Supersedes Rel. 1-1717                                             Date: 10/27/2016
        Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 4 of 79

                           1203 DELEGATION OF AUTHORITY (Internal)

                                                                                                           1-1

CHAPTER 1. PURPOSE: This manual section provides:

                    A. BLM Policy for Delegation of Authority.
                    B. Criteria for Determining Appropriate Level of Delegations of Authority.
                    C. Procedures for Re-delegating Authorities.
                    D. Procedures for Revoking Authorities.
                    E. Procedures for Designating Acting Officials.
                    F. An Index of all BLM Authorities through the Washington Office Division
             Chief and State District Manager levels.

1.2      Objectives. The objective of this manual section is to provide a single, authoritative
source of the organizational location of authority for use by all BLM officials. This provides for
implementation of clear, manageable, and efficient procedures for re-delegating authorities,
facilitates management control over delegations of authority, and assures that authority is
delegated to the lowest practical level. This Manual Section is not intended to serve as a
substitute for the other BLM Manual Sections but can be used to supplement, if necessary, other
Manual Sections and the Code of Federal Regulations. While this Manual Section is intended to
serve as an authoritative source for delegations in the BLM, the absence of authorities in it does
not preclude the exercise of those authorities provided they have appropriate legal basis. In the
absence of other specific delegations in the form of BLM Manuals, regulations, Federal Register
publications or written delegations, this Manual Section and attached Index shall constitute
formal delegation of the listed authorities.

1.3     Authority. Departmental Manual Parts 135, 200, 205, 235, 303, and 757.

1.4     Responsibility.

                     A. The Director and Deputy Directors are responsible for assuring that
             authorities delegated to them are re-delegated to the most appropriate organizational
             level.
                     B. Assistant Directors and Washington Office Division Chiefs are
             responsible for assuring that material concerning authorities in their respective areas
             of jurisdiction is accurate. This includes responding to District/Field office
             suggestions for amendments to material in this Manual Section.
                     C. The Division Chief, Division of Evaluations and Management Services is
             responsible for reviewing all delegations of authority changes from the BLM
             Director, Deputy Director(s), Assistant Directors1, State Directors and the National
             Operations Center Director. The Chief, Division of Evaluations and Management
1
 Throughout this MS and its Appendix, the term ‘Assistant Directors’ includes both the Fire and Aviation
Directorate and the Office of Law Enforcement and Security.

BLM MANUAL                                                                             Rel. No. 1-1779
Supersedes Rel. 1-1717                                                                 Date: 10/27/2016
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 5 of 79

                      1203 DELEGATION OF AUTHORITY (Internal)

                                                                                              1-2

          Services is responsible for recommending to Bureau officials appropriate adjustments
          to existing delegations.
                  D. The Division Chief, Division of Regulatory Affairs is responsible for
          developing and overseeing procedures for publication of redelegations of authority in
          the Federal Register when publication is necessary.
                  E. All BLM Management Officials are responsible for:
                          1. Assuring that authorities delegated to them are exercised within
              legally stated limits.
                          2. Recommending to the Director appropriate levels for specific
              authorities resulting in more efficient management and improved service to the
              public.
                          3. Re-delegating authorities to the appropriate level of the
              organization with full documentation in the appropriate BLM Manual Sections
              and Manual Supplements and, if necessary, providing a notice in the Federal
              Register (see Chapters 2 and 3).

1.5   References

                  A. Part 200 of the Departmental Manual (200 DM) is the official statement of
          the Departmental delegation of authority policy. It states general policy, notes several
          authorities specifically withheld by the Secretary or Assistant Secretaries, and
          provides background information on required delegation policies and procedures.

                 B. Part 205 of the Departmental Manual (305 DM) contains information
          regarding general delegations.

                 C. Part 235 of the Departmental Manual (235 DM) is the official statement of
          delegations from the Secretary or Assistant Secretaries to the Director, Bureau of
          Land Management. This reference also notes relevant specific authorities reserved at
          the Departmental level.

                 D. Part 290 of the Departmental Manual (290 DM) provides guidance and
          responsibilities for the establishment and recording of emergency succession to key
          management positions.

                 E. Part 295 of the Departmental Manual (295 DM) provides for delegations
          of authority for disaster assistance activities.



BLM MANUAL                                                                 Rel. No. 1-1779
Supersedes Rel. 1-1717                                                     Date: 10/27/2016
       Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 6 of 79

                       1203 DELEGATION OF AUTHORITY (Internal)

                                                                                                1-3

                  F. Part 296 of the Departmental Manual (296 DM) is divided into two
           chapters:

                           1. Chapter 1 provides for delegation of authority with respect to
               reciprocal agreements with fire organizations for the rendering of emergency
               assistance in extinguishing fires and preserving life and property from fire.

                          2. Chapter II provides for delegations of authority for response to
               discharges of oil and releases of hazardous substances.

                   G. Part 303 of the Departmental Manual Chapter 7 (303 DM 7) provides
           guidance and instructions for the gathering and application of boundary evidence with
           respect to Indian trust assets.

                  H. Part 757 of the Departmental Manual (757 DM) provides guidance and
           responsibilities for administration of surveying activities and its assigned
           responsibilities for coordinating Federal Surveying activities.

                  I. Other Agency Manuals. Numerous delegations to heads of agencies.
           These include the Office of Personnel Management (Federal Personnel Manual),
           General Services Administration (Federal Acquisition Regulations), Department of
           Treasury, and Government Accountability Office directives.

                  J. Code of Federal Regulations. Implementations of procedural requirement
           for Federal laws are published in the Federal Register and the Code of Federal
           Regulations. These include formal delegations of authority required to administer
           laws.

1.6    Policy. It is the policy of the BLM that all authorities be delegated to the lowest
organizational levels possible, consistent with efficient program management.

1.7     File and Records Maintenance. Organizational change files are considered permanent
archival records. The maintenance of these files is critical to facilitating future research,
establishing a record of agency structural changes, and providing information to requesters under
a variety of statutes. See the DRS/GRS/BLM Combined Records Schedules, Schedule 16, item
18, for disposition instructions.




BLM MANUAL                                                                  Rel. No. 1-1779
Supersedes Rel. 1-1717                                                      Date: 10/27/2016
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 7 of 79

                     1203 DELEGATION OF AUTHORITY (Internal)

                                                                                              2-1

CHAPTER 2. PROVISIONS FOR DELEGATIONS OR REDELEGATIONS.

2.1   Authority to Delegate or Re-delegate.
                                 A. Derivation of Authority. Most BLM authorities are derived
                 from the Secretary, through the Assistant Secretary, to the Director. All BLM
                 authorities, for purposes of redelegation within the BLM, are generally
                 derived from the Director.

                                       1. For the purposes of BLM Manual Section 1203, all
                    authorities held by a particular line manager position are also held by
                    positions organizationally titled “Associate” attached to that particular
                    position (for example, Associate State Directors share all authorities held
                    by State Directors).

                                        2. In most cases, authorities held by the Director may
                    be exercised by Washington Office Assistant Director(s), who are line
                    officials, within their areas of functional jurisdiction. Exceptions to this
                    general rule are individually noted in the Index of this Manual Section.

                                 B. Positions Holding Authority. Any official to whom
                 authority is delegated in BLM Manual Section 1203, or to whom authority has
                 been delegated by other appropriate means, may, in writing, re-delegate or
                 authorize redelegation of such authority, unless redelegation of authority is
                 specifically prohibited or is limited.

                                       1. An official who delegates an authority does not
                    divest himself/herself of the power to exercise that authority.

                                       2. Delegation of an authority does not preclude that
                    management official from later revoking that authority from the lower
                    level. The delegation or redelegation may be revoked at any time upon
                    proper notice (see Chapter 3).

                                        3. Delegation of an authority does not relieve that
                    individual of the responsibility for action taken pursuant to the delegation.

                                       4. An official or employee to whom an authority is
                    delegated must exercise this authority in conformance with any overriding
                    requirements that govern its use—as the person making the delegation

BLM MANUAL                                                                Rel. No. 1-1779
Supersedes Rel. 1-1717                                                    Date: 10/27/2016
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 8 of 79

                      1203 DELEGATION OF AUTHORITY (Internal)

                                                                                                2-2

                     would be called upon to observe. Such overriding requirements and
                     restrictions are found in the Departmental Manual, Council on
                     Environmental Quality Regulations, Code of Federal Regulations, and/or
                     Executive Orders.

                                         5. Delegated authority must be exercised in
                     accordance with relevant policies, standards, programs, organization and
                     budgetary limitations, and administrative instructions prescribed by
                     officials of the Department and the BLM.

                                        6. Any delegation to a position may in turn be re-
                     delegated unless redelegation is prohibited.

                                         7. All delegations and redelegations must conform to
                     the provisions of this BLM Manual Section.

2.2   Level of Redelegation.
                                A. General Rule for Level of Redelegation. It is the policy of
                 the BLM that all authorities are delegated to the lowest organizational level
                 possible, consistent with efficient program management.

                                B. Criteria for Determining Level of Authority. To determine
                 which level in the BLM constitutes the “lowest organizational level possible”,
                 the following criteria are used:

                  1. The position to which redelegation is being considered has access to, on a
          regular basis, the knowledge and skills necessary to judiciously exercise the authority.

                 2. There are no legal restrictions or reservations of authority precluding the
          redelegation.

                 3. There are, or will be provided, adequate guidelines accompanying the
          redelegation.

                 4. There is, or will be provided, adequate staff and funding at the level of
          redelegation to carry out the responsibilities inherent in the redelegation.

                  5. The organizational structure and geographic location of the position
          receiving the authority is such that the incumbent will be able to exercise that

BLM MANUAL                                                                 Rel. No. 1-1779
Supersedes Rel. 1-1717                                                     Date: 10/27/2016
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 9 of 79

                      1203 DELEGATION OF AUTHORITY (Internal)

                                                                                               2-3

          authority effectively.

                  6. There is, or will be provided, access to all necessary
          data/information/records needed to carry out the delegated authorities.


2.3   Publication of Delegations or Redelegations.
                              A.      Departmental Requirements. Departmental Manual Part
             200 DM 1.10 states that any redelegation of the Secretary’s authority will follow
             the policy that if the redelegation “has a direct impact on some sector of the
             public, it will be published in the Federal Register.” The sub-chapter further
             states that officials should use “judgement” in determining the point at which the
             redelegation directly affects the public and therefore should be published in the
             Federal Register.

                                         1. Redelegations of authority of a purely internal
                     nature (contracts, personnel, some Cadastral Survey matters, etc.) do not
                     require publication.

                                         2. The purpose of publishing delegations of authority
                     in the Federal Register is to officially notify the public of the
                     organizational location where the BLM will act on specific matters.
                     Therefore, it is not necessary to publish a redelegation of authority if the
                     authority will in turn be re-delegated to a lower organizational level. Only
                     the last delegation needs to be published.

                                        3. Most BLM authorities do not need to be published
                     in the Federal Register. It is emphasized that only instances of direct
                     impact on the public require publication.

                                 B. Publishing Method. To save paperwork and time in the
                 State Offices, plenary delegations of authority to State Directors that will in
                 turn be re-delegated to all District/Field office personnel will be published in
                 one announcement in the Federal Register rather than having each State
                 Office publish an announcement. This one announcement delegating
                 authority directly to District/Field office personnel must be published under
                 the Director’s (or appropriate Assistant Director’s) signature.



BLM MANUAL                                                                 Rel. No. 1-1779
Supersedes Rel. 1-1717                                                     Date: 10/27/2016
       Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 10 of 79

                         1203 DELEGATION OF AUTHORITY (Internal)

                                                                                                      3-1

CHAPTER 3. DELEGATING, REDELEGATING, OR REVOKING AUTHORITY.

3.1    Notification of Position Receiving Authority. Delegations of authority must, in all
instances, be made by written notice to the position receiving the authority. This written notice
must be made on Form 1203-2, Delegation of Authority, or a similar form used as part of a

State Manual Supplement to the BLM Manual Section 1203
https://blmspace.blm.doi.net/oc/intra/dbs/eForms%20Library/Forms/1200-1299.aspx,
                                                                              such as an
Information Bulletin or Instruction Memorandum. The written notice must be signed by the
official delegating the authority and sent to the position receiving the authority.


3.2    Documentation. Written documentation of a delegation of authority must be in the form
of an amendment to Appendix of this Manual Section, or to the Index of a State Supplement to
this Manual Section.
                               A. Amendments to the BLM Manual.

                                            1. Washington Office organizational units (Offices,
                        Divisions and Staffs) are responsible for assuring that delegations of
                        authority that fall within their areas of functional responsibility are
                        accurate, current, clear and complete.
                                            2. Suggested amendments, issues, questions or
                        comments to the delegations of authority cited in Appendix (including
                        identification of apparent inconsistencies between this Manual and other
                        documents) are to be directed to Chief, Division of Evaluations and
                        Management Services (WO 830).

                                    B. Revisions to Position Description. Amendments to the
                    BLM Manual Section 1203 that delegate authorities may often require
                    revisions in the Employee Performance Appraisal Plan (EPAP) (Form 1400-
                    90), as well as position description of the position or positions receiving the
                    authority. Authorities must not be delegated without review and if necessary
                    (in instances of major changes in authority), revision of the EPAP’s and
                    position descriptions.

3.3    Revoking Authorities. Revocation of a delegated authority follows a similar process as
delegation of an authority, described in chapters 2 and 3.




BLM MANUAL                                                                         Rel. No. 1-1779
Supersedes Rel. 1-1717                                                             Date: 10/27/2016
      Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 11 of 79

                     1203 DELEGATION OF AUTHORITY (Internal)

                                                                                             3-2

3.4   Designating Acting Officials.
                               A. Rotating Schedules.

                                       1. Only one individual may be designated as acting for
                    a specified period of time. *Exception. If a designated acting official is
                    telecommuting and his/her physical presence is required to sign a
                    document or attend an emergency meeting, then the next person in line of
                    designees can assume that role.
                                       2. Form 1203-1 or its electronic equivalent,
                    Delegation and Certification of Acting Authority, should be used to record
                    standard acting rotation schedules within office and to officially record the
                    specific periods individuals serve in an acting capacity. Designation of
                    acting individuals in unique situations, or not in accord with established
                    schedules, should be made in writing to the supervisor or the acting
                    position.

                                 B. Unique Situations. Individuals serving in an acting
                 capacity assume all the authorities of that position unless authorities are
                 withheld. Individuals serving in an acting capacity assume all the authorities
                 of that position unless authorities are withheld. If an authority is withheld a
                 designated acting for that authority will be assigned to ensure continuity of
                 operations. Individuals serving in that capacity must use judgment in
                 exercising these authorities. This includes considering the relative importance
                 of an issue, whether the issue could or should be deferred, and the known
                 preference of the individual for whom that person is acting.




BLM MANUAL                                                                Rel. No. 1-1779
Supersedes Rel. 1-1717                                                    Date: 10/27/2016
        Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 12 of 79
                      1203 DELEGATION OF AUTHORITY (Internal)                                   4-1


 CHAPTER 4. REDELEGATIONS OF AUTHORITY TO STATE DIRECTORS.

 The BLM State Directors are authorized to perform in their respective States – and in accordance
 with existing policies, regulations and procedures of the Department and the BLM – the
 functions of the Director, BLM, as listed in the Delegations of Authority Index (see Appendix),
 unless specifically limited.

 4.1    Jurisdictional Authority. The State Directors have jurisdiction of BLM programs in the
 various States as listed below:

BLM State Director                                Jurisdiction
State Director, Alaska                            Alaska
State Director, Arizona                           Arizona
State Director, California                        California, Hawaii*
State Director, Colorado                          Colorado
State Director, Eastern States                    All States east of and contiguous to the
                                                  Mississippi River
State Director, Idaho                             Idaho
State Director, Montana                           Montana, North Dakota, South Dakota
State Director, Nevada                            Nevada
State Director, New Mexico                        New Mexico, Kansas, Oklahoma, Texas
State Director, Oregon                            Oregon, Washington
State Director, Utah                              Utah
State Director, Wyoming                           Wyoming, Nebraska

 *For matters of Cadastral Survey executed for the National Park Service or other Federal interest
 lands within the State of Hawaii.

 4.2     Cooperation among State Directors. Where State Office boundaries include land in two
 or more States and a memorandum of understanding has been signed by the State Directors
 involved, delegations of authority from the responsible State Director are enforced on all lands
 within the agreed area of jurisdiction.

 4.3     State Supplemental Manuals. States are not required to have a supplemental manual but
 may create one that is consistent with the 1203 Appendix and also identifies areas relevant only
 to that particular state. In such instances, the supplemental manual is required to be provided to
 the Washington Office, Division of Evaluations and Management Services for publication on an
 internal BLM site.
       Case 4:20-cv-00062-BMM Document 28-3 Filed 10/05/20 Page 13 of 79

                        1203 DELEGATION OF AUTHORITY (Internal)

                                                                                                 5-1

CHAPTER 5. CURRENT DELEGATIONS OF AUTHORITY AFFECTING THE BLM.

Appendix provides an Index to current delegations of authority concerning BLM programs and
operations. Except where qualified, limited, restricted, or withheld, all of the authorities of the
Director, BLM, to exercise the program authority of the Secretary of the Interior are hereby
delegated to the individual BLM official(s) specified in Appendix. For purposes of this Manual
Section, the term BLM, as used in Departmental or BLM regulations, Manual Sections, or other
instructional directives, includes the individual BLM official(s) designated in Appendix.
Redelegation of the authority delegated to the individual BLM official(s) specified in Appendix
may be made by Authorized Officers under the provisions described in 1.4.




BLM MANUAL                                                                   Rel. No. 1-1779
Supersedes Rel. 1-1717                                                       Date: 10/27/2016
                                             Delegation
                         Case 4:20-cv-00062-BMM         of Authority
                                                  Document           Manual
                                                             28-3 Filed  10/05/20 Page 14 of Appendix
                                                                                             79       Table of Contents - 1
                                                   Appendix Table of Contents
Subject Codes                                               Numerical List
Appendix 1          1000-1099 GENERAL MANAGEMENT
                    1100-1199 GENERAL ADMINISTRATION
Appendix 2          1200-1299 ADMINISTRATIVE MANAGEMENT
Appendix 3          1300-1399 FISCAL ACCOUNTING
Appendix 4          1400-1499 PERSONNEL MANAGEMENT
Appendix 5          1500-1599 ADMINISTRATIVE SERVICES
Appendix 6          1600-1699 PLANNING, PROGRAMMING, AND BUDGETING
Appendix 7          1700-1799 PROGRAM MANAGEMENT
Appendix 8          1800-1899 PUBLIC ADMINISTRATIVE PROCEDURES
                    2000-2099 LAND RESOURCE MANAGEMENT
                    2100-2199 ACQUISITION
                    2200-2299 EXCHANGE OF PUBLIC LANDS
                    2300-2399 WITHDRAWALS
Appendix 9          2400-2499 LAND CLASSIFICATION
                    2500-2599 DISPOSITION: OCCUPANCY AND USE
                    2600-2699 DISPOSITION: GRANTS
                    2700-2799 DISPOSITION: SALES
                    2800-2899 RIGHTS-OF-WAY
                    2900-2999 USE: LEASES AND PERMITS
Appendix 10         3000-3099 MINERALS MANAGEMENT
                    3100-3199 OIL AND GAS LEASING
Appendix 11         3200-3299 GEOTHERMAL RESOURCES LEASING
Appendix 12         3400-3499 COAL MANAGEMENT
                    3500-3599 LEASING OF SOLID MINERALS OTHER THAN COAL AND OIL SHALE
                    3600-3699 MINERAL MATERIALS DISPOSAL
Appendix 13         3700-3799 MULTIPLE USE; MINING*
                    3800-3899 MINING CLAIMS UNDER THE GENERAL MINING LAWS
                    3900-3999 OIL SHALE MANAGEMENT
                    4000-4099 RANGE MANAGEMENT
                    4100-4199 GRAZING ADMINISTRATION - EXCLUSIVE OF ALASKA
Appendix 14         4200-4299 GRAZING ADMINISTRATION; ALASKA; LIVESTOCK
                    4300-4399 GRAZING ADMINISTRATION; ALASKA; REINDEER
                    4400-4499 RANGELAND INVENTORY, MONITORING, AND EVALUATION
                    4700-4799 WILD FREE-ROAMING HORSE AND BURRO MANAGEMENT
                    5000-5099 FOREST MANAGEMENT
                    5100-5199 FOREST MANAGEMENT PLANS
                    5200-5299 FOREST MANAGEMENT PROGRAM DEVELOPMENT
                    5300-5399 TIMBER MEASUREMENT
Appendix 15         5400-5499 SALES OF FOREST PRODUCTS
                    5500-5599 NONSALE DISPOSALS
                    5600-5699 SILVICULTURAL PRACTICES
                    5700-5799 FOREST DEVELOPMENT
                    5800-5899 FOREST PROTECTION AND FOREST PEST MANAGEMENT
                    6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                    6100-6199 National Landscape Conservation System
                    6200-6299 National Conservation Areas and similar designations, National Monuments, and
                    National Scenic and Historic Trails
Appendix 16         6300-6399 Wilderness Management
                    6400-6499 Wild and Scenic River Management
                    6500-6699 Wildlife Management
                    6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                    6800-6899 Wildlife Population Management
                    7000-7099 SOIL, WATER, AND AIR MANAGEMENT
                    7100-7199 SOIL RESOURCE MANAGEMENT
Appendix 17         7200-7200 WATER RESOURCES
                    7300-7399 AIR RESOURCES
                    7400-7499 PRACTICE, STANDARDS, AND TECHNIQUES
                    8000-8099 RECREATION PROGRAMS
                    8100-8199 CULTURAL RESOURCE MANAGEMENT
                    8200-8299 NATURAL HISTORY RESOURCE MANAGEMENT
Appendix 18         8300-8399 RECREATION MANAGEMENT
                    8400-8499 VISUAL RESOURCE MANAGEMENT
                    8500-8599 WILDERNESS MANAGEMENT


BLM Manual                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                      Table of Contents                                  Date: 10/27/2016
Appendix 18                                  Delegation
                         Case 4:20-cv-00062-BMM         of Authority
                                                  Document           Manual
                                                             28-3 Filed  10/05/20 Page 15 of Appendix
                                                                                             79       Table of Contents - 2
                                                   Appendix Table of Contents
                    8600-8699 ENVIRONMENTAL EDUCATION AND PROTECTION
                    9000-9099 TECHNICAL SERVICES
Appendix 19         9100-9199 ENGINEERING
                    9200-9299 PROTECTION
                    9300-9399 APPRAISALS
Appendix 20         9400-9499 AVIATION MANAGEMENT
                    9500-9599 SOCIAL AND ECONOMIC ANALYSIS
                    9600-9699 CADASTRAL SURVEY




BLM Manual                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                     Table of Contents                                   Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 16 ofAppendix
                                                                                                        79 Subject Codes-Numerical List - 3
                                                                                 Subject Codes - Numerical List

                                                                      1000-1099 GENERAL MANAGEMENT
1003        Acting Officials                                                              1050        Loss Control Management
1060        Occupational & Environmental Safety and Health Management
                                                                   1100-1199 GENERAL ADMINISTRATION - Appendix 1
1102        Passes and Employee Identification Cards                                      1103        Uniforms
1104        Partnerships                                                                  1105        Donations
1110        Cross Functional Activities Management                                        1111        Fire Business Management
1112        Safety                                                                        1113        Official Use of Horses
1114        Volunteers                                                                    1115        Environmental Education
1116        Resource Apprenticeship Program for Students                                  1117        Yourth Service Corps
1118        Indian Trust Activities                                                       1120        Public Affairs
1130        Government Performance and Results                                            1131        Strategic Planning
1132        Customer Service                                                              1133        Performance Plans
1134        Performance Measurements                                                      1135        Performance Reports
1137        Co-location with Other Agencies                                               1140        Compliance
1144        Reporting Nonsecurity Irregularities and Employee Misconduct                  1160        Statistics
1161        Compilation                                                                   1162        Analysis and Evaluation
1163        Coordination                                                                  1164        Publication
1165        Public Land Statistics                                                        1170        Emergency Operations
                                                                 1200-1299 ADMINISTRATIVE MANAGEMENT - Appendix 2
1201        Organization Management                                                       1202        Organization Control
1203        Delegation of Authority                                                       1210        Organization Structure and Functions
1211        Headquarters Office                                                           1212        State, District, and Field Offices
1216        Service Center                                                                1217        Boise Interagency Fire Center
1218        Other Field Offices                                                           1219        Other Agencies
1220        Records and Information Management                                            1221        Directives
1222        Reports Management                                                            1223        Forms Management
1224        Knowledge Management                                                          1230        Enterprise Architecture
1240        Evaluation Program                                                            1241        General Management Evaluations
1242        Program Evaluations                                                           1243        Special Evaluations
1244        Administrative and Technical Procedures Reviews                               1245        Audit Coordination, Response, and Followup
1250        Manpower Improvements                                                         1251        Productivity
1252        Human Resources Development                                                   1253        Organization Development
1260        Automated Data Processing                                                     1261        Automation, Information Resources Management (AIM) Modernization and Life
                                                                                                      Cycle Management
1262        Standards                                                                     1263        Equipment, Software, and Services
1264        Automated Information Systems Security Program                                1265        Information Technology Investment Management
1266        Training                                                                      1267        ADP Cost Recovery
1268        Configuration Management                                                      1269        SPM/M Systems Performance Measurement/Management (Capacity
                                                                                                      Management)
1270        Records Administration                                                        1271        BLM Information Access Center
1272        Records Disposition                                                           1273        Vital Records
1274        Serialized Case File System                                                   1275        Land Status Records
1276        Micrographics                                                                 1277        GLO Project Records
1278        External Access to BLM Information                                            1279        Library Management
1280        Information Resources Management                                              1283        Data Administration
1290        Telecommunications                                                            1291        Frequency Authorizations
1292        Radio Communications Management                                               1293        Telephone Communications Management
1294        Data Communications Management                                                1295        Information Quality Assurance
1296        Privacy                                                                       1297        Section 508 of the Rehabilitation Act
                                                                      1300-1399 FISCAL ACCOUNTING - Appendix 3
1301        Accounting Principles and Standards                                           1302        Relationship to Treasury Department
1303        Relationship to Office of Management and Budget                               1304        Relationship to General Accounting Office
1305        Relationship to Other Agencies                                                1306        Audit Followup
1307        Management Control Systems                                                    1310        General and Allotment Ledger Accounting
1311        General Ledger Accounting Control                                             1312        Appropriation and Allotment Accounting
1314        Document Processing and Control                                               1315        Working Capital Fund
1317        Distribution of Receipts                                                      1318        Internal Financial Reports
1319        External Financial Reports                                                    1320        Cost Accounting
1321        General Concepts                                                              1322        Road Construction Costs
1323        Cost Recovery for Reimbursable Projects/Activities                            1324        Reimbursable Projects
1325        Other Project Accounting                                                      1330        Financial Reporting
1331        District, Land and State Office Reports (See 1321)                            1332        Cash Accountability
1333        Employee Overpayments                                                         1334        Interagency Transfers and Returns
1338        Service First                                                                 1340        Payroll Procedures
1341        Time, Attendance, and Leave Reporting                                         1342        Severance Pay
1343        Distribution of Paychecks                                                     1344        Payroll Earnings
1345        Payroll Deductions                                                            1346        Emergency Employees
1347        Temporary Employees                                                           1348        Unemployment Compensation Procedures
1349        Missing Employees                                                             1360        Service Center and Field Office Fiscal Procedures
1368        Concession Contract and Permit Procedures                                     1370        Receipts and Disbursements
1371        Billings                                                                      1372        Collections
1373        Distribution of Receipts                                                      1374        Refunds, Transfers, and Returns
1375        Delinquent Accounts                                                           1376        Disbursements
1377        Sales                                                                         1378        Letter of Credit
1379        Payments in Lieu of Taxes                                                     1380        Financial Operating Procedures
1381        Compliance With Provisions of OMB Circular A-76                               1382        Travel
1383        Assistant Disbursing Officer                                                  1384        Accountable Officers and Agents
1385        Imprest Funds                                                                 1386        Claims
1389        Fiscal Procedures - Emergency Evacuation                                      1390        Accounting Forms Index
                                                                   1400-1499 PERSONNEL MANAGEMENT - Appendix 4
The 1400 series of the Index is double coded because the Bureau's coding for this subject area is combined with the coding for the Federal Personnel Manual(FPM). The Bureau's code
                              for Personnel Managementis 1400; the additional three numbers for each subject represents the FPM code for that subject.
1400-100 OFFICE OF PERSONNEL MANAGEMENT
1400-110 OPM Regulations                                                                   1400-171 The OPM Issuance System
1400-200 GENERAL PERSONNEL PROVISIONS
1400-210 Basic Concepts and Definitions                                                    1400-211 Veteran Preference



BLM Manual                                                                                                                                                                                  Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Subject Code-Numerical list                                                                  Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 17 ofAppendix
                                                                                                        79 Subject Codes-Numerical List - 4
                                                                               Subject Codes - Numerical List

1400-212    Competitive Service and Competitive Status                                  1400-213    Excepted Service
1400-230    Organization of the Government for Personnel Management                     1400-250    Personnel Management in Agencies
1400-251    Intramanagement Communications and Consultations                            1400-252    Professional or Other Associations
1400-271    Developing Policies, Procedures, Programs, and Standards                    1400-273    Inspections, Surveys, and Audits
1400-274    Corrective Actions                                                          1400-275    Evaluation of Personnel Management
1400-290    Personnel Information                                                       1400-291    Personnel Reports
1400-292    Personnel Data Standardization                                              1400-293    Personnel Records and Files
1400-294    Availability of Official Information                                        1400-295    Personnel Forms and Documents
1400-296    Processing Personnel Actions                                                1400-297    Protection of Privacy and Personnel Records
1400-298    Federal Work Force Information System
1400-300    EMPLOYMENT
1400-301    Overseas Employment                                                         1400-302    Seasonal Employment
1400-304    Employment of Experts and Consultants                                       1400-305    Employment Under the Executive Assignment System
1400-306    Affirmative Action Plan for Employment of the Handicapped and Disabled      1400-307    Transitional and Veterans Readjustment Appointments
            Veterans
1400-308    Youth and Student Employment Programs                                       1400-309    Hosting Enrollees of Federal Grant Programs
1400-310    Employment of Relatives                                                     1400-311    Power of Appointment and Removal
1400-312    Position Management                                                         1400-315    Career and Career-Conditional Employment
1400-316    Temporary Employment                                                        1400-330    Recruitment
1400-331    Organization for Recruitment and Examining                                  1400-332    Recruitment and Selection Through Competitive Examination
1400-333    Recruitment and Selection for Temporary and Term Appointment Outside the    1400-334    Temporary Assignment Under Intergovernmental Personnel Act
            Register
1400-335    Promotion and Internal Placement Plan                                       1400-337    Examining System
1400-338    Qualification Requirements (General)                                        1400-339    Qualification Requirements (Medical)
1400-340    Part-Time Employment                                                        1400-351    Reduction-in-Force
1400-352    Reemployment Right                                                          1400-353    Restoration to Duty
1400-361    Career Intern Program                                                       1400-362    Presidential Management Intern Program
1400-380    Upward Mobility Program
1400-400    EMPLOYEE PERFORMANCE AND UTILIZATION
1400-410    Training                                                                    1400-412    Executive Management and Supervisory Development
1400-430    Performance Management System                                               1400-432    Unacceptable Performance
1400-451    Incentive Awards
1400-500    POSITION CLASSIFICATION, PAY, AND ALLOWANCES
1400-511    Classification Under the General Schedule                                   1400-512    Job Evaluation Under Federal Wage System
1400-530    Pay Rates and Systems                                                       1400-531    Pay Under the General Schedule
1400-532    Federal Wage System                                                         1400-534    Pay Under Other Systems
1400-536    Grade and Pay Retention                                                     1400-537    Repayment of Student Loans
1400-539    Conversions Between Pay Systems                                             1400-540    Performance Management and Recognition System
1400-550    Pay Administration (General)                                                1400-551    Fair Labor Standards Act
1400-571    Travel and Transportation for Pre-Employment Interviews and Recruitment     1400-591    Allowances and Differentials Payable in Nonforeign Areas

1400-600    ATTENDANCE AND LEAVE
1400-610    Hours of Duty                                                               1400-620    Alternative Work Schedule
1400-630    Absence and Leave
1400-700    PERSONNEL RELATIONS AND SERVICES
1400-711    Labor Management Relations                                                  1400-713    Equal Employment Opportunity
1400-715    Voluntary Separations and Reduction in Rank or Pay                          1400-720    Affirmative Employment Program
1400-731    Personnel Suitability                                                       1400-732    Personnel Security Program
1400-733    Political Activity of Federal Employees                                     1400-734    Financial DisclosuresRequirements
1400-735    Employee Responsibilities and Conduct                                       1400-736    Investigations
1400-751    Discipline                                                                  1400-752    Discipline and Adverse Actions
1400-771    Appeals and Grievances to the Agency                                        1400-772    Federal Employee Remedial Systems
1400-792    Federal Employees Health and Counseling Programs
1400-800    INSURANCE AND ANNUITIES
1400-810    Injury Compensation                                                         1400-830    Thrift Savings Plan
1400-831    Retirement                                                                  1400-832    Social Security Retirement, Survivors Insurance, Disability Insurance, and
                                                                                                    Medicare
1400-850    Unemployment Benefits                                                       1400-870    Life Insurance
1400-900    GENERAL AND MISCELLANEOUS
1400-910    Mobilization Readiness                                                      1400-920    Senior Executive Service
1400-931    Federal Personnel Administration Career                                     1400-932    Motor Vehicle Operator Program (See 1112)
1400-933    Qualification Requirements for Specific Positions                           1400-990    General and Miscellaneous
                                                                 1500-1599 ADMINISTRATIVE SERVICES - Appendix 5
1510        Acquisition                                                                 1512        Charge Card
1514        Unsolicited Proposals                                                       1515        Indian Self-Determination/Self Governance
1520        Personal Property Management                                                1521        Receiving and Identification
1522        Personal Property Accountability                                            1523        Inventory and Warehouse Management
1524        Loss, Damage, or Theft                                                      1525        Fleet Management
1526        Equipment Rental and Loan                                                   1529        Acquisition of Excess Personal Property
1530        Real Property Management                                                    1531        Acquisition
1532        Accountability and Utilization                                              1533        Disposal
1534        Quarters and Housing Management                                             1535        Space Management
1536        Display of Flags                                                            1537        Greening of Government
1540        Office Services                                                             1541        Correspondence Preparation
1542        Mail Management                                                             1543        Communications
1544        Word Processing                                                             1545        Transportation of Freight
1550        Printing, Duplicating, Copying and Graphic Arts                             1551        Printing
1552        In-House Printing and Reprographic Equipment and Services                   1553        Graphic Arts
1554        Distribution and Sale of Printed Materials                                  1555        Publication Indexing System
1556        Printed Materials Distribution                                              1557        Technical Publications System
                                                        1600-1699 PLANNING, PROGRAMMING, AND BUDGETING - Appendix 6
1601        Bureau Planning System                                                      1602        Plan Documentation and Records
1610        Resource Management Planning                                                1611        Resource Management Planning Guidance
1612        Social and Economic Guidance for Resource Management Planning               1613        Areas of Critical Environmental Concern
1614        Public Participation in Planning                                            1615        Coordination and Consistency
1616        Prescribed Resource Management Planning Actions                             1617        Resource Management Plan Approval, Use, and Modification


BLM Manual                                                                                                                                                                             Rel. 1-1779
Supersedes Rel. 1-1717                                                                 Subject Code-Numerical list                                                               Date: 10/27/2016
                              Case 4:20-cv-00062-BMMDelegation
                                                      Document of Authority
                                                                     28-3 Manual
                                                                            Filed 10/05/20 Page 18 ofAppendix
                                                                                                       79 Subject Codes-Numerical List - 5
                                                                              Subject Codes - Numerical List

1618        Transition to Resource Management Plans                                     1619        Activity Plan Coordination
1620        Supplemental Program Guidance                                               1621        Supplemental Program Guidance for Environmental Factors
1622        Supplemental Program Guidance for Renewable Resources                       1623        Supplemental Program Guidance for Land Resources
1624        Supplemental Program Guidance for Energy and Mineral Resources              1625        Supplemental Program Guidance for Support Services
1626        Travel and Transporation Management                                         1630        Managing the Planning System
1631        Program Management                                                          1632        Programs Reports
1633        Administrative and Judicial Mandates                                        1634        Planning Data and Information Base
1635        Computer Assistance in Planning                                             1636        Regional Studies
1637        Special Plans or Studies Required by Congress                               1670        Budget Development
1671        Strategic Budget Plan (formerly Program Year Budget Plan)                   1672        Budget Estimates
1673        Budget Justifications                                                       1674        Budget Hearings and Transcripts
1675        Amendments and Supplementals                                                1676        Appropriations Acts and Congressional Directives
1677        American Recovery and Reinvestment Act                                      1680        Budget Execution
1681        Annual Work Plan - Operating Budget                                         1682        Unit Accomplishment Reporting
1683        Ceilings and Limitations                                                    1684        Fund Coding System
1690        Budget Administration                                                       1691        Appropriations and Allotments
1692        Management Reports                                                          1693        Budget Execution Reports
1694        Special Reports
                                                              1700-1799 PROGRAM MANAGEMENT - Appendix 7
1701      Organization and History                                                      1702        Research Management and Liaison
1703      Hazardous Materials Management                                                1704        Environmental Management Systems
1710-1724 Reserved for Landscape Approach Management Subject Codes                      1725        Program Policy

1730        Integrated Resource Management                                              1731        Integrated Resource Data
1732        Great Basin Restoration Initiative                                          1733        Water-Oriented Planning
1734        Inventory and Monitoring Coordination                                       1735        Renewable Resource Monitoring
1736        Biodiversity/Ecosystem Management                                           1737        Riparian-Wetland Area Management
1738        Coastal Zone Management                                                     1739        North Slope Science Initiative (NSSI)
1740        Renewable Resource Improvements and Treatments                              1741        Renewable Resource Improvements, Practices, and Standards
1742        Emergency Fire Rehabilitation                                               1743        Renewable Resource Investment Analysis
1744        Job Documentation Reporting System                                          1745        Introduction, Transplant, Augmentation, and Reestablishment of Fish, Wildlife
                                                                                                    and Plants
1750        Legislation                                                                 1751        Legislative Reports and Proposals
1752        Legislative Drafting Service                                                1753        Implementation of New Legislation
1754        Management by Objectives (formerly 1710)                                    1755        Programs and Objectives (formerly 1720)
1756        Youth Conservation Corps Program (formerly 1721)                            1757        Young Adult Conservation Corps Program (formerly 1722)
1760        Regulations                                                                 1761        Proposing Regulations
1770        International Cooperation                                                   1771        Technical Assistance
1772        Training and Consultation                                                   1773        International Meetings and Conferences
1774        International Travel                                                        1775        International Committees
1776        International Agreements                                                    1777        Compliance with United States Foreign Policy
1778        International Studies                                                       1779        International Organizations
1780        Cooperative Relations                                                       1781        Congressional Liaison
1782        Federal Agencies                                                            1783        Committee Management
1784        Advisory Boards                                                             1785        Relationships with State and Local Governments
1786        Memorandums of Understanding                                                1787        Reimbursable Technical Services
1788        Attendance at Non-Government and International Meetings                     1789        Associations and Societies
1790        National Environmental Policy Act                                           1791        Categorical Exclusions
1792        Environmental Assessments                                                   1793        Environmental Impact Statements
1794        Mitigation and Monitoring                                                   1795        Review of Non-BLM Environmental Documents
1796        Referrals to the Council on Environmental Quality
                                                        1800-1899 PUBLIC ADMINISTRATIVE PROCEDURES - Appendix 8
1810        Introduction and General Guidance                                           1811        Qualifications of Applications
1812        Qualifications of Practitioners                                             1813        Public Land Records
1814        Entry and Use of Land and Resources                                         1815        Disaster Relief
1820        Application Procedures                                                      1821        Extention and Filing of Forms
1822        Payments and Repayments                                                     1823        Proofs and Testimony
1824        Publication and Posting of Notices                                          1825        Relinquishments
1826        Reinstatement of Canceled Entries                                           1830        Administrative Review
1833        Field Review                                                                1834        Headquarters Review
1840        Appeals Procedures                                                          1841        Decision Procedures
1845        Legal Source and Research Materials                                         1850        Hearings Procedures
1851        Hearings Upon Possessory Claims to Lands and Waters Used and Occupied by    1860        Conveyance Documents
            Natives of Alaska
1861        Final Certificates                                                          1862        Patent Preparation and Issuance
1863        Other Title Conveyances                                                     1864        Recordable Disclaimers of Interest in Land
1865        Correction of Conveyancing Documents                                        1870        Equitable Adjudication
1871        Principles                                                                  1872        Disposition, Records, and Testimony
1873        Claims for Damage                                                           1874        Litigation
1875        Legal Assistance and Guidance                                               1880        Financial Assistance, Local Governments
1881        Payments in Lieu of Taxes (See 1379)                                        1882        Mineral Development Impact Relief Loans
                                                           2000-2099 LAND RESOURCE MANAGEMENT - Appendix 9
2010        Coordination                                                                2020        Lands Resource Inventory
2050        Lands Activity Plans                                                        2060        Lands Examination, Investigations, and Reports
2063        Land Reports                                                                2064        Administration of Land Use Authorizations (Compliance)
2070        Designation of Areas and Sites                                              2071        Type and Effect of Designations
2072        Procedures                                                                  2090        Special Laws and Rules
2091        Segregation of Lands                                                        2093        Minerals (Nonmineral Entries on Mineral Lands)
2094        Special Resource Values; Shore Space                                        2096        Veterans
2097        Opening Orders
                                                                      2100-2199 ACQUISITION - Appendix 9
2101        Acquisition Management                                                      2110        Gifts
2111        Procedures                                                                  2120        Leases
2121        Procedures                                                                  2130        Acquisition of Lands or Interests in Lands by Purchase or Condemnation




BLM Manual                                                                                                                                                                                Rel. 1-1779
Supersedes Rel. 1-1717                                                                 Subject Code-Numerical list                                                                  Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 19 ofAppendix
                                                                                                        79 Subject Codes-Numerical List - 6
                                                                                  Subject Codes - Numerical List

2131        Completion of Deeds                                                            2132        Title, Evidence, Clearance, and Opinion
2133        Negotiations                                                                   2134        Recordation
2135        Inspection and Possession                                                      2136        Payment of Consideration
2137        Condemnation of Lands or Interests in Lands                                    2140        Acquired Lands
                                                                2200-2299 EXCHANGE OF PUBLIC LANDS - Appendix 9
2201        Exchanges: Specific Requirements                                               2202        Exchanges: National Forest Exchange
2203        Exchanges Involving Fee Federal Coal Deposits                                  2210        State Exchanges
2212        Miscellaneous State Exchanges                                                  2240        National Park System Exchanges
2250        Wildlife Refuge Exchanges                                                      2270        Miscellaneous Exchanges
2271        Indian Reservation Exchanges                                                   2272        Reclamation Exchanges
2273        National Wild and Scenic Rivers System: National Trails System Exchanges       2274        National Conservation Area Exchanges

2275        Alaska Native Claims Settlement Act (ANCSA)
                                                                        2300-2399 WITHDRAWALS - Appendix 9
2310        Withdrawals, General Procedure                                                 2320        Federal Energy Regulatory Commission Withdrawals
2330        National Defense Agencies                                                      2355        Withdrawal Review
2360        National Petroleum Reserve in Alaska                                           2361        Management and Protection of The National Petroleum Reserve in Alaska

2370        Restorations and Revocations                                                   2371        Petition for Revocations
2374        Acceptance of Jurisdiction by BLM
                                                                     2400-2499 LAND CLASSIFICATION - Appendix 9
2410        Land Classification - General                                                  2420        Multiple-Use Management Classifications
2430        Criteria for Disposal Classifications                                          2440        Criteria for Classification
2450        Petition-Application Classification Procedure                                  2451        Petition-Applications and Bureau-Initiated Classifications
2460        Bureau Initiated Classification System                                         2461        Multiple-Use Classification Procedures
2462        Disposal Classification Procedures - Over 2,560 Acres                          2470        Opening and Allowance
                                                            2500-2599 DISPOSITION: OCCUPANCY AND USE - Appendix 9
2510        Homesteads                                                                     2511        Original Homesteads
2512        Additional Entries                                                             2513        Second Entries
2520        Desert Land Entries                                                            2521        Procedures
2522        Extension of Time to Make Final Proof                                          2523        Payments
2524        Desert Land Entries Within A Reclamation Project                               2530        Indian Allotments
2531        Applications                                                                   2532        Allotments
2533        Allotments Within National Forests                                             2540        Color-of-Title Grants
2541        Color-of-Title Act                                                             2542        Color-of-Title Claims, New Mexico, Contiguous to Spanish or Mexican Grants

2543        Erroneously Meandered Lands, Arkansas                                          2544        Erroneously Meandered Lands, Louisiana
2545        Erroneously Meandered Lands, Wisconsin                                         2546        Snake River, Idaho, Omitted Lands
2547        Omitted Lands: General                                                         2550        Mining Claim Occupancy Act
2560        Alaska Occupancy and Use                                                       2561        Native Allotments
2562        Trade and Manufacturing Sites                                                  2563        Homesites or Headquarters
2564        Native Townsites                                                               2565        Non-Native Townsites
2566        Alaska Railroad Townsites                                                      2567        Alaska Homestead Settlement
                                                                     2600-2699 DISPOSITION: GRANTS - Appendix 9
2610        Carey Act Grants                                                               2611        Segregation Under The Carey Act - Procedures
2612        Issuance of Patents                                                            2613        Preference Right Upon Restoration
2620        State Grants                                                                   2621        Indemnity Selections
2622        Quantity and Special Grant Selections                                          2623        School Land Grants to Certain States Extended to Include Mineral Sections

2624        Patents for Granted School Sections                                            2625        Swamplands Grants
2626        Carey Act                                                                      2627        Alaska
2630        Railroad Grants                                                                2631        Patents for Lands Sold by Railroad Carriers (Transportation Act of 1940)
2640        Airport Patents                                                                2641        Procedures
2650        Alaska Native Selections                                                       2651        Village Selections
2652        Regional Selections                                                            2653        Miscellaneous Selections
2654        Native Reserves                                                                2655        Federal Installations
                                                                      2700-2799 DISPOSITION: SALES - Appendix 9
2710        Public Sales                                                                   2711        Public Sales Procedures
2720        Conveyance of Federally-Owned Mineral Interests                                2740        Recreation and Public Purposes Act
2741        R&PP: Requirements                                                             2742        R&PP Act: Omitted Lands and Unsurveyed Islands
2743        R&PP Act: Solid Waste Disposal                                                 2760        Townsites
2761-       Reserved                                                                       2764        Reclamation Projects
2763
2765        Grant of Lands in Reclamation Townsites for School Purposes                    2780        Special Areas
2781        Choctaw-Chickasaw                                                              2783        State Irrigation Districts
2784        Arkansas Drainage
                                                                        2800-2899 RIGHTS-OF-WAY - Appendix 9
2801        Rights-of-Way Management                                                       2802        Applications
2803        Administration of Rights Granted                                               2804        Appeals
2805        Federal Agencies                                                               2806        Designation of Right-of-Way Corridors
2807        Reservation to Federal Agencies                                                2808        Reimbursement of Costs
2810        Tramroads and Logging Roads                                                    2812        Over O & C and Coos Bay Revested Lands
2830        ROW Wind Energy                                                                2831        ROW Solar Development Facility
2840        Rental and Cost Reimbursement Fees                                             2850        Power Sites and Transmissions Lines
2851        Prevention of Raptor Electrocution on Powerlines                               2860        Communications
2880        Oil and Natural Gas Pipelines                                                  2881        Terms and Conditions of Right-of-Way Grants and Temporary Use Permits

2882        Applications                                                                   2883        Administration of Rights Granted
2884        Bonds                                                                          2885-       Reserved
                                                                                           2886
2887        Over Lands Subject to Mineral Leases
                                                                    2900-2999 USE: LEASES AND PERMITS - Appendix 9
2910        Leases                                                                         2911        Airport Leases
2912        Recreation and Public Purposes Act                                             2913        Small Tract Act
2914        Mining Claim Occupancy Act                                                     2916        Alaska Fur Farm



BLM Manual                                                                                                                                                                                Rel. 1-1779
Supersedes Rel. 1-1717                                                                    Subject Code-Numerical list                                                               Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 20 ofAppendix
                                                                                                        79 Subject Codes-Numerical List - 7
                                                                                Subject Codes - Numerical List

2920        Leases, Permits, and Easements                                              2930        Recreation Permits
                                                                3000-3099 MINERALS MANAGEMENT - Appendix 10
3003        Competitive Bidding                                                         3010        Coordination
3020        Classification of Federal Lands                                             3021        Lands Prospectively Valuable for Leasable Minerals
3022        Known Geologic Areas                                                        3023        Known Geothermal Resource Areas (KGRA)
3024        Known Recoverable Coal Resource Area (KRCRA)                                3025        Known Leasing Area (KLA)
3030        Geology, Energy and Mineral (GEM) Resource Assessment                       3031        Energy and Mineral Resource Assessment
3032        Geology and Paleontology                                                    3033        Geologic Hazards
3034        Ground Water Assessment                                                     3040        Exploration Activity
3041        Surface Management                                                          3042        Land Reclamation
3044        Safety                                                                      3045        Geophysical Exploration, Oil and Gas
3046        Hazardous Materials                                                         3060        Mineral Reports -- Preparation and Review
3070        Mineral Economic Evaluation                                                 3071        Oil and Gas
3072        Geothermal                                                                  3073        Coal
3074        Non-energy Solid Leasable Minerals                                          3075        Mineral Material
3076        Other Leasable Minerals                                                     3090        Minerals Research
3091        Special Studies                                                             3092        Geologic Studies
                                                                  3100-3199 OIL AND GAS LEASING - Appendix 10
3101        Issuance of Leases                                                          3102        Qualifications of Lessees
3103        Fees, Rentals and Royalty                                                   3104        Bonds
3105        Cooperative Conservation Provisions                                         3106        Assignments and Other Transfers
3107        Continuation, Extension or Renewal of Leases                                3108        Relinquishments, Terminations, and Cancellations
3109        Leasing Under Special Acts                                                  3110        Noncompetitive Leases
3111        Over-the-Counter Offers                                                     3112        Simultaneous Filing
3120        Competitive Leases                                                          3130        Oil and Gas Leasing: National Petroleum Reserve, Alaska
3131        Leasing Program                                                             3132        Issuance of Leases
3133        Rentals and Royalties                                                       3134        Bonding
3135        Transfers, Extensions and Consolidations                                    3136        Relinquishments, Terminations, and Cancellations of Leases
3140        Combined Hydrocarbon Leasing                                                3141        Competitive Leasing in Special Tar Sand Areas
3142        Paying Quantities/Diligent Development                                      3150        Geothermal Exploration Operations
3151        Exploration Outside of Alaska                                               3152        Exploration in Alaska
3153        Exploration of Lands Under the Jurisdiction of the Department of Defense    3154        Bond Requirements

3160        Onshore Oil and Gas Operations                                              3161        Jurisdiction and Responsibility
3162        Requirements for Operating Rights Owners and Operators                      3163        Noncompliance, Assessments, and Penalties
3164        Special Provisions                                                          3165        Relief, Conflicts, and Appeals
3180        Unitization (Exploratory)                                                   3181        Application for Unit Agreement
3182        Qualifications of Unit Operator                                             3183        Filing and Approval of Documents
3184        Reserved                                                                    3185        Appeals
3186        Model Forms                                                                 3190        Delegation of Authority, Cooperative Agreements and Contracts for Oil and Gas
                                                                                                    Inspection
3191        Delegation of Authority                                                     3192        Cooperative Agreements with States and Tribes
                                                           3200-3299 GEOTHERMAL RESOURCES LEASING - Appendix 11
3201        Available Lands; Limitations; Unit Agreements; Lease Issuance               3202        Qualifications of Lessees
3203        Leasing Terms                                                               3204        Surface Management Requirements; Special Requirements
3205        Fees, Rentals, and Royalties                                                3206        Lease Bonds
3207        Leases for a Fractional or Future Interest                                  3208        Reserved
3209        Geothermal Resources Exploration Operations                                 3210        Noncompetitive Leases
3220        Competitive Leases                                                          3240        Rules Governing Leases
3241        Transfers                                                                   3242        Production and Use of Byproducts
3243        Cooperative Conservation Provisions                                         3244        Terminations and Expirations
3250        Utilization of Geothermal Resources                                         3260        Geothermal Resource Operations
3261        Jurisdiction and Responsibility                                             3262        Requirements for Operating Rights Owners and Operators
3263        Measurement of Production                                                   3264        Reports to be Made by All Lessees
3265        Procedure in Case of Violation of the Regulations or Lease Terms            3266        Appeals
3280        Geothermal Resources Unit Agreements                                        3281        Application for Unit Agreement
3282        Qualification of Unit Operator                                              3283        Filing and Approval of Documents
3285        Appeals                                                                     3286        Model Forms
                                                                   3400-3499 COAL MANAGEMENT - Appendix 12
3410        Coal Exploration Licenses                                                   3420        Coal Competitive Leasing
3422        Coal Lease Sales                                                            3425        Coal Leasing on Application
3427        Split Estate Leasing                                                        3430        Preference Right Leases
3431        Negotiated Sales - Right-of-Way (Coal)                                      3432        Lease Modifications
3435        Lease Exchange                                                              3436        Coal Lease and Coal Land Exchanges-Alluvial Valley Floor
3440        Licenses to Mine                                                            3450        Management of Existing Leases
3451        Continuation of Leases: Readjustment of Terms                               3452        Relinquishment, Cancellation, and Termination
3453        Transfers by Assignment, Sublease, or Otherwise                             3460        Environment
3461        Federal Lands Review--Unsuitability for Mining                              3465        Surface Management and Protection
3470        Coal Management Provisions and Limitations                                  3471        Coal Management Provisions andLimitations
3472        Coal Lease Qualification Requirements                                       3473        Fees, Rentals, and Royalties
3474        Bonds                                                                       3475        Lease Terms
3480        Coal Exploration and Mining Operations Rules                                3481        General Provisions
3482        Exploration and Resource Recovery and Protection Plans                      3483        Diligence Requirements
3484        Performance Standards                                                       3485        Reports, Royalties, and Records
3486        Inspection and Enforcement, Production Verification, and Appeals            3487        Logical Mining Unit
                                             3500-3599 LEASING OF SOLID MINERALS OTHER THAN COAL AND OIL SHALE - Appendix 13
3501        Descriptions and Acreage                                                    3502        Qualification Requirements
3503        Fees, Rentals, and Royalties                                                3504        Bonds
3506        Assignments and Subleases                                                   3507        Fractional and Future Interest Permits and Leases
3508        Mineral Lease Exchange                                                      3509        Relinquishment, Termination, Expiration, and Cancellation
3510        Phosphate Leasing                                                           3511        Lease Terms and Conditions
3512        Phosphate Prospecting Permits                                               3513        Preference Right Lease
3514        Exploration License                                                         3515        Competitive Leasing
3516        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications      3517        Use Permits
3520        Sodium Leasing                                                              3521        Lease Terms and Conditions



BLM Manual                                                                                                                                                                                Rel. 1-1779
Supersedes Rel. 1-1717                                                                 Subject Code-Numerical list                                                                  Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 21 ofAppendix
                                                                                                        79 Subject Codes-Numerical List - 8
                                                                                  Subject Codes - Numerical List

3522        Sodium Prospecting Permits                                                    3523        Preference Right Lease
3524        Exploration License                                                           3525        Competitive Leasing
3526        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications        3527        Use Permits

3528        Lease Renewals                                                                3530        Potassium Leasing
3531        Lease Terms and Conditions                                                    3532        Potassium Prospecting Permits
3533        Preference Right Lease                                                        3534        Exploration License
3535        Competitive Leasing                                                           3536        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications

3540        Sulphur Leasing                                                               3541        Lease Terms and Conditions
3542        Sulphur Prospecting Permits                                                   3543        Preference Right Lease
3544        Exploration License                                                           3545        Competitive Leasing
3546        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications        3547        Lease Renewals

3550        Gilsonite Leasing                                                             3551        Lease Terms and Conditions
3552        Gilsonite Prospecting Permits                                                 3553        Preference Right Lease
3554        Exploration License                                                           3555        Competitive Leasing
3556        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications        3560        Hardrock Minerals Leasing

3561        Lease Terms and Conditions                                                    3562        Hardrock Minerals Prospecting Permits
3563        Preference Right Lease                                                        3564        Competitive Leasing
3565        Noncompetitive Leasing - Fringe Acreage Leases and Lease Modifications        3566        Lease Renewals

3567        Development Contracts                                                         3568        Whiskeytown-Shasta-Trinity National Recreation Area
3570        Asphalt in Oklahoma                                                           3571        Lease Terms and Conditions
3572        Maps and Plans                                                                3573        Bore Holes and Samples
3574        Competitive Leasing                                                           3575        Noncompetitive Leasing: Fringe Acreage Leases and Lease Modifications

3576        Lease Renewals                                                                3577        Production Records and Audits
3578        Inspection, Issuance of Orders, and Enforcement of Orders                     3579        Late Payment or Underpayment of Charges
3580        Special Leasing Areas                                                         3581        Gold, Silver, or Quicksilver in Confirmed Private Land Grants
3582        National Park Service Areas                                                   3583        Shasta and Trinity Units of The Whiskeytown-Shasta-Trinity National Recreation
                                                                                                      Area
3584        Reserved Minerals in Lands Patented to The State of California for Park or    3585        White Mountains National Recreation Area, Alaska
            Other Public Purposes
3586        Sand and Gravel in Nevada                                                     3590        Solid Mineral (Other Than Coal) Exploration and Mining Operations
3591        General Obligations of Lessees, Licensees, and Permittees                     3592        Plans and Maps
3593        Bore Holes and Samples                                                        3594        Mining Methods
3595        Protection Against Mining Hazards                                             3596        Waste From Mining or Milling
3597        Production Records                                                            3598        Inspection and Enforcement Production Verification, and Appeals
3599        Late Payment or Underpayment of Charges
                                                              3600-3699 MINERAL MATERIALS DISPOSAL - Appendix 13
3601        Limitations                                                                   3602        Disposal of Mineral Materials
3603        Unauthorized Use                                                              3604        Community Pits and Common Use Areas
3610        Mineral Material Sales                                                        3620        Free Use
3621        Free Use: General                                                             3622        Free Use of Petrified Wood
3630        Mineral Material Appraisal
                                                                  3700-3799 MULTIPLE USE; MINING* - Appendix 13
3710        Public Law 167; Act of July 23, 1955                                          3711        Common Varieties
3712        Proceedings Under the Act                                                     3713        Hearings
3714        Rights of Mining Claimants                                                    3715        Use and Occupancy Under the Mining Laws
3720        Abandoned Mine Land Management                                                3722        Report to Geological Survey
3730        Public Law 359; Mining in Powersite Withdrawals                               3731        Power Rights
3732        Withdrawals Other Than for Powersite Purposes                                 3733        Risk of Operation
3734        Location and Assessment Work                                                  3735        Prior Existing Mining Locations
3736        Mining Operations                                                             3737        Use
3738        Surface Protection Requirements                                               3740        Public Law 585; Multiple Mineral Development
3741        Claims, Locations and Patents                                                 3742        Procedures Under The Act
3743        Hearings                                                                      3744        Claimant's Rights
3745        Helium                                                                        3746        Fissionable Source Materials
                                                   3800-3899 MINING CLAIMS UNDER THE GENERAL MINING LAWS - Appendix 13
3802        Exploration and Mining, Wilderness Review Program                             3809        Surface Management
3810        Lands and Minerals Subject to Location                                        3811        Lands Subject to Location and Purchase
3812        Minerals Under The Mining Laws                                                3813        Disposal of Reserved Minerals Under The Act of July 17, 1914
3814        Disposal of Reserved Minerals Under The Stockraising Homestead Act            3815        Mineral Locations in Stock Driveway Withdrawals
3816        Mineral Locations in Reclamation Withdrawals                                  3820        Areas Subject to Special Mining Laws
3821        O and C Lands                                                                 3822        Lands Patented Under The Alaska Public Sale Act
3823        Prospecting, Mineral Locations, and Mineral Patents Within National Forest    3824        City of Prescott, Arizona, Watershed
            Wilderness
3825        Papago Indian Reservation, Arizona                                            3826        National Park Service Areas
3827        King Range National Conservation Area                                         3830        Location of Mining Claims
3831        Rights to Mineral Lands                                                       3832        Who May Make Locations
3833        Recordation of Mining Claims                                                  3840        Types of Claims
3841        Lode Claims                                                                   3842        Placer Claims
3843        Tunnel Sites                                                                  3844        Millsites
3850        Assessment Work                                                               3851        Assessment Work, General
3852        Deferment of Assessment Work                                                  3853        Mineral Leasing Acreage Control Records System
3860        Mineral Patent Applications                                                   3861        Surveys and Plats
3862        Lode Mining Claim Patent Applications                                         3863        Placer Mining Claim Patent Applications
3864        Mill Site Patent                                                              3870        Adverse Claims, Protests, and Conflicts
3871        Adverse Claims                                                                3872        Protests, Contests, and Conflicts
3873        Segregation                                                                   3890        Mineral Investigations
3891        Validity Examinations                                                         3893        Residential Occupancy on Mining Claims
3894        Mineral Contest Proceedings                                                   3895        Certification of Mineral Examiners
3896        Appraisal of Locatable Mineral Estates                                        3898        Special Mining Acts




BLM Manual                                                                                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Subject Code-Numerical list                                                                   Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                        Document of Authority
                                                                       28-3 Manual
                                                                              Filed 10/05/20 Page 22 ofAppendix
                                                                                                         79 Subject Codes-Numerical List - 9
                                                                                Subject Codes - Numerical List

                                                                  3900-3999 OIL SHALE MANAGEMENT - Appendix 13
3901        Qualifications of Lessees                                                     3910        Exploration Licenses
3920        Competitive Leasing                                                           3921        Prelease Sale Activities
3922        Lease Activities                                                              3923        Required Payments
3924        Multimineral Leasing                                                          3930        Post-Lease Activities
3931        Mine Plan Review and Approval                                                 3932        Lease Modifications and Readjustments
3933        Transfers                                                                     3934        Suspension of Lease Operations and Cancellation
3950        Special Investigations, Multiple Use                                          3951        Validity Examination - Public Law 167
3953        Public Law 359
                                                                   4000-4099 RANGE MANAGEMENT - Appendix 14
4010        Range Management Program Records
                                                      4100-4199 GRAZING ADMINISTRATION - EXCLUSIVE OF ALASKA - Appendix 14
4110        Qualifications and Preference                                                 4120        Grazing Management
4130        Authorizing Grazing Use                                                       4140        Prohibited Acts
4150        Unauthorized Grazing Use                                                      4160        Administrative Remedies
4170        Penalties                                                                     4180        Standards and Guidelines for Grazing Administration
                                                        4200-4299 GRAZING ADMINISTRATION; ALASKA; LIVESTOCK - Appendix 14
4210        Conditions                                                                    4220        Procedures
4230        Disposition of Leased Lands                                                   4240        Protests, Hearings, and Appeals
                                                        4300-4399 GRAZING ADMINISTRATION; ALASKA; REINDEER - Appendix 14
4310        Conditions                                                                    4320        Procedures
4330        Protests                                                                      4340        Trespass
                                                   4400-4499 RANGELAND INVENTORY, MONITORING, AND EVALUATION - Appendix 14
4410        Ecological Site Inventory                                                     4410        National Range Handbook
                                                   4700-4799 WILD FREE-ROAMING HORSE AND BURRO MANAGEMENT - Appendix 14
4710        Management Considerations Protection                                          4720        Removal
4730        Destruction of Wild Horses or Burros and Disposal of Remains                  4740        Motor Vehicles and Aircraft
4750        Private Maintenance                                                           4760        Compliance
4770        Prohibited Acts, Administrative Remedies, and Penalties
                                                                   5000-5099 FOREST MANAGEMENT - Appendix 15
5003        Administrative Remedies                                                       5040        Sustained Yield Unit and Cooperative Agreements
5041        Annual Productive Capacity                                                    5042        Master Units
5043        Sustained Yield Forest Units                                                  5044        Cooperative Sustained Yield Agreements
5045        Exchanges
                                                                5100-5199 FOREST MANAGEMENT PLANS - Appendix 15
                                                       5200-5299 FOREST MANAGEMENT PROGRAM DEVELOPMENT - Appendix 15
5210        Extensive Forest Inventories                                                  5220        Photopoint Inventory System
5240        Allowable Cut Planning                                                        5250        Intensive Forest Inventories
5251        Timber Production Capacity Classification                                     5260        Timber Depletion and Statistics
                                                                  5300-5399 TIMBER MEASUREMENT - Appendix 15
5310        Timber Cruising
                                                                 5400-5499 SALES OF FOREST PRODUCTS - Appendix 15
5401        Advertised Sales                                                              5402        Other Than Advertised Sales
5410        Annual Timber Product Sale Plan                                               5420        Preparation for Sale
5422        Volume Measurements                                                           5424        Preparation of Contract
5430        Advertisement                                                                 5440        Conduct of Sales
5441        Advertised Sales                                                              5442        Bidding Procedure
5443        90-Day Sales                                                                  5450        Award of Contract
5451        Bonds                                                                         5452        Method of Payment
5460        Sales Administration                                                          5461        Contract Payments
5462        Contract and Permit Requirements                                              5463        Expiration of Time for Cutting and Removal
5470        Contract Modification-Extension-Assignment                                    5473        Extension of Time for Cutting and Removal
5474        Contract Assignment                                                           5475        Federal Timber Contract Payment Modification
5480        Contract Violation-Suspension-Cancellation; Settlement of Uncompleted         5484        Termination of Contract
            Contract
5490        Contract Termination
                                                                    5500-5599 NONSALE DISPOSALS - Appendix 15
5510        Free Use of Timber                                                            5511        Free Use Regulations
5512        Subsistence of Forest Products in Alaska
                                                                  5600-5699 SILVICULTURAL PRACTICES - Appendix 15
5610        General Silvicultural Applications                                            5611        Lodgepole
5612        Ponderosa Pine                                                                5613        Engelmann Spruce
5620        Silvicultural Prescription                                                    5630        Cutting Methods
5640        Logging Methods                                                               5650        Multiple Use Relationships
                                                                   5700-5799 FOREST DEVELOPMENT - Appendix 15
5702        Funding                                                                       5703        Records and Annual Reports
5705        Regeneration Stocking Surveys                                                 5710        Reforestation
5711        Site Preparation                                                              5712        Tree Seed
5713        Tree Seedlings                                                                5714        Seeding
5715        Planting                                                                      5716        Protective Measures
5717        Release Treatments                                                            5720        Site Productivity Improvement
5721        Fertilization                                                                 5730        Genetic Improvements
5740        Stand Improvements                                                            5741        Precommercial Thinning
5742        Commercial Thinning                                                           5750        Stand Conversion
                                                    5800-5899 FOREST PROTECTION AND FOREST PEST MANAGEMENT - Appendix 15
5820        Forest Disease Control
                                                 6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE - Appendix 16
                                                          6100-6199 National Landscape Conservation System - Appendix 16
6120        Congressionally Required Maps and Legal Boundary NLCS Designations
                   6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails - Appendix 16
6210        Conservation Lands of the California Desert Conservation Area                 6220        National Monuments, National Conservation Areas, and similar designations

6250        National Trail Administration (DOI Delegated Role)                            6260        National Scenic Trail Management
6270        National Historic Trail Management                                            6280        National Scenic and Historic Trails Management



BLM Manual                                                                                                                                                                              Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Subject Code-Numerical list                                                              Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 23 of 79 Subject Codes-Numerical List - 10
                                                                                                    Appendix
                                                                                    Subject Codes - Numerical List

6290        National Trail (reserved)
                                                                  6300-6399 Wilderness Management - Appendix 16
6301        Wilderness Characteristics Inventory                                           6302        Consideration of Lands with Wilderness Characteristics in the Land Use
                                                                                                       Planning Process
6303        Consideration of Lands with Wilderness Characteristics (LWC) for Project Level 6310        Conducting Wilderness Characteristics Inventory of BLM Lands
            Decisions in Areas not Analyzed in Accordance with BLM Manual 6302
6320        Considering Lands with Wilderness Characteristics in the BLM Land Use          6330        Management of Wilderness Study Areas
            Planning Process
6340        Management of Designated Wilderness Areas                                      6350        Interim Management Policy
6360        Wilderness Management Planning
                                                            6400-6499 Wild and Scenic River Management - Appendix 16
                                                                  6500-6699 Wildlife Management - Appendix 16
6501        Wildlife Reports                                                               6502        Wildlife Evaluations
6507        Economic Analysis                                                              6510        Multiple Use Wildlife Coordination
6511        Wildlife--Engineering                                                          6512        Wildlife--Forestry
6513        Wildlife--Lands                                                                6514        Wildlife--Minerals
6515        Wildlife--Protection                                                           6516        Wildlife--Range Management
6517        Wildlife--Recreation/Wilderness                                                6518        Wildlife--Soil, Water, and Air
6520        Cooperative Relations                                                          6521        State Agencies
6522        Federal Agencies                                                               6523        Nongovernmental Organizations
6524        Research                                                                       6525        Sikes Act Wildlife Programs
6526        Schools, Colleges, and Universities                                            6530        Game Ranges
6601        Wildlife Inventory and Monitoring Information Systems                          6602        Integrated Habitat Inventory and Classification System
6603        Riparian/Aquatic Information Data Summary                                      6604        Threatened and Endangered Species Data System
6605        Wildlife Observation Report Data System                                        6606        Wildlife Productivity/Modeling Data System
6609        Other Information System                                                       6610        Wildlife Inventory
6611        Wetland Riparian                                                               6612        Lakes and Reservoirs
6613        Streams                                                                        6614        Estuarine and Coastal Surveys
6615        Marine Surveys                                                                 6616        Water Analysis for Fisheries
6620        Preparation of Biological Specimens                                            6630        Big Game Studies
6631        Requirements                                                                   6632        Preparatory Information
6633        Field Procedure                                                                6634        Inspection Methods
6635        Habitat Condition and Trend                                                    6636        Mammals
6672        Lake and Reservoir Surveys                                                     6674        Water Analysis for Fisheries
                                              6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE* - Appendix 16
6710        Terrestrial/Upland Habitat                                                     6711        Vegetation Management
6712        Fences                                                                         6713        Wildlife Passes
6714        Study Enclosures and Exclosures                                                6715        Springs
6716        Water Catchments                                                               6717        Wells
6718        Supplemental Water Facilities                                                  6720        Aquatic Resource Management
6721        Reservoirs                                                                     6740        Wetland-Riparian Area Protection and Management
6750        Lake and Reservoir Management and Development                                  6760        Stream Management and Development
6761        Stream Planning                                                                6762        Stream Management
6763        Stream Improvement Construction                                                6770        Estuarine and Coastal Habitat
6775        Marine Habitat                                                                 6780        Habitat Management Plans
                                                               6800-6899 Wildlife Population Management - Appendix 16
6801        Responsibilities                                                               6805        Goals and Objectives
6810        Regulations and Harvest                                                        6811        Hunting and Fishing Regulations
6812        Hunting and Fishing Surveys                                                    6820        Wildlife Introductions and Transplants
6821        Native Species                                                                 6822        Exotic Species
6830        Animal Damage Control                                                          6840        Special Status Species Management
6841        The Endangered Species Act (ESA)                                               6842        Administration of the ESA
6843        Threatened and Endangered Species Planning and Management                      6844        Other Special Status Species
6845        Reintroductions                                                                6846        Data Collection
6850        Protection of Special Status Plants
                                                           7000-7099 SOIL, WATER, AND AIR MANAGEMENT - Appendix 17
                                                              7100-7199 SOIL RESOURCE MANAGEMENT - Appendix 17
                                                                   7200-7200 WATER RESOURCES - Appendix 17
7210        Watershed Condition Analysis                                                   7220        Watershed Activity Planning
7221        Floodplain Management                                                          7230        Ground Water
7240        Water Quality                                                                  7250        Water Rights
7260        Floodplain Management                                                          7270        Ground Water Hydrology (formerly 7316)
                                                                     7300-7399 AIR RESOURCES - Appendix 17
                                                         7400-7499 PRACTICE, STANDARDS, AND TECHNIQUES - Appendix 17
                                                                8000-8099 RECREATION PROGRAMS - Appendix 18
8010        Special Area Management                                                        8011        Areas of Critical Environmental Concern
8012        Special Area Designations of National Importance                               8013        Special Areas Designations of International Importance
8014        Special Areas Designated by Congress
                                                           8100-8199 CULTURAL RESOURCE MANAGEMENT - Appendix 18
8102        Program Monitoring                                                             8110        Cultural Resource Identification
8111        Cultural Resource Inventory and Evaluation                                     8120        Nomination of Cultural Resources to Special Systems
8121        National Register of Historic Places                                           8122        National Historic Landmarks*
8123        Historic American Buildings Survey                                             8124        Historic American Engineering Record
8129        State and Local Systems*                                                       8130        Cultural Resource Planning
8131        Cultural Resource Management Plans                                             8132        Cultural Resource Project Plans
8133        External Plans Coordination                                                    8140        Protection of Cultural Resources
8141        Physical and Administrative Protection                                         8142        Recovery of Cultural Resource Data
8143        Avoidance and/or Mitigation of Adverse Effects to Cultural Properties          8150        Utilization of Cultural Resources
8151        Cultural Resource Use Permits                                                  8152        Cultural Resources Interpretation
8160        Native American Coordination and Consultation                                  8170        Cultural Heritage Education
8180        Treasure Trove/Abandoned Property                                              8190        Restoration/Reconstruction of Cultural Resources
                                                       8200-8299 NATURAL HISTORY RESOURCE MANAGEMENT - Appendix 18
8201        Program Development/Priorities                                                 8202        Program Monitoring
8210        Inventory and Evaluation                                                       8220        Nomination to Special Systems



BLM Manual                                                                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                                    Subject Code-Numerical list                                                           Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 24 of 79 Subject Codes-Numerical List - 11
                                                                                                    Appendix
                                                                                      Subject Codes - Numerical List

8222        National Natural Landmarks                                                       8223        Research Natural Areas
8224        Fossil Forest Research Natural Area                                              8230        Planning
8231        Natural History Resource Management Plans                                        8232        Project Plans
8240        Protection                                                                       8241        Administrative Measures
8242        Physical Measures                                                                8243        Environment Assessment of Natural History Resources
8250        Utilization of Natural History Resources                                         8270        Paleontology
                                                                 8300-8399 RECREATION MANAGEMENT - Appendix 18
8301        Program Development/Priorities                                                   8302        Program Monitoring
8303        Recreation Management Information Systems                                        8305        Environmental Assessment
8306        Recreation Accessibility Standards                                               8310        Recreation Inventory
8320        Planning for Recreation Resources                                                8321        Land Use Planning
8322        Recreation Area Management Plans                                                 8323        Recreation Project Planning
8324        External Plans Coordination                                                      8330        Disability Acces/Universal Design
8331        Accessibility Data Management System                                             8332        Architectual and Transportation Barriers Compliance Board/Department of
                                                                                                         the Interior Section 504 Complaints
8340        Off-Road Vehicles                                                                8341        Conditions of Use (ORVs)
8342        Designation of Areas and Trails (ORVs)                                           8343        Vehicle Operations (ORVs)
8344        Permits (ORVs)                                                                   8350        Management Areas
8351        Wild & Scenic Rivers - Policy and Program Direction for Identification,          8352        Established Areas
            Evaluation, and Management
8353        Trail Management Areas                                                           8354        River Management Areas
8355        Winter Sports Management Areas                                                   8356        Water Sports Management Areas
8357        Byways                                                                           8358        Off-Road Vehicle Management Areas
8359        Special Use Management Areas                                                     8360        Visitor Services
8361        Emergency Services (Reserved)                                                    8362        Interpretive Services (Reserved)
8363        Resource and Visitor Protection (Reserved)                                       8364        Closures and Restrictions
8365        Rules of Conduct                                                                 8366        Site Management
8367        Environmental Education                                                          8370        Use Authorizations
8371        Recreation Use Permits, Developed Sites (Reserved)                               8380        Cave Resources Management
8381        Cave Inventory, Evaluation, and Classification                                   8382        Cave Planning
8383        Cave Protection                                                                  8384        Cave Resource Utilization
8385        Cave Visitor Use Management                                                      8390        Recreation Concession Leases and Vendor Permits
                                                              8400-8499 VISUAL RESOURCE MANAGEMENT - Appendix 18
8410        Visual Resource Inventory                                                        8411        Upland Visual Resource Inventory and Evaluation
8412        Marine Inventory and Evaluation                                                  8430        Application of Visual Resource Management Principles to Project Planning and
                                                                                                         Design
8431        Visual Resource Contrast Rating                                                  8440        Environmental Assessment
8450        Rehabilitation and Enhancement of the Visual Resources                           8460        Monitoring and Compliance for Visual Resources
                                                                 8500-8599 WILDERNESS MANAGEMENT - Appendix 18
8510        Wilderness Inventory                                                             8520        Wilderness Studies
8530        Wilderness Reporting                                                             8550        Interim Management Policy and Guidelines for Land Under Wilderness Review

8560        Management of Designated Wilderness Areas                                        8561        Wilderness Management Plans
                                                      8600-8699 ENVIRONMENTAL EDUCATION AND PROTECTION - Appendix 18
8672        Special Recreation Permits
                                                                     9000-9099 TECHNICAL SERVICES - Appendix 19
9010        Integrated Pest Management                                                       9011        Chemical Pest Control
9012        Expenditure of Rangeland Insect Pest Control Funds                               9014        Use of Biological Control Agents of Pests on Public Lands
9015        Integrated Weed Management
                                                                         9100-9199 ENGINEERING - Appendix 19
9101        Facility Planning                                                                9102        Facility Design
9103        Facility Construction                                                            9104        Facility Maintenance
9105        Energy Conservation                                                              9107        Engineering Computer Applications
9110        Transportation Facilities                                                        9111        Aviation Facilities
9112        Bridges and Major Culverts                                                       9113        Roads
9114        Trails                                                                           9115        Water Facilities
9119        Incidental Transportation Appurtenance                                           9120        Telecommunications
9121        Frequency Authorization                                                          9122        Radio Communication
9130        Signs and Posters                                                                9131        Transportation Signs
9132        Operational Signs                                                                9150        Buildings and Recreation Facilities
9151        Buildings                                                                        9152        Water and Sewage
9153        Heating, Ventilating and Air Conditioning Systems                                9154        Electrical Systems
9155        Recreation Facilities                                                            9160        Mapping Sciences
9161        Cartography                                                                      9162        Aerial Photography
9163        Remote Sensing                                                                   9164        Photographic Services
9165        Map Reproduction and Printing                                                    9166        Map Storage and Distribution
9167        Geographic Information System (GIS)                                              9170        Surface Resource Facilities
9171        Water Development                                                                9172        Water Control Structures
9173        Protection Facilities                                                            9174        Stream and Channel Structures
9175        Land Treatment                                                                   9176        Stabilization Procedures
9177        Maintenance and Safety of Dams                                                   9180        Health and Pollution Control Facilities
9181        Air Pollution Control                                                            9182        Wastewater Treatment
9183        Municipal/Community Related Solid Waste                                          9184        Drinking Water Supply
9185        Instructions and Methods                                                         9186        Noise Abatement
9187        Underground Injection Control                                                    9188        Nonpoint Source Pollution Control
9190        Equipment Development                                                            9191        Planning
9192        Cost and Rate Studies                                                            9193        Technical Specifications
                                                                         9200-9299 PROTECTION - Appendix 19
9209        Fire Information Resources Management                                            9210        Fire Management
9211        Fire Planning                                                                    9212        Fire Prevention
9213        Presuppression                                                                   9214        Prescribed Fire Management
9215        Fire Training and Qualifications                                                 9216        Fire Equipment and Supply Management
9217        Fire/Ecosystem Relationships                                                     9218        Reports and Statistics
9219        Cooperation                                                                      9220        Integrated Pest Management
9230        Trespass                                                                         9231        Forest Product Trespass



BLM Manual                                                                                                                                                                                    Rel. 1-1779
Supersedes Rel. 1-1717                                                                      Subject Code-Numerical list                                                                 Date: 10/27/2016
                               Case 4:20-cv-00062-BMMDelegation
                                                       Document of Authority
                                                                      28-3 Manual
                                                                             Filed 10/05/20 Page 25 of 79 Subject Codes-Numerical List - 12
                                                                                                    Appendix
                                                                                  Subject Codes - Numerical List

9232        Realty Trespass Abatement                                                      9234        Agriculture Trespass
9235        Mineral Trespass                                                               9236        Litigation and Injunction
9238        Fire Trespass                                                                  9239        Kinds of Trespass
9260        Law Enforcement                                                                9261        Law Enforcement Standards
9262        Law Enforcement Operations                                                     9263        Minerals Management (Reserved)
9264        Range Management                                                               9265        Timber Management
9266        Wildlife Management                                                            9267        Water Management (Reserved)
9268        Recreation Programs                                                            9269        Technical Services
9270        Joint Fire Science Program
                                                                          9300-9399 APPRAISALS - Appendix 20
9310        Real Property Appraisals                                                       9350        Forest Product Appraisal
9351        Standard BLM System                                                            9352        Development of Data
9353        Appraisal By Analytical Procedures                                             9354        Appraisal By Market Value Procedures
9355        Appraiser's Opinion of Value                                                   9356        Stumpage Values
9357        Appraisal Report                                                               9358        Statistics
9359        Index Sales
                                                                  9400-9499 AVIATION MANAGEMENT - Appendix 20
9410        Aviation Administration                                                        9420        Aviation Operations
9430        Aviation Safety                                                                9440        Aviation Training
9450        Aviation Support Systems                                                       9460        Facilities Operation
9470        Cooperative Programs                                                           9480        Aviation Research and Development
                                                               9500-9599 SOCIAL AND ECONOMIC ANALYSIS - Appendix 20
9510        Social and Economic Analysis - Resource Specific                               9520        Investment Analysis
9521        Benefit-Cost Analysis                                                          9522        Cost-Effectiveness Analysis
9530        Techniques of Economic Analysis                                                9532        Budgeting
9536        Mathematics of Finance                                                         9540        Social Impact Analysis
9550        Data Collection and Surveys                                                    9553        Socioeconomic Data System
9560        Research and Special Studies                                                   9570        Supply/Demand Analysis and Projections
9580        Mitigation and Monitoring
                                                                       9600-9699 CADASTRAL SURVEY - Appendix 20
9601        Determination of Survey Requirement                                            9602        Survey Cost Estimate
9604        Procurement of Commercial Resources                                            9605        Mineral Surveys
9609        National Cadastral Survey Priorities                                           9610        Application for Survey
9611        Application for Survey Without Cost to Applicant                               9612        Application for Survey With Costs Prorated
9613        Application for Survey With Cost to Applicant                                  9614        Special Surveys
9615        Protraction Diagrams                                                           9620        Survey Specifications
9621        Special Instructions                                                           9622        Assignment Instructions
9623        Abstracting                                                                    9624        Field Investigations
9625        Geodesy                                                                        9630        Cadastral Survey Record
9632        Plat Suspension, Lifting                                                       9637        Records Availability
9638        National Archives                                                              9640        Cadastral Survey Examination and Approval
9650        Cadastral Survey Filing                                                        9651        Legal Description Preparation and Filing
9660        Protests, Appeals, and Litigation                                              9661        Protests
9662        Appeals                                                                        9663        Litigation
9670        Survey Management and Maintenance                                              9671        Monuments
9672        Survey Evidence Maintenance                                                    9673        Survey Equipment Systems
9680        National and International Professional Survey Relations                       9681        Professional Societies
9682        Seminars and Workshops                                                         9683        Professional Papers Publication
9684        Professional Survey Authorities                                                9685        Foreign Relations
9686        Professional Surveyor Development                                              9687        Certified Federal Surveyor Program
9690        Land Information Systems                                                       9691        Public Land Survey System/Geographic Coordinate Data Base




BLM Manual                                                                                                                                                               Rel. 1-1779
Supersedes Rel. 1-1717                                                                    Subject Code-Numerical list                                              Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 26 of 79                                                                                     A1 - 13

                                                                                        Appendix 1 - 1000-1199

                                                                             1000-1099 GENERAL MANAGEMENT
                                                                           1100-1199 GENERAL ADMINISTRATION
                                                                                                          AUTHORITY DELEGATED TO
  Subject
                                                                              DEPARTMEN                     BLM FIELD
  Code Or                           Authority/ Action                             T
                                                                                         BLM WO OFFICIALS
                                                                                                            OFFICIALS                                 Notes
 Regulation
                                                                              SEC AS D/DD AD NOCD DC SD           DM
                 Issue employee identification cards.                                                                 All Supervisors
      1102
                 Source: 310 Departmental Manual (DM) 3
                 Approve use of the BLM uniform and the replacement                                                           All Supervisors
      1103       uniform allowance up to $800 annually.
                 Source: 5 U.S.C. 5901-5902
                 Approve purchase of personal protective equipment for                                                        All Supervisors
                 all programs.
                 Approve, where necessary, entry of BLM employees                                                              National Operations Center (NOC) employees require
                 onto officially controlled, low-risk sites limited to Level                            X             X   X   concurrence of the Division Chief, Resources Services.
                 D personal protective equipment.                                                                             Can be re-delegated.
                 Authorize appropriate financial and staffing resources
                 to effectively implement and maintain the required                                                           1 - BLM Safety and Occupational Health Manager.
                                                                               X          X   X1,2      X             X   X
                 Occupational Safety and Environmental Health                                                                 2. Fire and Aviation
                 Program, pursuant to the following:
                  Executive Order 12196, “Occupational Safety and
                 Health Programs for Federal Employees.”
                 Title 29, Code of Federal Regulations (CFR) Part 1960,
                 “Basic Program Elements for Federal Employee
                 Occupational Safety and Health Programs and Related
                 Matters.”
                 National Consensus Standards.
                 Source: 485 DM, 29 CFR 1960.7
                 Authorize motor vehicle road tests determined to be
      1112                                                                                              X         X   X
                 appropriate and appoint examiners.
                 Source: BLM H-1112-1 Chap. 12.1B
                 Authorize BLM non-law enforcement employees to                                                               State Director - Cannot be re-delegated.
                                                                                                                      X
                 carry firearms in performance of their official duty.
                 Designate a state fireams manager                                                                    X
                 Designate a custodial property officer at each issuing
                                                                                                                      X
                 facility to maintain custody and control of fireams.
                 Designate qualified employees to serve as authorized
                 BLM firearms instructors and designate one qualified
                                                                                                                      X
                 instructor to serve as the state firearms training
                 coordinator.
                 Source: BLM H-1112-1
                 Appoint management members to Safety Committees                                                              Assistant Director, Human Capital Management, for
                 within their respective jurisdictions. (NOTE: Safety                                                         Washington Office (WO) Safety Committee.
                 Committees shall have equal representation of
                                                                                          X    X        X         X   X   X
                 management and non-management employees. Refer
                 to 29 CFR 1960.37 (a) (b) (2) for rules of appointment
                 for non-management employees).
                 Source:BLM Manual 1112.04
  1112, 1783                                                                                                                  Assistant Director, Human Capital Management and
                 Appoint a qualified BLM Safety Manager.                                       X
                                                                                                                              Assistant Director Fire and Aviation.
                 Appoint a qualified State/ National Operations Center
                                                                                                        X             X
                 Safety Manager.
                 Source: BLM Manual 1112.04
                 Appoint Accident Investigation team to review the
                 circumstances relating to fatalities and serious
                                                                                          X
                 accidents or losses, upon recommendation by the BLM
                 Safety Manager (WO-740).
                 Source: 485 DM 7, BLM Manual 1112.04
                 Appoint Accident Investigation Teams upon notification                                                       1-Assistant Director, Human Capital Management.
                 of an employment related accident which resulted in a                                                        Delegated to Assistant Director, Fire and Aviation
                 fatality or the hospitalization of 3 or more employees,                        1                             Wildland Fire when there is a fatal event or three
      1112                                                                                     X        X             X
                 or accidental damage or loss to Government property                                                          employees hospitalized overnight from a single fire
                 exceeding $250,000, or multiple visitor fatalities or                                                        related event. Requires approval of BLM Safety and
                 hospitalization of 3 or more visitors.                                                                       Occupational Health Manager.
                 Source: 485 DM 7
                 Appoint state watercraft safety lead                                                                 X
                 Source: H-1112-1
                 Approve Risk Management Plans                                                                    X   X
                 Approve risk decision authority level 1 (critical)
                                                                                                                      X
                 activities
                 Approve Decision Authority level 2 (serious) activities                                                  X
                 Source: H-1112-1, Chapter 2-1




BLM Manual                                                                                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                                               Appendix 1                                                                        Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manual
                                                                              Filed 10/05/20 Page 27 of 79                                                                 A1 - 14

                                                                                      Appendix 1 - 1000-1199

                                                                            1000-1099 GENERAL MANAGEMENT
                                                                          1100-1199 GENERAL ADMINISTRATION
                                                                                                         AUTHORITY DELEGATED TO
  Subject
                                                                             DEPARTMEN                     BLM FIELD
  Code Or                          Authority/ Action                             T
                                                                                        BLM WO OFFICIALS
                                                                                                           OFFICIALS                              Notes
 Regulation
                                                                             SEC AS D/DD AD NOCD DC SD           DM
      1102       Approve, authorize, and reimburse personal horse use.                                               X
                 Source: BLM Manual 1113.12A
                 Sign agreements with volunteers and volunteer groups
                                                                                                   X             X
                 that wish to contribute services.
                 Source: Section 307, FLPMA
      1113
                 Provide assistance in case of disasters in any part of
                 the United States when requested by the President
                 through the Department of Homeland Security and/or                     X   X      X         X   X   X
                 Federal Emergency Management Agency (FEMA). (See
                 43 CFR 1815 and 42 U.S.C. 5170b)
                 Provide disaster assistance when requested by FEMA
      1114       by coordinating the movement of the closest forces                     X   X      X         X   X   X
                 capable of performing the relief requested.
                 Provide search and rescue assistance when requested
                                                                                            X      X             X   X
                 by the local authorities in charge.
                 Provide assistance to help alleviate the effects of a
      1170       local disaster within the ability of the personnel and                            X             X   X   Assistant Director, Fire and Aviation.
                 equipment in the area at the time of the emergency.

                 Source: 446 DM 4, 900 DM 1, 905 DM 1, MS-1170




BLM Manual                                                                                                                                                              Rel. 1-1779
Supersedes Rel. 1-1717                                                                          Appendix 1                                                        Date: 10/27/2016
                                      Case 4:20-cv-00062-BMM Delegation
                                                              Document  of Authority
                                                                              28-3Manual
                                                                                     Filed 10/05/20 Page 28 of 79                                                                                    A2 - 15

                                                                                                    Appendix 2 - 1200-1299


                                                                            1200-1299 ADMINISTRATIVE MANAGEMENT
   Subject                                                                                                   AUTHORITY DELEGATED TO
                                                                              DEPARTMEN                        BLM FIELD
   Code Or                           Authority/ Action                                     BLM WO OFFICIALS
                                                                                   T                           OFFICIALS                               Notes
  Regulation
                                                                               SEC AS D/DD AD NOCD        DC    SD   DM
                  WO & NOC: Approve changes in organization structure
                                                                                                                             These create changes to the DOI Manual (DM 135) and
                  and functions at the WO Assistant Directorate and                 X
                                                                                                                             must be approved by the Assistant Secretary.
                  Division level, the State Office level or the Center level.
                  WO & NOC: Approve changes below the Division level
                                                                                               X      X
                  within their current level of authority.
                  STATE LEVEL: Approve boundary changes involving
                                                                                    X
      1201        more than one state
                                                                                                                              Approval by the Director and notification to the Office of
                  Approve administrative boundary changes within a State.                 X
                                                                                                                             the Assistant Secretary.
                  Approve organizational changes at the State Division
                                                                                                                    X
                  level, and the District and Field Office level.
                  Approve organizational changes below the Division level
                                                                                                                    X
                  at the State, District or Field Office.
                  Designate Acting Officials.                                                                                All Supervisors
                  Approve reciprocal delegations of authority in
      1203        conjunction with Forest Service, National Park Services,                                          X
                  and Fish & Wildlife Service
                  Source: DM 101; DM 135; BLM MS 1201 and 1202
                  Approve Federal Register Notices on the following:
                  Calls for Nominations to Boards or Commissions.                                                            Requires Washington Office (WO) review.
      1813        Advisory Committee Meetings.                                                                               Requires Washington Office (WO) review.
                  Source: WO Instruction Memorandum No. 2003-250

                                                                                                                             Bureau Records Officer or next highest organizational
      1221        Approve new or revised subject codes.                                                    X
                                                                                                                             level. Subject codes are initiated by the Directives Lead.

                  Request records disposition approval from the National                                                     Bureau Records Officer/Division Chief , Division of
                                                                                                           X
                  Archives and Records Administration.                                                                       Information Resources Management (WO-560 840).
                  Authority to sign SF-135 to transfer records to and
                                                                                               X      X             X
                  access records from the Federal Records Centers.
      1270        Authority to sign SF-258 to approve transfer of                                                             Record Administrator or Bureau Records Officer. If the
                  ownership of records to the National Archives and                            X      X             X        State or Center does not have a Records Administrator,
                  Records Administration (NARA).                                                                             this is delegated to the State Records Manager.
                  Authority to sign Notices of Eligibility for Disposal (NARA
                                                                                                                    X
                  Form 13001).
                  Source: 44 U.S.C. 3302
                  Sign Instruction Memorandums within their area of
                                                                                          X    X      X             X
                  authority.
      1221        Sign Information Bulletins within their area of authority.              X    X      X             X    X
                  Sign BLM Manuals and Handbooks within their area of
                                                                                          X    X      X             X
                  authority.
                                                                                                                             Assistant Director, Business, Fiscal and Information
                  Approve BLM forms.                                                           X
                                                                                                                             Resources
                  Approve National Operations Center, State, District and
                                                                                                      X             X
      1223        Field Office Forms
                  Source: 380 DM 7
                                                                                                                             Assistant Director, Communcations. Requires
                  Prescribe and issue “Public Use” forms.                           X
                                                                                                                             Department and OMB approval.
                  Source: 380 DM 7 and 5 CFR 1320
                  Approve Internal Control Reviews/Program Reviews.                            X      X             X    X
                                                                                                                             Assistant Director, Business Fiscal and Information
                  Approve BLM’s Component Inventory and Review Plan.                           X                             Resources, who serves as the senior A-123 Senior
                                                                                                                             Assessment Team (SAT) representative.
                  Approve Bureau-wide FMFIA Annual Assurance
      1240        Statement; State and Center Component Inventory and
                  Review Plan; Annual Assurance Statement for Internal
                                                                                          X                                  Cannot be redelegated.
                  Controls over Financial Reporting (ICoFR);
                  Validate Risk Assessments, Internal Control Reviews,
                  Corrective Action Plans (CAPs)
                  Source: Federal Manager's Financial integrity Act and
                  OMB Circular A-123
                                                                                                                             Assistant Director, Business,Fiscal and Information
                  Approve responses to GAO/OIG Audit Reports.                       X     X                         X
                                                                                                                             Resources has oversight.
                  Approve responses to Department of the Interior, Office
                  of Inspector General Notice of Potential Finding and                         X      X    X        X    X   Cannot be redelegated.
      1245        Recommendation (NPFR).
                  Approve responses to Independent Public Accounting                                                         Cannot be redelegated
                  Firm Notice of Finding and Recommendation (NFR).                             X      X             X

                  Source: BLM MS-1245
                  Approve IT portfolio and establish policy, assign
                  responsibilities, and address standards and procedures
                  for complying with the BLM Information Technology                            X
                  Investment Management (ITIM) and Capital Planning
                  and Investment Control (CPIC) processes.

                  Approve Investments in Information Technology with a
                  total life cycle cost of more than $500,000, or affect                                                     1-The Deputy Director as Chair of the National
                  multiple States/Centers or affect multiple business areas                                                  Information Technology Investment Board (ITIB).
  1261, 1263      or are a Major Application or a General Support System                  X1   X2                            2- The Assistant Director, Fire and Aviation as Chair of
     1265         or more than $50,000 where a State/Center does not                                                         the F&A ITIB. The Assistant Director Business, Fiscal
                  have a certified CIO and a functioning Information                                                         and Information Resources
                  Technology Investment Board.
                  Approve Information Technology Investments with a
                  total life cycle cost of less than $500,000 where the
                  State/Center has a CIO-certified and functioning ITIB, or                                                  The State/Center Director as Chair of the State/Center
                                                                                                      X             X
                  any proposed investment with a life cycle value of less                                                    ITIB.
                  than $50,000 where the State/Center does not have a
                  CIO-certified and functioning ITIB.




BLM Manual                                                                                                                                                                                        Rel. 1-1779
Supersedes Rel. 1-1717                                                                                      Appendix 2                                                                     Date: 10/27/2016
                                      Case 4:20-cv-00062-BMM Delegation
                                                              Document  of Authority
                                                                              28-3Manual
                                                                                     Filed 10/05/20 Page 29 of 79                                                                                 A2 - 16

                                                                                                  Appendix 2 - 1200-1299


                                                                          1200-1299 ADMINISTRATIVE MANAGEMENT
   Subject                                                                                                 AUTHORITY DELEGATED TO
                                                                            DEPARTMEN                        BLM FIELD
   Code Or                           Authority/ Action                                   BLM WO OFFICIALS
                                                                                 T                           OFFICIALS                               Notes
  Regulation
                                                                             SEC AS D/DD AD NOCD        DC    SD   DM
                  Authority to sign Freedom of information Act
                  (FOIA) Responses:
                  Authority to release documents.                                       X    X1     x3   X2       X
                  Authority to withhold a requested record.                             X    X1     X3   X2      X3
                  Authority to release a record which is exempt from                                                       1- Assistant Director, Commmunications
                                                                                        X    X1     X3   X2      X3        2- Division Chief, External Affaiars.                3-
                  disclosure (discretionary release).
                  Authority to deny a fee waiver.                                       X    X1     X3   X2      X3        Cannot be redelegated.
      1201        Authority to sign interim FOIA responses which include                                                   Withholding and denying records and discretionary
                  clarification of fee issues, scope of the FOIA request and            X    X1     X3   X2       X    X   disclosure require consultation with the appropriate
                  request for extensions.                                                                                  associate, regional, or District/Field solicitor.
                                                                                              1      3
                  Authority to sign “no records” response.                                   X      x    X2       X
  1270, 1278      Authority to deny expedited processing                                     X1     X3   X2      X3
                  Source: 43 CFR 2.16 and 2.57; Manual 1278 Freedom
                  of Information Act (3.9) and (6.3)
                                                                                                                           Only after consultation with the Privacy Administrator
                  Deny Privacy Act (PA) requests with concurrence of PA
                                                                                        X    X      X    X        X        and the appropriate associate, regional, or District/Field
                  Officer.
                                                                                                                           solicitor's office. Cannot be redelegated.
                  Release PA records to third party requester (through
                                                                                        X    X      X    X        X
                  FOIA request).
                  Source: 43 CFR 2.64
                  Records Certification:
                                                                                                                           Only after consultation with the Privacy Administrator
                  Sign Forms, and emboss with official BLM seal, certifying
                                                                                                                           and the appropriate associate, regional, or District/Field
      1271        and attesting to the source and authenticity of BLM                               X             X    X
                                                                                                                           solicitor's office.
                  copies, records for court or other customer requests.
                  Source: BLM Manual 1271.5 and Title 43 U.S.C. Chapter
                  31 1460
                  Provide certified copies of records/papers.                           X           X             X    X
                  Source: 310 DM 10
      1271        Publish general meeting notices in the Federal Register.                          X             X

                  Source: WO IM No. 2003-250 and IM No. 20032-290
                  Prepare and approve Official Agency Record Designation
      1813                                                                                          X    X        X
                  Documents (OARDD).
                  Approve transition of records from non-public or to the
  1270, 1824                                                                                 X      X    X
                  public record category.
                  Approve data sharing agreements where no funds are                                                       Must be reviewed and concurred by the State Records
                                                                                             X      X    X        X
                  involved.                                                                                                Administrator and the State FOIA/Privacy Act Specialist.
                  Approve data sharing agreements, if funds are to be                                                       Must be concurred by BLM Records Officer and
                                                                                                    X             X
  1270, 1278      exchanged.                                                                                               approved by Chief, Division of IT Security.
                  Source: MS 1283
                  Approve personnel as National data stewards for their
                                                                                             X
                  respective areas of jurisdiction.
                  Approve personnel as State data stewards for their
                                                                                                                  X
                  respective areas of jurisdiction.
                  Source: MS 1283




BLM Manual                                                                                                                                                                                     Rel. 1-1779
Supersedes Rel. 1-1717                                                                                    Appendix 2                                                                    Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 30 of 79                                                                            A3 - 17

                                                                                      Appendix 3 - 1300-1399

                                                                           1300-1399 FISCAL ACCOUNTING
                                                                                                       AUTHORITY DELEGATED TO
  Subject
                                                                           DEPARTMEN                     BLM FIELD
  Code Or                           Authority/ Action                          T
                                                                                      BLM WO OFFICIALS
                                                                                                         OFFICIALS                           Notes
 Regulation
                                                                           SEC AS D/DD AD NOCD DC SD           DM

                 Approval of BLM Financial Management Systems in
                 compliance with Treasury, Office of Management
                 and Budget and Federal Accounting Standards                          X    X1
                 Advisory Board Accounting Principles and Standards
     1301
                 as prescribed by law and regulations.
                                                                                                                     1 – Assistant Director, Business, Fiscal and
                 Financial systems design and application to specific                                                Information Resources. Cannot be re-delegated.
                 areas (e.g., Cash Management, Assets, Liabilities,                        X1   X2           X       2- Director, National Operations Center - Cannot be
                 Equity Accounts, etc.).                                                                             redelegated.
                 Approve use of cost procedure systems and systems
                 to record financial transactions that represent                                X2
                 obligations and liabillities of the BLM.
                 Approve billing and collection systems for monies
                                                                                           X1   X2
                 due the BLM from cost recoverable projects.
  1320, 1323
                 Waive salary reduction requirements (“dual
                 compensation limits”) for temporary rehires of
                 Federal employees to fight fires and to support those                     X                         Deputy Assistant Director, Fire and Aviation
                 firefighting operations only under the conditions
                 specified by the OPM Letter.
                 Source: Secretary Order 3276
                  Authority to approve refunds in the Collections and
                                                                                           X    X            X   X
                 Billings Systems (CBS).
     1374
                 Approve access requests to the Collection & Billings
                                                                                           X    X            X   X   This authority cannot be re-delegated beyond a
                 System (CBS).
                                                                                                                     supervisory position.
                 Authorize waivers (full or partial) in the Collections
                 and Billings System (CBS) for bills, including late                       X    X      X     X   X
                 fees.
                 Approve compromise, suspension or termination of
     1375
                 collection actions on debts due the United States
                                                                                                X            X
                 upon approval by District/Field or Regional Solicitors,
                 up to $100,000
                 Source: 903 CFR 1
                 Approve all promissory notes when rescheduling
                                                                                                X      X     X   X
                 debts under the standards.
                 Approve liability and damages for unauthorized use
                                                                                                             X
                 of the public lands.
                 Accept damages and/or liabilities for unauthorized
                 use:
     1375
                 A. Accept full payment.                                                                     X
                 B. Approve Write Off/Close-out of debts due the
                 United States when BLM determines the debt is not
                 required by a program and meets one of the six
                 criteria outlined in the Federal Claims Collection
                 Standards 31 CFR 903.3
                                                                                                                      The authority to write-off a debt totaling $599.99 or
                 ·       $1- $599                                                               X      X     X       less may be redelegated to a District Manager or
                                                                                                                     Field Manager
                 ·       $600 - $49,999                                                    X    X      X     X       With concurrence of the NOC, Division of Business
                 ·       $50,000 - $99,999                                                      X      X     X       Services. Cannot be redelegated.

                                                                                                                     Debt is reviewed by SD and referred to the Solicitor
                 ·       $100,000 and up                                                        X      X     X
                                                                                                                     for approval by the Department of Justice.
             C. Approve waiver of Interest, Penalty,                                                                 May be redelegated no lower than Administrative
                                                                                                X            X
             Administrative Charges or late fee Assessment                                                           Officer.
  1375, 9230 Compromise, suspension, and termination of Debts
             due the United States
             ·      $1 -$49,999                                             X         X                X
             ·      $50,000 - $99,999                                       X         X         X      X         X
                 ·       $100,000 and up                                    X         X                X         X   With the concurrence of the Solicitor.
                 Source: 31 U.S.C 3711, 26 CFR 1
                 Approve payment of telephone bills:
                 Cellular Telephone Bills                                             X    X    X      X     X   X
                 Land Line Telephone Bills                                                 X    X      X     X   X
                 Source: (DOI Policy on Telephone Use June 14,
                 2000)
                 Secure Rural Schools and Community Self-
                                                                                                             X
                 Determination Act of 2000.
                 Authorize full actual travel expenses.                                    X    X            X
     1376        Source: NBC Travel Guide (January 2005)
                 Approve up to 99 percent of the authorized rate for
                 extended (over 30 days) emergency temporary duty                          X    X      X     X   X
                 travel.
                 Source: IB No. OF&A 2002-021, Federal Travel
     1379
                 Regulations - 301-11.200 (301-7.12a through d).




BLM Manual                                                                                                                                                                          Rel. 1-1779
Supersedes Rel. 1-1717                                                                          Appendix 3                                                                    Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                           Documentof Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 31 of 79                                                                                    A3 - 18

                                                                                        Appendix 3 - 1300-1399

                                                                             1300-1399 FISCAL ACCOUNTING
                                                                                                         AUTHORITY DELEGATED TO
  Subject
                                                                             DEPARTMEN                     BLM FIELD
  Code Or                         Authority/ Action                              T
                                                                                        BLM WO OFFICIALS
                                                                                                           OFFICIALS                              Notes
 Regulation
                                                                             SEC AS D/DD AD NOCD DC SD           DM
                 Approve travel for pre-appointment interviews.                              X    X            X
                 Approve or authorize Headquarters staff travel
                 connected with programs in their respective offices,
                 including travel of advisory board members and use
     1301                                                                                    X    X
                 of rental cars. This does not include attendance at
                 non-government meetings, pre-appointment                                                                 1 – Assistant Director, Business, Fiscal and
                 interviews, or travel by experts or consultants.                                                         Information Resources. Cannot be re-delegated.
                 Approve or authorize travel connected with programs                                                      2- Director, National Operations Center - Cannot be
                 in their respective offices, including travel of advisory                                                redelegated.
                                                                                                                          FA Authority is limited to the approval/authorization
                 board members and use of rental cars. This does
                                                                                             X    X      X     X     X    of travel for FA staff that are assigned to, or
                 not include attendance at non-government meetings,
     1382                                                                                                                 physically located, at Headquarters.
                 pre-appointment interviews, or travel by experts or
                 consultants.
                 Approval of intrastate permanent change of station
                                                                                                  X      X     X     X
                 travel.
                 Approval of interstate permanent change of station
                                                                                             X    X            X     X
                 travel.
                 Approve travel of experts and consultants.                                  X    X      X     X
                 Approval or authorization of travel for attendance at                                                    Assistant Director, Business, Fiscal and Information
                                                                                        X    X    X      X     X     X
                 non-government meetings.                                                                                 Resources
                 Approve advanced written request for actual per
                 diem or lodging costs up to 300 percent of the
                                                                                             X    X            X
                 allowable per diem or lodging allowance for the
                 locality.
                 Source: NBC Travel Guide ( February 2015)
                                                                                                                          Assistant Secretary, Land and Minerals Management,
                                                                                                                          must approve most foreign travel. SDs and the AD
  1382, 1788 Approve travel to foreign countries.                                  X    X    X                 X          for Fire and Aviation may approve travel under the
                                                                                                                          exceptions stated in 547 DM 7. This authority
                                                                                                                          cannot be re-delegated.
                 Approval of Accountable Officers (except Collection
                                                                                                         X           X
                 Officers and Cashiers).
                 Approval and Revocation of Designated Collection
     1384                                                                                    X    X            X     X    The NOC Director may re-delegate.
                 Officers and Cashiers (including contractors).

                 Source: BLM Manual 1384.33 and IM BC-1999-047
                 Approval of Accountable Officer Relief
                 ·     $1-$599.99                                                                 X1           X1    X1
                 ·     $600-$2,999.99                                                        X1   X1            X1        1-Cannot be re-delegated                                2-
     1384        ·     $3,000 and up                                                              X
                                                                                                   2
                                                                                                                X
                                                                                                                 2        With concurrence from the Government
                 Source: 31 U.S.C. 3527 and GAO Policy and                                                                Accountability Office
                 Procedures Manual for Guidance for Federal
                 Agencies Title 7, Chapter 8.8 & 8.9
                                                                                                                          *Assistant Director, Human Capital Management and
                 Appoint Tort Claims Administrators.                                    X    *    X            X
     1386                                                                                                                 Assistant Director, Fire and Aviation.
                 Source: 451 DM




BLM Manual                                                                                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                                            Appendix 3                                                                           Date: 10/27/2016
                                   Case 4:20-cv-00062-BMMDelegation
                                                           Document of Authority
                                                                          28-3 Manual
                                                                                 Filed 10/05/20 Page 32 of 79                                                                                               A4 - 19

                                                                                            Appendix 4 - 1400-1499

                                                                                 1400-1499 PERSONNEL MANAGEMENT
                                                                                                                  AUTHORITY DELEGATED TO
Subject Code                                                                         DEPARTMEN                   BLM FIELD
                                         Authority/ Action                               T
                                                                                                 BLM WO OFFICIALS
Or Regulation                                                                                                    OFFICIALS                                      Notes
                                                                                     SEC   AS    D/DD AD NOCD DC SD    DM

                   Authorize Excepted Service Appointments (i.e. Pathways
    1400-213                                                                                          X      X          X
                   Interns, Seasonal, Handicapped, 30-day Special Need).
    1400-300       Approval of Details.                                                           X   X      X      X   X   X
    1400-300,      Administer Oath of Office.                                                                                   All HR Officers
     311.41        Source: 5 USC 2903
                   Directed reassignments to key leadership positions.                            X                             As defined in IM-2014-141
                   Directed reassignments across State/Center/Directorate lines
                                                                                                  X   X                         Assistant Director, Human Capital Management.
                   (with SD/CD/AD-HCM concurrence)
                   Directed reassignments to all other positions.                                 X   X      X          X

                   Details to key leadership positions not to exceed 120 days.             X      X
 1400-300, 1400- Details to Senior Executive Service positions not to exceed
                                                                                                  X
      335        120 days.
                 Details to Senior Executive Service positions over 120 days,
                                                                                                                                DOI Executive Resources Board
                 and not to exceed 240 days.
                 Details involving Memorandums of Understanding. Federal
                 funds may not be obligated in a Memorandum of                                    X                             Assistant Director, Human Capital Management.
                 Understanding.
                   Source: IM 2008-10 and 920 DM 5 CFR 300.301, 5 CFR
                   317, DOI personnel Bulleting 98-4.
    1400-302       Authorize Temporary Limited Appointments.                                      X   X      X      X   X   X
                   Powers of appointment and removal (SF-50) (Certain key
                   positions require Secretarial approval. Refer to 370 DM
    1400-311       311.):
                   GS-1 through GS-15.                                                            X   X      X          X
                   Wage System Position.                                                          X   X      X          X
                   Source: 370 DM 752
                   Senior Executive Service:
                   Position Approval.                                                 X    X
                   Recommends (SES) Position.                                                     X
    1400-317
                   Recruitment of Senior Executive Service positions.                      X      X   X                         Assistant Director, Human Capital Management.
                   Selection of Senior Executive positions.                           X    X
                   Source: 920 DM
                   Approval of Intergovernmental Personnel Act Assignments.                       X   X                         Assistant Director, Human Capital Management.
    1400-334
                   Source: 334 DM 5 CFR 334
                   Promotion and Internal Placement:
                                                                                                                                All DAD, ASD, DSD, Center Director, Deputy Center Director,
                   Recruitment and approval for selections of all positions GS-                                                 SAC, Division Chief, Deputy Division Chief, DM and FM
                                                                                                  X   X      X      X   X   X
                   15 and below.                                                                                                selections must have National Personnel Management
                                                                                                                                Committee (NPMC) approval.
    1400-335       Approve selection of Public Affairs Officers and related public                                              Assistant Director, Communications. Selections reviewed by
                                                                                                      X
                   affairs positions.                                                                                           DOI Director, Communications.
                   Consultant and Expert Appointment.                                      X      X
                   Approve selection of Human Resources Officers and Equal
                                                                                                      X
                   Employment Opportunity Officers.
                                                                                                                                Assistant Director, Human Capital Management.
                   Source: 5 CFR 334, 370 DM 335
    1400-351       Approval of Reduction in Force.                                                X   X
                   Authorize Training.                                                                                          All Supervisors.
    1400-410
                   Source: BLM Manual 1400-410.04
                   Performance Based Actions:
                                                                                                                                All first-level supervisors after review and advice by Servicing
                   Issue Notices of Proposed Adverse Actions.
    1400-432                                                                                                                    Personnel Office, as appropriate.
                                                                                                                                All second level supervisors after review and advice by
                   Issue Notices of Decisions.
                                                                                                                                Servicing Personnel Office, as appropriate.
                   Approve Awards.
                   Star Awards of $50 - $500                                                      X   X      X      X   X   X
                   Individual awards up to $5,000.                                                X   X      X      X   X   X
                   Individual awards of $5,001 - $10,000.                                  X
                   Performance based awards that exceed $5,000 based on
                                                                                                  X   X      X      X   X   X
    1400-451       employee's percentage of pay.
                   Group awards below $5,000.                                                     X   X      X      X   X   X
                   Group awards of $5,000 - $10,000 so long as no one                                                           Awards in excess of $10,000 must be approved by the Office
                                                                                                  X
                   individual receives $5,000 or more.                                                                          of Personnel Management.
                   Senior Executive Service monetary award.                                                                     Must be approved by the DOI Executive Resources Board.
                   Source: 370 DM 451
                   Position Classification:
                   All positions GS-1 through GS-15 and Wage System positions
                                                                                                      X1     X                  Delegated to NOC classification specialists
                   except positions requiring Departmental approval.
    1400-511
                   Precedent setting classifications affecting 10 or more
                                                                                                  X   X1     X
                   positions BLM-wide.
                   Appeals decided in BLM.                                                            X1                        1- AD, Human Capital Management
                   Source: BLM MS 1400-511
               Rates of Pay:
               Approve Superior Qualifications Appointment not to exceed
               20 percent above candidate’s existing rate of pay. Over 20                                                       Assistant Director, Human Capital Management. (Reviews
                                                                                                  X   X      X      X   X
               percent of existing rate of pay requires the Assistant                                                           and advises Director, only).
 1400-531, 550 Secretary approval.
               Within-grade increases.                                                                X      X      X   X       - All first-level supervisors
               Quality Step Increases.                                                                X      X      X   X
               Denial of within-grade increases.                                                      X      X      X   X       - All first-level supervisors
               Reconsideration of denials of within-grade increases.                                  X      X          X       - All second-level supervisors




BLM Manual                                                                                                                                                                                               Rel. 1-1779
Supersedes Rel. 1-1717                                                                                 Appendix 4                                                                                  Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                          Document of Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 33 of 79                                                                                             A4 - 20

                                                                                             Appendix 4 - 1400-1499

                                                                                 1400-1499 PERSONNEL MANAGEMENT
                                                                                                                   AUTHORITY DELEGATED TO
Subject Code                                                                          DEPARTMEN                   BLM FIELD
                                        Authority/ Action                                 T
                                                                                                  BLM WO OFFICIALS
Or Regulation                                                                                                     OFFICIALS                                      Notes
                                                                                      SEC   AS    D/DD AD NOCD DC SD    DM
                   Payment of a death gratuity up to $10,000 for burial costs
                   and out of pocket expenses to the personal representative of
                   an employee who dies of an injury sustained in the line of
                                                                                                       X      X          X        Cannot be re-delegated
    1400-532       duty. This also includes an agency employee who dies after
                   separation from service, if the death is the result of an injury
                   sustained in the line of duty on or after August 2, 1990.
                   Source: PL 104-208, Section 651
                   Grant optional grade and pay retention in major reduction or
    1400-536                                                                                       X   X      X          X
                   reorganization.
                   Pay Administration:
                   Approve Overtime and Holiday Pay.                                               X   X      X      X   X    X
                   During emergency situations in absence of authorized
                                                                                                                                  All first-level supervisors.
                   official.
                   Approve Hazard and Environmental Differentials.                                 X   X      X          X
    1400-550
                   During emergency situations in absence of authorized
                                                                                                                                  All first-level supervisors.
                   official.
                   Approve changing exemption status of employees for
                   performing work when non-fire emergency situations exists                       X   X      X          X
                   (5CFR551.208(f).
                   Payment of travel and transportation expenses for new
                                                                                                   X   X      X      X   X    X
                   appointees to the first post or duty.
    1400-550
                   Payment of travel and transportation expenses for pre-
                                                                                                   X   X      X      X   X    X
                   employment interviews.
                   Recruitment, Relocation and Retention (3Rs) Incentives:
                   3Rs Incentives for individuals covering up to 26 pay periods,
                   up to 10% of pay for retention, and up to $10,000                                   X      X          X
                   recruitment and relocation incentives
    1400-550
                   Retention Incentives exceeding 26 payperiods or exceeding
                   10% of pay, and retention and relocation incenitves                                 X                          AD, Human Capital Management
                   exceeding $10,000, and any group retention incenitve.
                   3Rs for individuals occupying SES positions.                                        X                          DOI Executive Resources Board
                   Approval Student Loan Repayment Benefit Plan.                                       X                          AD, Human Capital Management.
    1400-550
                   Approve and set hours of duty.                                                                                 All Supervisors
    1400-610       Approve Telecommuting and Flexible Workplace.                                                                  All Supervisors
                   Absence and Leave:
                   Approve Absence and Leave.                                                                                     All first-level supervisors.
                   Leave Without Pay, 30 days to 1 year.                                           X   X      X          X
                   Leave Without Pay, over 1 year.                                                 X   X                          Assistant Director, Human Capital Management.
                   Approve denial or restoration of leave due to extenuating
                                                                                                   X   X      X          X        Cannot be re-delegated.
                   work circumstances (exigency of the public business).
    1400-630
                   Approve annual leave restoration.                                               X   X      X          X
                   Leave Transfer Program:
                   Recommend employee application to become a leave
                                                                                                   X   X      X      X   X    X
                   recipient.
                   Approve employee applications to become a leave recipient.                      X    X     X      X   X    X
                   Equal Employment Opportunity
                   Arrange for and provide mediation for all informal complaints
                                                                                                       X      X          X1
                   of discrimination.
                   Approve the informal resolution of complaints of                                                               1 - State Director delegated to EEO Officer.
                                                                                                       X      X          X1
                   discrimination, including mediation agreements.
                                                                                                                          1
                   Process formal complaints of discrimination.                                        X      X          X
                                                                                                                                  AD HCM, delegated to Chief, Division of Civil Rights. The
                   Approve the formal settlement of complaints of
                                                                                                       X                          Responsible Management Official (RMO) cannot be the
                   discrimination, including mediation settlements.
                                                                                                                                  agency's Settlement Official.
                                                                                                                                  The Settlement Official will be the RMOs Supervisor or next
                   Approve settlement of complaints of discrimination beyond                                                      senior person in the chain of command. Review and
                                                                                                       X
                   the local administrative level.                                                                                consultation with Regional Solicitor prior to the parties'
                                                                                                                                  signature by the BLM Chief, Division of Civil Rights.
                   Source: MD-110, 373 DM, Title VII Civil Rights Act.
    1400-713       Oversight and review authority for personnel suitability and
                                                                                                   X   X1            X            1 - Assistant Director, Human Capital Management.
                   security adjudication and program and position sensitivity.
                   Adjudicate all sensitive personnel investigations.                              X   X      X      X
                   Adjudicate all non-sensitive personnel investigations.                          X   X      X      X   X
                   Make position sensitivity designations.                                         X   X      X      X   X
                   Requesting official for all sensitive personnel investigations.                 X   X      X      X   X
                   Requesting official for all non-sensitive personnel
                                                                                                   X   X      X      X   X
                   investigations.
                   Issue certifications for sensitive positions and granting
                                                                                                   X   X      X      X
                   security clearances within the BLM.
                   Approve and inspect all sites for personnel security and
                                                                                                   X   X      X      X   X
                   storage of classified material and information.
                   Initiate Personnel and Physical Security Management
                                                                                                   X   X      X      X   X    X
                   Evaluations.
                   Source: 5 CFR, 32 CFR and 441- 442 DM




BLM Manual                                                                                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                                                  Appendix 4                                                                              Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                          Document of Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 34 of 79                                                                                      A4 - 21

                                                                                         Appendix 4 - 1400-1499

                                                                               1400-1499 PERSONNEL MANAGEMENT
                                                                                                              AUTHORITY DELEGATED TO
Subject Code                                                                     DEPARTMEN                   BLM FIELD
                                       Authority/ Action                             T
                                                                                             BLM WO OFFICIALS
Or Regulation                                                                                                OFFICIALS                                     Notes
                                                                                  SEC   AS   D/DD AD NOCD DC SD    DM
                   Testifying:
    1400-735       Authorize employees to testify within Federal government                                                 Delegated from State Director, to both DSDs, to District
                                                                                                  X                 X
                   (for ex. Federal Courts and Congress).                                                                   Managers. Requires concurrence of Office of the Solicitor.
                   Discipline and Adverse Actions: Consult with Servicing
                   Personnel Office
                   Issue warning and reprimands.                                                                            All Supervisors.
                   Propose suspensions of 14 days or less.                                    X   X                         All first-level supervisors
    1400-752       Decisions on proposed suspensions of 14 days or less.                                                    All second-level supervisors
                   Proposed adverse actions (e.g., suspension of greater than
                                                                                                                            All first-level supervisors
                   14 days, removal and demotion).
                   Issue decisions on proposed adverse actions.                                                             All second-level supervisors
                   Source: 370 DM 752
                   Grievances (Consult with the Servicing Personnel Officer:
 1400-752, 771 Issue Adjustment/Decision of informal grievance.                               X   X      X      X   X   X
               Issue Adjustment/Decision of formal grievance.                                 X   X      X          X
                   Source: 370 DM 752
               Establish employee health, wellness and assistance
    1400-792                                                                                  X   X      X          X   X
               programs.
               Firefighter and Law Enforcement Retirement Program
 1400-831, 842                                                                     X
               Authority.




BLM Manual                                                                                                                                                                                     Rel. 1-1779
Supersedes Rel. 1-1717                                                                             Appendix 4                                                                            Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manual
                                                                              Filed 10/05/20 Page 35 of 79                                                                            A5 - 22

                                                                               Appendix 5 - 1500-1599

                                                                    1500-1599 ADMINISTRATIVE SERVICES
                                                                                                   AUTHORITY DELEGATED TO
  Subject
                                                                                                     BLM FIELD
  Code Or                         Authority/ Action                   DEPARTMENT BLM WO OFFICIALS
                                                                                                     OFFICIALS                         Notes
 Regulation
                                                                      SEC    AS D/DD AD NOCD DC SD         DM
                 Approve the purchase of refreshments or meals with                                            Budget Officer for Appropriations Law. Contracting
                                                                                       X
                 appropriated funds.                                                                           Officer for Procurement Law.
                 Source: 5 U.S.C. 5403
                 Approve the purchase of Promotional Items with
                                                                                       X                            Head of the Contracting Activity
                 appropriated funds:
                 Source: Department of the Interior Acquisition Policy
                 Release 2012-10
                 Approve memberships in associations                                   X       X        X   X
                 Source: BLM Manual 1510 and 1512
                 Appoint qualified Contracting Officers and Space
                 Leasing Contracting Officers with appropriate warrant
                 authority. Authority shall be commensurate with the                   X                            BLM Procurement Chief - Cannot be re-delegated.
      1510
                 needs of the CO’s area of responsibility, the CO’s
                 experience, and the organization’s historical usage.
                 Source: BLM Manual 1510 and DOI Contracting
                 Officers Appointment (COA) Program Manual
                 Terminate a Contracting Officer’s warrant.                            X                            BLM Procurement Chief - Cannot be re-delegated.
                 Suspend a Contracting Officer’s warrant.                                                   X
                 Source: BLM Manual 1510 and DOI Contracting
                 Officers Appointment (COA) Program Manual
                 Approve the Bureau Federal Acquisition Certification
                                                                           X                                        After review by BLM Procurement Chief
                 (FAC) applications
                 Source: Federal Acquisition Institute (FAI) and the
                 DOI Certification Manual
                 Solicit, negotiate, and award Stewardship Contracts                                                The state’s CO up to his/her Warrant Authority. The
                 and Agreements. Requires specialize training and                      X                    X       OR State Office for requirements over the State's
  1510, 1511     specific delegation by the Bureau Procurement Chief.                                               authority.

                 Source: BLM Manual 5920 Stewardship Contracting
                 Approve Justification for other than Full and Open
                 Competition/Limited Source:
                 Up to $650,000.                                                       X                    X   X   Contracting Officers within his/her warrant authority.

                 Greater than $650,000 up to $10 million.                              X                            Bureau Procurement Chief - Cannot be re-delegated.
                                                                                                                    DOI Senior Procurement Executive, after review by the
                 Greater than $10 million.                                 X
                                                                                                                    BLM Procurement Officer.
                 Source: BLM Manual 1510-
                 Issue Certain Contract Types and Actions:
                 Indefinite Delivery, Indefinite Quantity (IDIQ)                       X       X            X       Contracting Officer
                 Sealed Bid (FAR Part 14)                                              X                    X       SO Contracting Officer
      1510       Multi-Year (FAR Part 17)                                              X                            Head, Contracting Activity
                 Cost Reimbursement and Incentive (FAR Subparts 16.3
                                                                                       X                            BLM Procurement Chief
                 and 16.4)
                 Architect-Engineering Services (FAR Part 36)                          X       X            X       BLM Procurement Chief
                 Construction (FAR Part 36)                                            X       X            X       BLM Procurement Chief
                 InterAgency Agreement Economy Act Determination
                                                                                       X                            BLM Procurement Chief
                 (FAR Subpart 17.5) over $650K
                 Settlement of Claim over $500K involving fraud, waste
                                                                                       X                            BLM Procurement Chief
                 and mismanagement
                 Source: BLM 1510
                 Use of the Purchase Card over the micro-purchase
                                                                                       X       X            X       BLM Procurement Chief
                 threshold as a form of payment only.
                 Source: BLM Manual 1510 and 1512
                 Manage and Administer the Financial Assistance
                                                                                                                     Bureau Procurement Chief delegable to Bureau Grants
                 Certification Program for Grants Management Officers,                 X
                                                                                                                    Program Manager.
                 including signature authority, and for Program Officers
                 Source: BLM Manual 1511
                  Financial Assistance Awards.                                                                      Certified Grants Management Officer with proper
                 Approve Statement of Programmatic Involvement (SPI)                   X                    X       signature authority delegation from the Bureau
      1511
                                                                                                                    Procurement Chief.
                                                                                                                    Bureau Procurement Chief delegable to Bureau Grants
                  Instrument Selection Determination (ISD)                             X                    X
                                                                                                                    Program Manager
                 Approve Award Instrumentation Determination (AID)
                                                                                       X                            Bureau Procurement Chief
                 of high-risk requirements and/or valued over $1M.
                 Source: BLM 1511




BLM Manual                                                                                                                                                                         Rel. 1-1779
Supersedes Rel. 1-1717                                                                     Appendix 5                                                                        Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 36 of 79                                                                                    A5 - 23

                                                                                        Appendix 5 - 1500-1599

                                                                            1500-1599 ADMINISTRATIVE SERVICES
                                                                                                           AUTHORITY DELEGATED TO
  Subject
                                                                                                             BLM FIELD
  Code Or                          Authority/ Action                          DEPARTMENT BLM WO OFFICIALS
                                                                                                             OFFICIALS                                Notes
 Regulation
                                                                              SEC    AS D/DD AD NOCD DC SD         DM
                 Approve, Suspend, Revoke purchase card authority
                                                                                                                              All Supervisors
                 and check-writing use.
                 Source: BLM Manual 1512.and DOI Integrated Charge
                 Card Manual
                 Grant exemption from the mandatory use of
                 government sponsored/contractor issued travel charge               X
                 card.
                 Source: BLM Manual 1512.21
                 Approve cash advance for cardholders who have lost
      1512
                 their charge card privileges because their account was                                                       Assistant Director, Business, Fiscal and Information
                                                                                              X
                 suspended or canceled due to delinquency or their                                                            Resources - Cannot be re-delegated.
      1510       cash advance authority has otherwise been restricted.
                 Source: BLM Manual 1512.33
                 Approve requests to use a corporate charge card                                                              The authority to negotiate and administer funding
                 account to purchase transportation tickets for a                             X        X            X         agreements may be re-delegated to State Office
                 cardholder whose account is suspended or canceled.                                                           Technical and/or Procurement leads.
                 Source: BLM Manual 1512.4
                 Approve Indian Self-Determination 638 contracts and
                 Indian Self-Governance Annual Funding Agreements.
                 Includes the authority to approve, negotiate and
                                                                                              X        X            X
      1515       administer both 638 Contracts and Annual Funding
                 Agreements. The obligation of funds will correspond
                 to existing procurement delegations.
                 Source: Public Law 93-638, Public Law 103-413
                 Exercise all of the authority delegated to the Assistant
                 Secretary, Land and Minerals Management, in 205 DM
                                                                                                                              Assistant Director, Business, Fiscal and Information
                 9, Personal Property Management, 205 DM 10, Real                             X
  1520, 1530                                                                                                                  Resources.
                 Property Management and 205 DM 11, Procurement
                 and Contracting.
                 Source: 235 DM 3.1
                 Acquire, safeguard, maintain, use, reassign and
                                                                                              X        X        X   X    X    Designated BLM Receiving Officers
      1520       dispose of personal property under their jurisdiction.
                 Source: BLM Manual 1520.04
                 Sign receiving reports for Personal Property and
                 Services after inspection and acceptance. This
  1520, 1521                                                                                  X        X        X   X    X    Accountable Officers - Cannot be re-delegated.
                 signature serves as the basis for the expenditure of
                 Government funds.
                 Source: BLM Manual 1520.04
                 Approves requests from Law Enforcement Officers
                 under their jurisdiction to domicile government owned                                                        Cannot be re-delegated. Requests must be submitted
                                                                                              X
                 or leased vehicles. An approved copy of Form 1520-10                                                         through WO-850
                 is sent to the appropriate Washington Office unit.
                 Source: BLM Manual 1525.04
  1520, 1525
                 Approve requests to domicile Government-owned or
                 leased vehicles at employee’s place of residence in                                                X    X
                 connection with Field work
                 Approve requests to domicile Government-owned or                                                              Senior Property Management Specialist -
                                                                                              X        X        X   X
                 leased vehicles in connection with official travel.                                                          Cannot be re-delegated.
                 Source: BLM Manual 1520.27
                 Authorize temporary storage of personal property for
                 another Federal Agency, a contractor in connection                                                           1- Senior Property Management Specialist           2-
                 with a Federal contract or cooperative agreement,                                                            Associate State Director, Deputy State Directors, NOC
                                                                                              X1      X2            X2   X2
                 State or local government, or an employee. A written                                                         Division Chiefs or Field Managers--Cannot be
                 agreement is required from all entities mentioned                                                            redelegated
                 above with the exception of the employee.
                 Certify accuracy of all inventories assigned prior to
                                                                                              X        X        X   X    X    Accountable Officers
                 departure.
      1523
                 Source: BLM Manual 1520
                 Approves reassigning property within the State, except
                 reassignment of motor vehicles and equipment in the                                                          Assistant Director, Business, Fiscal and Information
                                                                                              X                     X
                 Working Capital Fund which must be coordinated with                                                          Resources - Cannot be re-delegated.
                 the appropriate National Operations Center Unit.
                 Approves rental or loan of BLM-owned                                                                         Assistant Director, Business, Fiscal and Information
                                                                                              X
                 vehicles/equipment.                                                                                          Resources - Cannot be re-delegated.
                 Source: BLM Manual 1520




BLM Manual                                                                                                                                                                                  Rel. 1-1779
Supersedes Rel. 1-1717                                                                             Appendix 5                                                                         Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 37 of 79                                                                               A5 - 24

                                                                                     Appendix 5 - 1500-1599

                                                                          1500-1599 ADMINISTRATIVE SERVICES
                                                                                                         AUTHORITY DELEGATED TO
  Subject
                                                                                                           BLM FIELD
  Code Or                          Authority/ Action                        DEPARTMENT BLM WO OFFICIALS
                                                                                                           OFFICIALS                             Notes
 Regulation
                                                                            SEC    AS D/DD AD NOCD DC SD         DM
                 Appoint standing board of survey to act on Reports of
                 Survey originating in State/District/Field/National                                X            X
                 Operations Center.
                 Appoint three-member special board of survey to act
                                                                                                                         Assistant Director, Business and Fiscal Resources.
                 on Reports or Survey originating in State /District/                       X       X            X
      1524                                                                                                               Cannot be re-delegated.
                 Field/ National Operations Center Office.
                 Approve as Reviewing Authority all Reports of Survey
                 and Certificates of Loss or Damage originating in                                                       Assistant Director, Business, Fiscal and Information
                                                                                            X       X            X
                 offices under the State/ National Operations Center                                                     Resources. Cannot be re-delegated.
                 Director.
                 Sign and certify requisitions to purchase motor vehicles
                 (requisitions are sent to the National Operations                                  X            X
      1510
                 Center).
                 Approves repairs exceeding the maximum single-job
                 repair percentage and all repairs to vehicle/equipment
                 exceeding replacement standards (years, miles,
                                                                                                    X            X   X
                 hours). However, all must contact the appropriate
      1525       National Operations Center Unit for approval prior to
                 repair.
                 Approves incidental use involving “unofficial
                 passengers” in extra space in motor vehicles and boats
                 in cases of emergency or disaster situations to                                                         May be re-delegated within the State/National
                                                                                            X       X            X
                 transport persons with injuries or in pain and to                                                       Operations Center Offices.
                 prevent death or serious damage to persons or
                 property.
                 Approves as Reviewing Authority decisions to scrap,                                                     The Accountable Property Officers (Washington Office,
                 salvage, or cannibalize a vehicle or equipment (must                       X       X            X       NOC Director, State Director and District Managers).
                 be coordinated with the National Operations Center).                                                    May not be redelgated.
      1527                                                                                                               Delegated specifically to the Accountable Property
                 Sign available property reports, Form 1520-34.                             X       X            X   X
                                                                                                                         Offficers. Cannot be redelgated.
                 See also Subject Code 1384 regarding designation of
                 accountable property officers.
                 Source: 410 DM and BLM Manual 1520
                 Approve transfer of any items disposed/ requisitioned
                 using GSA Excee; Bureau internal transfers of any
                                                                                                    X
                 equipment that is not WCF; and locally managed
      1529       property.
                 Approve authorization to screen excess property lists,
                                                                                                    X
                 inspect property, and place freeze requests.
                 Source: 410 DM and BLM Manual 1520
                 Reserve public easements in any conveyance of the
                                                                                                                 X
                 public lands.
                 Source: Public Law 92-303, 43 CFR 2650.4-7 and
      1530       ANCSA Easements 17(b).
                 Approves abandonment, destruction, or donation to
                 public bodies, constructed assets and related personal                             X            X   X
                 property having no commercial value.
                 Approves safeguarding, maintaining, utilizing and                                                       State Office delegation is specific to the DSD for
  1530, 1532                                                                                X       X            X
                 recording accountability for BLM-owned real property.                                                   Support Services and Chief, Administrative Services.
                 Approves utilizing real property, properly maintaining
                 records and directing real property management                                     X            X
                 programs.
                 Authorizes the disposal of surplus real property and
      1530
                 related personal property having fair market value of                              X            X   X
                 less than $1,000.
                 Transfer or disposal of Real Property Valued under
                                                                                                    X
                 $50,000.
                 Assigns and terminates Government quarters for
      1534                                                                                          X            X
                 employees.
                 Approves Reimbursable Work Authorizations (GSA
                 Form 2957) for alterations costing less than $10,000 to
      1535       GSA with proper coordination of the National                                       X            X
                 Operations Center (Space Leasing Branch).
                 Reimbursable work authorization is a budget process.
                 Approves flying flags at half staff when the situation
      1536                                                                   X          X                        X
                 arises within their respective states.
                 Approves issuance of site-specific general-purpose
                                                                                                    X            X
                 publications (471 DM 4.3) under $20,000.
      1551       Source: IM No. 2005-15 and BLM Manual 1551.2
                 Approves printing through GPO and other authorized
                                                                                            X       X        X   X
                 Federal sources.
                 Source: BLM Manual 1551.6




BLM Manual                                                                                                                                                                             Rel. 1-1779
Supersedes Rel. 1-1717                                                                          Appendix 5                                                                       Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 38 of 79                                              A6 - 25

                                                                                 Appendix 6 - 1600-1699

                                                         1600-1699 PLANNING, PROGRAMMING, AND BUDGETING
                                                                                               AUTHORITY DELEGATED TO
  Subject
                                                                  DEPARTMEN                      BLM FIELD
  Code Or                        Authority/ Action                    T
                                                                              BLM WO OFFICIALS
                                                                                                 OFFICIALS                           Notes
 Regulation
                                                                   SEC AS D/DD AD NOCD DC SD           DM
                 Decisions regarding staffing, management and
                 protection of components of the National                                         X
                 Landscape Conservation System.
                 Approval of Resource Management Plans for
                 components of the National Landscape                                             X
                 Conservation System.
     1601        Establishment and location of any BLM visitor
                                                                               X
                 center.
                 Approve and conduct public participation activities.                                   X
                 Source: 43 CFR 1610.2
                 Approve and publish plans and amendments.                                              X       Cannot be re-delegated.
                 Source: 43 CFR 1610.5-1
             Decisions related to specific sections of the Military
             Lands Withdrawal Act of 1999 pertaining to the
             Barry M. Goldwater Range, Section 3031(a)(5)
             pertaining to changes in use, Section 3031(b)(2)
             pertaining to access restrictions, Section
             3031(b)(1)(C) pertaining to the Integrated Natural
             Resources Management plan and pertaining to the
             transfer of responsibility for the natural and cultural
             resources, Section 3031(c) through (f) pertaining to
             management and administration of the withdrawal                                            X       Cannot be re-delegated.
             itself, Section 3031(b)(7) pertaining to the transfer
             of management responsibility (limitations noted
             below) and Section 3031(g) pertaining to
             management of natural and cultural resources in
             accordance with the Integrated Natural Resources
  1601, 2300
             Management Plan and under the subsequent
             management plan developed in accordance with
             the Federal Land Policy and Management Act
             (limitations noted below*).
                 Decisions to accept transfer, relinquishment, or
                 jurisdiction of lands under Section 3031 and to
                                                                         X   X                                  Cannot be re-delegated.
                 open such lands to operation of the public land
                 laws.
                 Decisions to transfer management responsibility
                 from or to a military department pursuant to            X   X                                  Cannot be re-delegated.
                 subsection (b) (7).
                 Sign Memorandum of Understanding (MOU) and
                 Cooperative Agreements for purposes of
                                                                         X                                      Cannot be re-delegated.
                 implementing this Act. (Arizona State Director, -
                 Cannot be re-delegated)
                 Source: Public Law 106-65
                 Issue national level guidance for planning.                       X   X                        Cannot be re-delegated.
     1601        Source: 43 CFR 1600, 43 CFR 1610.1 and BLM
                 Manual 1601.04
                 Issue supplemental guidance for planning.                         X   X                X
  1601, 1611
                 Source: 43 CFR 1610.1 and BLM Manual 1601.04
                 Render decisions on protests to plan or amendment
                                                                                   X   X                        Cannot be re-delegated.
                 approvals.
                 Source: 43 CFR 1610.5-2 and BLM Manual 1601.4

                 Approve management and quality control
                 procedures with a State to achieve the BLM
                 planning documentation and process standards.
                 Approve activity plans to protect and prevent
                                                                                                        X   X
     1601        irreparable damage to important historical, cultural,
                 or scenic values, fish and wildlife resources, or
                 other natural systems or processes, or to protect
                 life and safety from natural hazards.
                 Source: Section 202, FLPMA, 43 CFR 1601 and
                 BLM Manual 1601.4
                 Approve the schedule of a plan or amendment and
                                                                                                        X       Cannot be re-delegated.
                 arrange for the preparation.
                 Source: BLM Manual 1601.4
                 Approve management and quality control
                 procedures within a State to achieve the BLM                                           X
  1601, 1631
                 planning documentation and process standards.
                 Source: BLM Manual 1601.4




BLM Manual                                                                                                                                         Rel. 1-1779
Supersedes Rel. 1-1717                                                                     Appendix 6                                        Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 39 of 79                                                                    A6 - 26

                                                                           Appendix 6 - 1600-1699

                                                     1600-1699 PLANNING, PROGRAMMING, AND BUDGETING
                                                                                           AUTHORITY DELEGATED TO
  Subject
                                                               DEPARTMEN                     BLM FIELD
  Code Or                      Authority/ Action                   T
                                                                          BLM WO OFFICIALS
                                                                                             OFFICIALS                               Notes
 Regulation
                                                               SEC AS D/DD AD NOCD DC SD           DM
             Approve and publish draft and final Resource
             Management Plans, amendments, and amendments
             to Management Framework Plans, revisions, and
             file RMP-related Environmental Impact Statements.
                                                                                              X
  1610, 1617 The approval of an RMP, plan revision, or plan
             amendment constitutes formal designation of any
     1601
             Area of Critical Environmental Concern (ACEC)
             involved.
                 Source: 43 CFR 1610 and BLM Manual 1617.1
                 Approve National Environmental Policy Act (NEPA)
                 compliance documents to the level of the specific
                                                                                                      X   X
                 delegation of authority for approving the proposed
     1610        action.
                 Approve National Programmatic NEPA documents.                   X
                 Source: 40 CFR 1500
                 Approve Record of Decision (ROD) for land use
                                                                                                      X
     1610        plans - related environmental impact statements.
                 Source: 40 CFR 1505 and 43 CFR 1610
                 Approve supplemental guidance and planning
                 criteria for preparation of Resource Management                                      X
     1610
                 Plans (RMPs).
                 Source: IM No. 2006-046 and 43 CFR 1610
                 Determine conformity of resource management
                 authorizations and actions, including proposals to                                   X   X
                 higher level officials, to approved plans.

                 Source: 43 CFR 1610.5-3 and BLM Manual 1617.3
                 Adopt another agency’s plan.                                                         X   X   Cannot be re-delegated.
                 Source: 43 CFR 1610.5-7 and BLM Manual 1617.5
     1617
                 Review for designation areas unsuitable for surface
                                                                                                      X   X   Cannot be re-delegated.
                 mining.
                 Source: 43 CFR 1610.7-1 and BLM Manual 1617.7

                 Designate Areas of Critical Environmental Concern.                                   X       Cannot be re-delegated.

                 Source: 43 CFR 1610.7-2 and BLM Manual 1617.8
                 Approve supplemental guidance as necessary to
     1620                                                                                             X
                 maintain and use existing land use plans.
                 Waive or reduce administrative surcharge on                                                  Division Chief, Division of Budget - Cannot be re-
                                                                                 X                    X
                 reimbursable projects.                                                                       delegated (WO-880).
                 Source:
                 Meetings, Conferences and Workshops activities
                 and spending for the BLM:
                 < $20,000                                                       X
                 $20,000 to $40,000                                          X
     1680        $40,001 to $100,000                                   X                                      Deputy Secretary
                 > $100,000                                                                                   Assistant Secretary PMB
                 Meeting, Conferences and Workshops co-
                 sponsorship by BLM:
                 < $10,000                                                   X
                 > $10,000                                             X                                      Deputy Secretary
                 Source: Financial Management Memorandum
                 (FMM) 2015-010 (Vol. VI.B)
             Waive or reduce administrative surcharge on
                                                                                 X                X   X
  1681, 1323 contributed fund projects.
                 Source: IM No. 2006-046
                 Approve exceptions to the Indirect Cost Rate-Trust
                                                                                                      X
                 Fund Projects (request on Form 1380-11a).
     1681
                 Source: BLM H-1681-1; IM 2016-107
                                                                                                              Division Chiefs (WO, SO and NOC, - Cannot be re-
                 Approve Manual Reimbursable Work Authorization.                          X       X   X
                                                                                                              delegated).
                 Request Apportionments (SF-132) and Activity
                                                                                                  X
                 Allotments (DI-520) for BLM Appropriations.
                                                                                                              Division Chief, Division of Budget - Cannot be re-
                 Approve and Issue Allotments of Appropriations.                                  X
     1691                                                                                                     delegated (WO-880).
                 Approve Non-expenditure Transfers (SF-1151)
                                                                                                  X
                 among Accounts.
                 Source:




BLM Manual                                                                                                                                                               Rel. 1-1779
Supersedes Rel. 1-1717                                                               Appendix 6                                                                    Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                          Document of Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 40 of 79                                                                                      A7 - 27

                                                                                             Appendix 7 - 1700-1799

                                                                              1700-1799 PROGRAM MANAGEMENT
                                                                                                          AUTHORITY DELEGATED TO
Subject Code
                                                                               DEPARTMEN                   BLM FIELD
     Or                              Authority/ Action                                     BLM WO OFFICIALS
                                                                                   T                       OFFICIALS                                 Notes
 Regulation
                                                                               SEC   AS    D/DD AD NOCD DC SD    DM
                  Approve prospectus on all projects likely to have a total
                  cost
                  Under $50,000.                                                                     X             X
                  $50,000 - $100,000.                                                           X
                  Over $100,000.                                                            X
      1702
                  Approve implementation of an R&D or study project with
                  estimated total cost
                  Under $50,000.                                                                     X             X
                  $50,000 - $100,000.                                                           X
                  Over $100,000.                                                            X
                  Establish the DOI’s policy and guidelines for hazardous
                  materials management, abandoned mine lands
                                                                                X
                  management, and natural resource damage assessment
                  and restoration.
                  Source: 112 DM 4
  1703, 3720
                  Reviews BLM priorities for program and site action and
                  funding based on risk ranking, for hazardous materials        X
                  and abandoned mine lands management in the DOI.
                  Source: 112 DM 4
                  Establish and interpret legal requirement and guidelines
                  for hazardous materials management and natural                X
                  resource trusteeship in the DOI.
                  Source: 112 DM 4 and E.O. 13016
                  Signatory Authority for congressional and interagency
                                                                                X
                  reports (e.g., E.O. 12856).
                  Source: 112 DM 4 and E.O. 13016
                  Approval of Remedial Investigation and Feasibility
                                                                                            X
                  Studies.
                  Source: 112 DM 4 and E.O. 13016
                  Approve Consent Decrees, Bilateral Administrative
                  Orders, Indemnification Agreements, Interagency or
                  Intergovernmental Agreements, covenants and related
                  documents for Comprehensive Environmental Response
                  Compensation and Liability Act (CERCLA) remedial action,      X
                  Resource Conservation and Recovery Act corrective
                  action, or CERCLA removal actions required by regulatory
                  or judicial order, or by Record of Decision.
      1703        Indemnification of response action contractors relating to
                                                                                            X                              Cannot be re-delegated.
                  response activities.
                  Source: 112 DM 4 and E.O. 13016
                  Establish the DOI’s policy and guidelines for hazardous
                  materials management and Natural Resource Damage              X    X
                  Assessment.
                  Establish and interpret legal requirement and guidelines
                  for hazardous materials management and natural                X    X
                  resource trusteeship in the DOI with concurrence by the
                  solicitors office.
                  Source: 112 DM 4 and E.O. 13016
                  Set inter-BLM priorities for program and site action and
                  funding based on restoration needs ranking for natural        X
                  resource trusteeship in the DOI.
                  Source: 112 DM 4 and E.O. 13016
                  Approve Level 1 hazardous waste contaminant surveys                                                      State Directors may approve Level I surveys which
                  with negative findings.                                                                          X   X   indicate no hazardous materials or where it will cost less
                                                                                                                           than $500,000 to mitigate. This authority may be re-
                                                                                                                           delegated.
                  Source: 602 DM 2.6 d-f
                  Respond to discharges of oil and releases of hazardous
                  substances under the Clean Water Act, CERCLA, and the         X    X      X   X    X      X      X   X
  1703, 3720      National Oil and Hazardous Substances Pollution
                  Contingency Plan.
                  Source: 40 CFR 300 and 910 DM 4




BLM Manual                                                                                                                                                                                     Rel. 1-1779
Supersedes Rel. 1-1717                                                                                Appendix 7                                                                        Date: 10/27/2016
                                   Case 4:20-cv-00062-BMMDelegation
                                                           Document of Authority
                                                                          28-3 Manual
                                                                                 Filed 10/05/20 Page 41 of 79                                                                                   A7 - 28

                                                                                               Appendix 7 - 1700-1799

                                                                               1700-1799 PROGRAM MANAGEMENT
                                                                                                            AUTHORITY DELEGATED TO
Subject Code
                                                                                 DEPARTMEN                   BLM FIELD
     Or                              Authority/ Action                                       BLM WO OFFICIALS
                                                                                     T                       OFFICIALS                                 Notes
 Regulation
                                                                                 SEC   AS    D/DD AD NOCD DC SD    DM
                  Interagency coordination of Bureau-wide policy and legal
                                                                                              X   X           X
                  issues
                  Source: E.O. 12580
                  Initiate and implement investigation of hazardous
      1702        substance releases on or from public land and evaluate                      X
                  response alternatives (e.g. PA/SI, EE/CA, RI/FS).
                  Approve removal action investigations including EE/CA
                  approval memoranda.
                  Source: CERCLA section 104(b), E.O. 12580, and 207
                  DM 7
                  Select, approve, and implement removal actions (time
                  critical and non-time critical) through issuance of Action                                         X
                  Memoranda (EE/CA).
                  Source: CERCLA 104(a), E.O. 12580, and 207 DM 7
                  Sign CERCLA Record of Decision and associated
                                                                                       X
  1703, 3720      documents.
                  Source: CERCLA 104(c)(4) and 120(e) and 209 DM
                  4.1(D)
                  Seek and acquire from any person, information related to
                  the identification, nature, quantity, release or threatened
                  release of a hazardous substance on public land or                                                 X
                  adjacent property, and enter such property to obtain
                  samples related to such hazardous substances.
                  Source: CERCLA 104(e), E.O. 12580, and 207 DM 7
                  Approve, in consultation and coordination of the
                  Solicitor’s Office, Consent Decrees and Administrative
                  Orders, and related settlement documents for the
                                                                                                                     X
                  implementation of Comprehensive Environmental
                  Response Compensation and Liability Act (CERCLA)
                  response actions,
                  Source: 207 DM 7
                  Initiate and approve environmental site assessments for
                                                                                                                     X   X
                  real property transactions.
      1703
                  Source: 40 CFR 312, 40 CFR 373, CERCLA 120(h) and
                  602 DM 7
                  Issue Proposed Plan for public review and comment,
                  review and respond to public comments, and conduct
                                                                                                                     X
                  other community involvement activities required or
                  authorized by the NCP.
                  Source: CERCLA 117, E.O. 12580, and 207 DM 7
                  Approve indemnification of response action contractors
                  relating to response activities pursuant to section 119 of      X                                          Cannot be re-delegated.
                  CERCLA.
                  Source: CERCLA 119, E.O. 12580, and 207 DM 7
  1703, 3720      Conduct remedial design and remedial action (RD/RA) to
                                                                                  X    X      X   X    X      X      X   X
                  implement remedies selected by AS-PMB.
                  Source: CERCLA 104(b), E.O. 12580, and 207 DM 7
                   Negotiate and recommend to the Secretary allocation
                  agreements with other parties on costs of natural
                                                                                              X                      X       Cannot be re-delegated.
                  resource restoration actions, consistent with the Justice
                  Department or Solicitor guidance or concurrence.
                  Source: CERCLA 122
                  Approve sub-agreements on secretarially approved
                  Remedial Investigation and Feasibility Studies, Remedial
                  Design and Remedial Action, or major removal. (e.g.,                                               X
                  safety plan agreements, public participation plan, penalty
                  negotiations, etc.)
                  Initiate and manage Remedial Investigation and
                  Feasibility Study as approved by the Director consistent                                           X
      1703
                  with the National Contingency Plan.
                  Source: 900 DM 2
                  Initiate and manage Remedial Design and Remedial
                  Action as approved by the Department of the Interior
                  and as necessary, the Environmental Protection Agency                                              X
                  and applicable States, consistent with the National
                  Contingency Plan.
                   Initiate and prepare administrative records required for
                  all response action selection decisions in compliance with                                         X
  1703 1720,      Section 113(k) of CERCLA and the National Contingency
     3720         Plan.
                  Source: CERCLA 113(k), E.O. 12580, and 207 DM 7

                  Approve real property acquisition for property that (1)                                                     Director may approve acquisition of property at which
                  may require hazardous substance or other environemntal                                                     estimated environmental liability is $500,000 or less.
                  cleanup; or (2) that may result in liability risk, including    X    X      X                              State Directors may approve acquisition of property at
      1703
                  remediation and other known and reasonably estimated                                                       which estimated environmental liability is $250,000 or
                  costs associated with the acquisition.                                                                     less.
                  Source: 602 DM 2
                  Conduct contingency planning and emergency response
                  decisions (and contracting) with appropriate reporting
                                                                                                  X    X             X
  1703, 3720      and coordination with Federal and State or local
                  requirements.
                  Source: 910 DM 4




BLM Manual                                                                                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                                                  Appendix 7                                                                    Date: 10/27/2016
                                   Case 4:20-cv-00062-BMMDelegation
                                                           Document of Authority
                                                                          28-3 Manual
                                                                                 Filed 10/05/20 Page 42 of 79                                                                    A7 - 29

                                                                                               Appendix 7 - 1700-1799

                                                                             1700-1799 PROGRAM MANAGEMENT
                                                                                                            AUTHORITY DELEGATED TO
Subject Code
                                                                                 DEPARTMEN                   BLM FIELD
     Or                              Authority/ Action                                       BLM WO OFFICIALS
                                                                                     T                       OFFICIALS                                  Notes
 Regulation
                                                                                 SEC   AS    D/DD AD NOCD DC SD    DM
                  Interagency Reporting of Federal Hazardous Waste
                  Compliance Docket sites and biennial Resource                               X   X           X      X
                  Conservation and Recovery Act Section 3016 reports.
                  Source: CERCLA 120(c) and E.O. 13016
      1702        Interagency coordination of Bureau-wide policy and legal
                  issues (Comprehensive Environmental Response                                                X
                  Compensation and Liability Act, Section 120).

                  Source: E.O. 12088 and E.O. 13016
                  Interagency coordination on policy and legal issues                                                         Assistant Director, Fire and Aviation.
                                                                                                  X                  X
                  within area of jurisdiction.
                  Response to Comprehensive Environmental Response
                  Compensation and Liability Act (CERCLA), Section 120                                        X
                  Reporting Requirements, including Alternative Funding
                  Sources.
                  Conduct specific reporting of hazardous materials risks                                                     Assistant Director, Fire and Aviation.
      1703        and management activities required by CERCLA
                  Section 103, Resource Conservation and Recovery
                  (RCRA) Act Sections 3005 and 3010, RCRA manifests and                           X                  X
                  summaries, small quantity generator reports provision,
                  other generator reports provisions, and other Federal
                  and State laws for sites and action within their own
                  jurisdiction.
                  Conduct specific reporting and contingency planning                                                         Assistant Director, Fire and Aviation.
                  required by Emergency Planning and Community Right-                             X                  X
                  To-Know Act within their own jurisdiction.
                  Conduct inventories of known or suspected hazardous
                  substance release sites on public lands. Prepare                                                   X
                  appropriate land status assessments on each site
                  discovered.
                  Initiate and manage Expanded Site Investigation
                  Contracts or plan Remedial Investigation and Feasibility                                           X
                  Studies.
                  Establish and interpret legal requirement and guidelines
                  for hazardous materials management, abandoned mine
                                                                                  X
                  lands management, and natural resource trusteeship in
                  the DOI.
                  Source: 112 DM 4
                  Reviews BLM priorities for program and site action and
                  funding based on restoration needs ranking for natural          X
                  resource trusteeship in the DOI.
                  Source: 521 DM 2
                  Promulgation of natural resource damage assessment
                                                                                  X    X      X   X    X      X      X
                  regulations and provide program management.
                  Source: 207 DM 6; subject to 521 DM 2
  1703, 3720      Approve participation of other BLM staff in natural
                  resource damage assessment and restoration activities
                                                                                       X      X   X                  X*       * Cannot be re-delegated.
                  including signature of designation of a BLM authorized
                  official.
                  Source: 207 DM 6
                  Request DOI approval of designation of the BLM as
                  Departmental Authorized Official for natural resource                       X   X                  X*       * Cannot be re-delegated.
                  damage assessment and restoration activities.
                  Source: 207 DM 6
                  General authority to implement natural resource damage
                  assessment and restoration activities for sites within their                X                      X    X
                  jurisdiction.
                  Source: 521 DM 2
                  Approve initiating any Remedial Investigation and
                  Feasibility Study or any removal action greater than                        X
      1703
                  $500,000 via Record of Decision.
                  Source: 207 DM 7




BLM Manual                                                                                                                                                                    Rel. 1-1779
Supersedes Rel. 1-1717                                                                                  Appendix 7                                                     Date: 10/27/2016
                                   Case 4:20-cv-00062-BMMDelegation
                                                           Document of Authority
                                                                          28-3 Manual
                                                                                 Filed 10/05/20 Page 43 of 79                                                                                   A7 - 30

                                                                                             Appendix 7 - 1700-1799

                                                                              1700-1799 PROGRAM MANAGEMENT
                                                                                                          AUTHORITY DELEGATED TO
Subject Code
                                                                               DEPARTMEN                   BLM FIELD
     Or                               Authority/ Action                                    BLM WO OFFICIALS
                                                                                   T                       OFFICIALS                                 Notes
 Regulation
                                                                               SEC   AS    D/DD AD NOCD DC SD    DM
                  Set BLM policy for hazardous materials management,
                  abandoned mine lands management, and natural                              X
                  resource damage assessment and restoration.
                  Source: 521 DM 2
      1702        Set policy for hazardous materials management,
                  abandoned mine lands management, and natural
                                                                                                X    X             X
                  resource damage assessment and restoration within area
                  of jurisdiction.
                  Source: 521 DM 2
                  Set program and site action priorities on public lands
                  based on hazardous materials risk ranking and natural                     X   X           X
                  resource restoration needs.
                  Source: 521 DM 2
                  Set program and site action priorities within area of
                                                                                                X                  X   X   Assistant Director, Fire and Aviation.
                  jurisdiction for natural resource restoration activities.
                  Source: 521 DM 2
                  Conduct natural resource damage assessment and
                                                                                            X   X    X      X
                  restoration contracting activities
                  Source: 521 DM 2
                  Approval for initiating natural resource damage
                                                                                            X
                  assessments and restoration activities at field sites.
                  Source: 521 DM 2
                  Authorize decision to recommend action to the Director
  1703, 3720      or Assistant Secretary on natural resource damage                                                X
                  assessments.
                  Source: 521 DM2
                  Approve natural resource damage assessment and
                  restoration reports, plans and agreements, consistent
                  with the National Contingency Plan and appropriate
                  regulations.
                                                                                            X                      X       Cannot be re-delegated.
                  - Approval of Memorandum of Understanding
                  /Agreement.
                  - Approval of Pre-Assessment Screen Report, Assessment
                  Plan, Report of Assessment and Restoration Plan.
                  - Approval of Restoration Completion Report.
                  Source: 521 DM 3
                  Enter into watershed restoration and enhancement
                  agreements directly with the heads of other Federal
                  agencies, tribal, State, and local governments, private,
                  and nonprofit entities, and landowners for the protection,
                                                                                X    X      X   X    X      X      X   X
                  restoration, and enhancement of fish and wildlife habitat
                  and other resources on public or private land and the
                  reduction of risk from natural disaster where public
                  safety is threatened (Wyden Amendment).
                  Issue CERCLA Record of Decision                                    X                                     AS-PMB, via AS-LM
                  Negotiate and recommend allocation agreements with
                  other parties to the Secretary on costs of remedial or
      1703        removal actions or corrective actions consistent with the                 X                      X
                  National Contingency Plan and the Department of Justice
                  or Solicitor guidance or concurrence.
                  Approve all actions under Section 201 of the Federal
                  Land Policy and Management Act necessary to
                  coordinate the preparation and maintenance of an                          X   X    X      X      X   X
  1703, 3720
                  inventory of the public lands and their resources and
                  related monitoring activities.
                  Source: FLPMA
                  Approve and issue guidance and take actions as
                  necessary to carry out BLM functions and responsibilities
                                                                                            X
                  under the Coastal Zone Management Act of 1972, as
                  amended.
      1738        Source: 15 CFR 923
                  Approve consistency of BLM actions with approved State
                                                                                                                   X
                  Coastal Zone Management Plans, where required.
                  Source: 15 CFR 923
                  Emergency Stabilization and Burned Area Rehabilitation                                           X   X
                  Approve treatments and activities.                                                               X
                  Revoke or withhold funding approval authority.                            X
                  Approve normal and emergency funding from the                                                            *Division Chief, Division of Fire Budget - Cannot be re-
      1742                                                                                      X*
                  Wildland Fire Management Account.                                                                        delegated.
                  Source: 620 DM 7, Post Wildfire Recovery DOI
                  Handbook
                  Approve Normal Fire Rehabilitation Plan.                                                         X
                  Source: BLM H-1742-1
                  Approve reintroduction, transplant and augmentation of
                                                                                                                   X
      1745        species.
                  Source: 620 DM 3
                  Approve the position of the DOI on legislation and
      1750                                                                      X    X
                  legislative matters.




BLM Manual                                                                                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                                                Appendix 7                                                                      Date: 10/27/2016
                                     Case 4:20-cv-00062-BMMDelegation
                                                             Document of Authority
                                                                            28-3 Manual
                                                                                   Filed 10/05/20 Page 44 of 79                                                                                    A7 - 31

                                                                                              Appendix 7 - 1700-1799

                                                                               1700-1799 PROGRAM MANAGEMENT
                                                                                                           AUTHORITY DELEGATED TO
Subject Code
                                                                                DEPARTMEN                   BLM FIELD
     Or                               Authority/ Action                                     BLM WO OFFICIALS
                                                                                    T                       OFFICIALS                                  Notes
 Regulation
                                                                                SEC   AS    D/DD AD NOCD DC SD    DM
                  Promulgate and issue regulations under the various
                                                                                 X    X
                  statutory authorities.
                  Authority to sign and publish Federal Register Notices
                  for:
                  Official filing of plats of survey, resurvey, supplemental                                                 State Office Chief Cadastral Surveyor – Cannot be re-
      1702                                                                                                          X
                  plats and protraction (diagrams);                                                                          delegated.
                  General Meetings;                                                              X                  X
                  Advisory Committee Meetings.                                                   X                  X
                  Information Collection and OMB 83-1 forms;                                                 X               Division Chief, Division of Regulatory Affairs (WO-630).

                  Reinstatements of Terminated Oil and Gas Leases; and                                              X
                  Alaska’s Issuance of Non-Discretionary, Appealable
                  Decision approving lands for conveyance under the                                                 X
                  Alaska Native Claims Settlement Act.
                  Source: WO Instruction Memorandum No. 2007-167
                  Authority to sign and publish Federal Register Notices.

                                                                                                                             NOTE: If Level 1 notice has a higher level of controversy
                  Level 1 Notices:
                                                                                                                             or public interest, the SO must send to WO for review.

                  Intent to prepare Resource Management Plans,
                  Environmental Impact Statements, and Environmental                                                X
                  Assessments (May require Regional Solicitor Review);
                  Coal Lease Sales;                                                                                 X
                  Realty Actions;                                                                                   X
                  Notice of Intent, Coal Exploration Licenses;                                                      X
                  Expression of Leasing Interest for Coal;                                                          X
      1760        Hearing for Fair Market Value for Coal and Coal Lease
                                                                                                                    X
                  Exchanges;
                  Application for Withdrawal for Non-Interior Agency
                                                                                                                    X
                  Lands; and
                  Closure-Emergency/Safety (less than 6 months).                                                    X
                  Source: WO Instruction Memorandum No. 2007-167
                  Authority to sign and publish Federal Register Notices.

                                                                                                                             NOTE: All Level 2 notices go to the WO for review and
                  Level 2 Notices:
                                                                                                                             clearance; Departmental review may also be required.
                  Recordable Disclaimer of Interest;                                         X   X                           Cannot be re-delegated below AD.
                  Application for Withdrawal for Interior Agency Lands;                                             X
                  Calls for Nominations for Resource Advisory Committees;
                                                                                             X   X                           Cannot be re-delegated below AD.
                  and
                  Closure-Emergency/Safety (6 months or greater).                            X   X                           Cannot be re-delegated below AD.
                  Source: WO Instruction Memorandum No. 2007-167
                  Authority to sign and publish Federal Register Notices.
                  Level 3 Notices:
                  Notices of Availability, including Resource Management
                  Plans, Environmental Impact Statements, Environmental                          X                  X        Through WO and DOI Review, to AD and DOI Solicitor
                  Assessments, and Records of Decision;                                                                      review, to Director for approval, to Assistant Secretary
                                                                                                                             Lands and Mineral Management, to DOI Executive
                  Closure-Non Emergency;                                                                            X
                                                                                                                             Secretariat for final approval.
                  Public Land Orders                                             X    X
                  Other Notices not covered in Level 1 or 2                                                         X
                  Source: WO Instruction Memorandum No. 2007-167
                  Approve International Agreements.                                          X
      1776
                  Source: 1 U.S.C. 112A
                  Consult with Indian tribes under all applicable legal
                                                                                                                         X
                  authorities.
                  Provide compensation to Indian tribes to partially defray
      1780                                                                                                               X
                  costs of consultation.
                  Approve repatriation and reburial under Native American
                                                                                                                    X
                  Graves Protection and Repatriation Act.
                  Approve (sign) charters for Advisory Boards/Councils.          X
      1784
                  Appoint members of Advisory Boards/Councils.                   X
                  Source: 41 CFR 102 and 308 DM
                  Memorandums of Understanding:
                  Sign Memorandum of Understanding after appropriate
                                                                                                                              Federal funds may not be obligated in a Memorandum
                  reviews and consultations.
                                                                                                                             of Understanding. Authorities for awarding Assistance
                                                                                             X   X    X      X      X    X   and Law Enforcement Agreements under the Grants and
                                                                                                                             Cooperative Agreements Act with non-Federal parties are
                                                                                                                             included under Subject Code 1511.
      1786        Authorities for other Agreements are included under the                                                     -1- AD200, AD300, AD400, AD800, FA100,              -2-
                  appropriate Subject Code references. The authority for                                                     SD-AZ, SD-NM.
                  transferring funds to other Federal agencies is included
                  in Subject Code 1510-17.5. See Subject Code 9260 for                           X1   X             X2
                  agreements that confer or accept law enforcement
                  authority to and from other agencies charter for
                  additional information.
                  Source: MS 1203




BLM Manual                                                                                                                                                                                      Rel. 1-1779
Supersedes Rel. 1-1717                                                                                 Appendix 7                                                                        Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                          Document of Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 45 of 79                                                                                A7 - 32

                                                                                             Appendix 7 - 1700-1799

                                                                              1700-1799 PROGRAM MANAGEMENT
                                                                                                          AUTHORITY DELEGATED TO
Subject Code
                                                                               DEPARTMEN                   BLM FIELD
     Or                             Authority/ Action                                      BLM WO OFFICIALS
                                                                                   T                       OFFICIALS                            Notes
 Regulation
                                                                               SEC   AS    D/DD AD NOCD DC SD    DM
                  Approve determination that an action is categorically
                                                                                                                   X
      1790        excluded under the National Environmental Policy Act.
                  Source: 40 CFR 1500.4, 516 DM 6 and Appendix 5
      1702        Approve finding of no significant impacts with associated
                                                                                                                   X
      1790        environmental assessment.
                  Source: 40 CFR 1501.4, 516 DM 6 and Appendix 5
                                                                                                                       Authority for Legislative Environmental Impact
                  Publish, file and approve draft and final environmental
                                                                                                                       Statement’s (i.e., Wilderness or Wild and Scenic Rivers)
                  impact statements and associated records of decisions,        X    X      X                      X
      1793                                                                                                             and associated reports and transmittals have not been
                  consistent with Assistant Secretaries delegations.
                                                                                                                       delegated to the BLM.
                  Source: 40 CFR 1502.9, 516 DM Appendix 5




BLM Manual                                                                                                                                                                               Rel. 1-1779
Supersedes Rel. 1-1717                                                                                Appendix 7                                                                  Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 46 of 79                                                                            A8 - 33

                                                                             Appendix 8 - 1800-1899

                                                              1800-1899 PUBLIC ADMINISTRATIVE PROCEDURES
                                                                                                  AUTHORITY DELEGATED TO
  Subject
                                                                                                     BLM FIELD
  Code Or                         Authority/ Action                  DEPARTMENT  BLM WO OFFICIALS
                                                                                                     OFFICIALS                        Notes
 Regulation
                                                                     SEC    AS D/DD AD NOCD DC SD          DM
                                                                                                               Delegated through the State Director to the
                 Approval of site studies.                                                            X     X  District/Field Manager except at the National
                                                                                                               Interagency Fire Center.
                 Approval of the design narrative and action plan,                                             Delegated through the State Director to the
                 except where reserved for the State Director (large                                  X     X  District/Field Manager except at the National
                 buildings and recreational developments.)                                                     Interagency Fire Center.
     1813
                 Approve Notations and publications to Public Land
                                                                                            X           X
                 Status Records.
                 NOTE: Except Cadastral Survey Records.
                 Approve publication of Federal Register notices.                                       X      X
                 NOTE: Except Cadastral Survey Records (see 1760
                 and 9650).
     1815        Approve Disaster Relief.                                X
                 Execution and filing of forms. All functions.                                                 X
     1821
                 Source: 380 DM 7
                 Approve payments and repayments.                                                              X
     1822
                 Source: Section 304, FLPMA and 43 U.S.C. 1734.
                 Approve Proofs and Testimony, Touhy request and                                                    In consultation with the Office of the Solicitor
     1823                                                                                                      X
                 subpoena functions. All functions.
                                                                                                                     Excludes Federal Register notices: see 1760 for FR
     1824        Publication and posting of notices. All functions.                                            X
                                                                                                                    delegations.
     1825        Approve Relinquishments. All functions                                                        X
     1826        Reinstatement of canceled entries. All functions.                                             X
                 Approve Hearing procedures for other than Interior
     1850                                                                                                      X
                 Board of Land Appeals Cases.
                 Approval of Reservations, Reverters or Reversionary
                 Clauses, Covenants, and Condition of Conveyance                                               X
     1850        documents.
                 Source: 43 CFR 1860 and BLM H-1860-1
             Act on Government Contests.                                                                       X
     1860    Issue conveyance documents.                                                                       X
             Patent preparation and issuance. All functions.
             Issue Certificate of Allotment, Trust Patent, and Fee                                             X
  1860, 1862
             Patent.
                 Source: BLM H-1860-1
                 Issue Clear Lists and other conveyance documents.                                             X
     1860
                 Source: 43 CFR 1860
                 Prepare and issue patents and amendments of
                 patents or their equivalent for grants of land under
                 the authority of the Government in the name of the
     1862                                                                                               X
                 United States other than conveyance which require
                 the approval or signature of the President of the
                 United States. All functions.
     1863        Approve other title conveyances. All functions.                                        X
                 Assume all actions relating to the issuance of
                 recordable disclaimers of interest subject to
                                                                                                        X
     1864        Regional or District/Field Solicitor review and
                 concurrence.
                 Source: Section 315, FLPMA and 43 CFR 1864
                 Issue correction documents of conveyance subject
                 to Regional or District/Field Solicitor review and                                     X
     1865
                 concurrence.
                 Source: 43 CFR 1865 and Section 316, FLPMA
     1871        Authority for adjudication. All functions.                                             X
                 Disposition, Records and Testimony
                 Deny or approve Touhy requests for employee
                                                                                                                    Cannot be re-delegated. Must consult with the
                 testimony or production of records (Subpoena
     1872                                                                       X     X     X           X           Office of the Solicitor. See 1823 for authority when
                 Duces Tecum) related to court proceedings in which
                                                                                                                    U.S. Government is a party to the proceedings.
                 the United States in not a party.
                 Source: 43 CFR 2.80
     1881        Approve payments in lieu of taxes. All functions.       X
                 Approve mineral development impact relief loans.
     1882                                                                       X     X     X
                 All functions.




BLM Manual                                                                                                                                                                       Rel. 1-1779
Supersedes Rel. 1-1717                                                                Appendix 8                                                                           Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manual
                                                                              Filed 10/05/20 Page 47 of 79                                                                         A9 - 34

                                                                            Appendix 9 - 2000-2099

                                                                       2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                       AUTHORITY DELEGATED TO
  Subject
                                                                                                        BLM FIELD
  Code Or                           Authority/ Action                      DEPARTMENT BLM WO OFFICIALS
                                                                                                        OFFICIALS                       Notes
 Regulation
                                                                            SEC AS D/DD AD NOCD DC SD         DM
                 Provide for the orderly disposal of certain Federal lands
                 and to provide for the acquisition of environmentally
                 sensitive land in the State of Nevada, under the Lincoln
                 County Land Act of 2000 as of October 13, 2000
                                                                                       X                 X
                 (Public Law 106-298), inclusive of expenditure
                 amounts deposited in the special account for purposes
                 described in section 5(3)(b)(1)(A), (B), (C) and (D) of
                 this Act.
  2000, 2100,
              Establish wilderness areas, promote conservation,
     2700
              improve public land, and provide for the high quality
              development in Lincoln County, Nevada, and for other
              purposes, under the Lincoln County Conservation,
              Recreation, and Development Act of 2004 as of                   X                      X
              November 30, 2004 (Public Law 108-424), inclusive of
              expenditure amounts deposited in the special account
              for purposes described in section
              103(b)(3)(A),(B),(C),(D),(E) and (F) of this Act.
                 Approve acquisitions of lands and interests in land, by
                                                                                                                Exchanges having values over $500,000 must be
                 means of donations, purchases, and exchanges. Land
                                                                                                                approved by the Dept; also, Congress must be
                 acquisitions shall not be acquired for more than the
                                                                              X     X                X          notified.Eminent domain and declarations of taking
                 approved appraised value (as addressed in Section
                                                                                                                must be approved by the congressional Committees on
                 301(3) of Public Law 91-646), unless such acquisitions
                                                                                                                Appropriation.
      2091       are submitted to the Congress for approval.

                 Authorize payment to cover certain costs in relocating
                 (moving) a private party when the private property                                  X
                 that is occupied is acquired by the BLM.
                 Source: 42 U.S.C. 4601 et seq; 90 Stat 2743 and 43
                 U.S.C. 1715, 1737, 1748, 1762.
                 Approve acquisitions, including donations, purchases,
                                                                                                                Approval of negotiated settlements in excess of $2,000
                 exchanges and eminent domain/declaration of taking.
                                                                                                                above the appraised value cannot be redelegated.
                 Delegation includes all functions under the Uniform
                                                                                                     X     X    Must have concurrence from the Office of Solicitor. All
      2100       Relocation Assistance and Property Acquisition Act, (PL
                                                                                                                negotiated settlements under the Land and Water
                 91-646) as amended. (Refer also to Subject Code
                                                                                                                Conservation Fund require congressional approval.
                 2200).
                 Source: House Report 111-316. p, 75
  2100, 2120     Approve Leases (Pierce Act-Grazing). All actions.                                   X
                 Approve Acquisitions more than $2,000 over the
                                                                                                     X          State Director - Cannot be re-delegated.
                 appraised value.
                 Approve surveys for hazardous substances where no
  2100, 1703
                 hazardous materials exists and where the cost to
                                                                                                     X     X
                 remove and otherwise mitigate does not exceed
                 $250,000.
                 Release or cancel rights acquired for access easements
                 in perpetuity. Make partial or complete cancellation.
                 (Does not include Land and Water Conservation Fund                                  X     X
                 acquisitions; authority lies with Secretary of the
      2110       Interior.)
                 Source: 43 U.S.C. 1715, 1737, 1762; 42 U.S.C. 4601
                 et seq.; 1241 et seq.; 16 U.S.C. 1271 et seq.; 23
                 U.S.C. 214; 69 stat. 374; 43 U.S.C. 1181a et seq., 315
                 et seq.; 40 U.S.C. 257 and 43 CFR 2110, 2130
                 Accept as a gift, on behalf of the United States, any
                 land or interests therein where such action promotes
                                                                                                     X     X    Requires concurrence of Office of Solicitor
                 the purposes of the BLM or facilitates the
      2110
                 administration of the public land and resources.
                 Source: 90 Stat 2743 and 43 U.S.C. 1715, 1737, 1748,
                 1762
                 Release or cancel contract leases, permits, and
                 temporary access easements. Make partial or                                         X     X
      2120       complete cancellation.
                 Source: 43 CFR 2120, 2800; 43 U.S.C. 315, et seq.;
                 16 U.S.C. 590a; 66 Stat 597; 90 Stat 2743 and 43
                 U.S.C. 1715, 1737, 1748, 1762
                 Negotiate fee or partial interest through a mutual
                 agreement between the Owner of Record and the BLM,                                  X     X
      2133       which would also include payment.
                 Source: 90 Stat 2743 and 43 U.S.C. 1715, 1737, 1748,
                 1762
                 Approve fee or partial interest by BLM through court
                                                                                                     X
                 action.
      2137
                 Source: 40 U.S.C. 257; 40 U.S.C. 258a; 90 Stat 2743
                 and 43 U.S.C. 1715, 1737, 1748, 1762




BLM Manual                                                                                                                                                                      Rel. 1-1779
Supersedes Rel. 1-1717                                                                  Appendix 9                                                                        Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manual
                                                                              Filed 10/05/20 Page 48 of 79                                                                         A9 - 35

                                                                                    Appendix 9 - 2000-2099

                                                                       2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                      AUTHORITY DELEGATED TO
  Subject
                                                                                                       BLM FIELD
  Code Or                          Authority/ Action                      DEPARTMENT BLM WO OFFICIALS
                                                                                                       OFFICIALS                          Notes
 Regulation
                                                                           SEC AS D/DD AD NOCD DC SD         DM
                 Approve all actions, subject to the title opinion of the
                 District/Field or Regional Solicitor, in all matters
                 relating to exchange of lands and issuing conveyance
      2200       documents under the Federal Land Policy and                                              X   X
                 Management Act or other authority. Bargaining and
                 other appropriate negotiating processes are acceptable
                 means of determining final value settlements.
  2000, 2100, Accept real estate appraisal services for purposes of                                               Real Estate appraisals are prepared by the US
  2201, 2710,
     2700     setting minimum bid values, offer of market value,                                          X   X   Department of the Interior, Office of Valuation
  2740, 2920,
              rents, and recommendations regarding disputes.                                                      Services.
     2912
                 Source: IM 2004-190.
                 Sign requests to Federal Energy Regulatory
                 Commission (FERC) for concurrence before issuance of
                                                                                                          X   X
      2300       a permit or lease within a powersite classification or
                 reservation.
                 Source: 43 CFR 2300
                 Sign requests to FERC for concurrence before issuance
                 of Right-of-Way within powersite classification or                                       X   X
      2300
                 reservation.
                 Source: 43 CFR 2300
                 Make, modify, extend, revoke, or terminate
                 withdrawals, including waterpower and reservoir
                 resource withdrawals regardless of which Department
                                                                            X   X
      2300       or agency administers the lands in accordance with the
                 provisions and limitations of Section 204a of the
                 Federal Land Policy and Management Act.
                 Source: 603 DM 1
                 Approve a petition from an Interior Agency for a
                                                                            X   X                         X
      2300       withdrawal application.
                 Source: 603 DM 1
                 Approve requests for land segregation.                     X   X
                 Source: 43 us Code 1714
                 Approve applications for licenses, permits, cooperative
                 agreements, etc., on lands segregated by publication                                     X
                 of a withdrawal notice.
                 Source: 43 US Code 1737
      2300
                 Conduct public meetings.                                                                 X
                 Source: 43 CFR 2310
                 Prepare findings and recommendations on withdrawal
                 actions. Also prepare proposed order or notice of                                        X
                 denial.
                 Source: 43 CFR 2310
                 Determine with the concurrence of the Administrator of
                 the General Services Administration that lands
                 withdrawn or reserved from the public domain and
                 subsequently declared excess to the needs of the                                         X   X
                 agency are suitable or not suitable for return to the
                 public domain for management under the general
      2300       public land laws.
                 Source: 43 CFR 2370 63 Stat 377
                 Determine suitability for disposition under the mineral
                 leasing laws minerals in lands or portions of lands                                      X
                 withdrawn or reserved for the needs of the agency.
                 Source: 43 CFR 2300
                 Issue orders of restoration where revocation or
                                                                                                                  All such orders must be published in the Federal
                 modification of a withdrawal or reservation is not                                       X
      2300                                                                                                        Register (see 1760).
                 involved.
                 Source: 43 CFR 2300
                 Make, modify, or revoke withdrawals.                       X   X
      2300
                 Source: 43 CFR 2300 and E. O. 10355
                 Request a determination (or vacation of a power
                 project withdrawal) under Section 24 of the Federal                                      X
      2320
                 Power Act.
                 Source: 43 CFR 2320
                                                                                                                  State Directors, Associate State Directors and Deputy
                 Provide the Federal Energy Regulatory Commission an
                                                                                                                  State Directors - Cannot be re-delegated.
                 opportunity to comment on all the BLM reports which
                 justify the modification, revocation, or termination of                                  X
      2320
                 waterpower resource withdrawals by the Secretary of
                 the Interior.
                 Source: 43 CFR 2320
                 Prepare reports and recommendations to the Federal
                 Energy Regulatory Commission relating to applications
                                                                                                          X
      2320       for interim use (Rights-of -Way, mineral lease, etc.) of
                 power-site lands.
                 Source: 43 CFR 2320




BLM Manual                                                                                                                                                                      Rel. 1-1779
Supersedes Rel. 1-1717                                                                       Appendix 9                                                                   Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 49 of 79                                                                   A9 - 36

                                                                                     Appendix 9 - 2000-2099

                                                                     2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                    AUTHORITY DELEGATED TO
  Subject
                                                                                                     BLM FIELD
  Code Or                          Authority/ Action                    DEPARTMENT BLM WO OFFICIALS
                                                                                                     OFFICIALS                           Notes
 Regulation
                                                                         SEC AS D/DD AD NOCD DC SD         DM
                 Notation of records upon receipt of a notice (43 CFR
                 2091) from the Federal Energy Regulatory Commission
  2320, 2091                                                                                          X
                 of a new power project withdrawal or the vacation of a
                 power project withdrawal.
                 Source: 16 US Code 818
                 Authority to provide the Notice to the Governor as
      2320                                                                                                X
                 required by Section 24 of the Federal Power Act.
                 Source: 16 US Code 818
  2000, 2100, Approve reports and recommendations to FERC
     2700     relating to applications received for outright revocation
                                                                                                          X
     2320     or revocation subject to the provision of Section 24 of
              the Federal Power Act for Waterpower Withdrawals.
                 Source: 43 CFR 2320
                 Modify (such as to continue), or terminate withdrawals
                 or reservations in accordance with the provisions and
      2355                                                                   X   X
                 limitations of Section 204(1), Federal Land Policy and
                 Management Act.
                 Source: 43 US Code 1714, 23 DM 1.2A (3)
                 Actions on National Petroleum Reserve in Alaska                                                  Subject to compliance with Attorney General
                                                                                                          X
                 (NPRA). All functions                                                                            Notification Requirements.
      2360
                 Source: 43 CFR 3130, 43 CFR 2361.2 and NPRA, 1976
                 Authority to revoke withdrawals or reservations of
      2370                                                                   X   X
                 public lands.
                 Source: 43 US Code 1714
                 Acceptance of Jurisdiction.                                          X                           Concurrence appropriate office
      2374
                 Source: 43 CFR 2374.1
                 Issue notices of realty action, proposed and initial
                                                                                                          X   X
      2400       classification decisions and classification terminations.
                 Source: 43 CFR 2400
                 Approve and reject desert land applications; approve
                 field report, environmental assessments, cultural
                                                                                                          X   X
      2520       clearances, and issue notice of allowance. Approve
                 annual proofs. Take final proofs.
                 Source: 43 CFR 2520
                 Assume all actions relating to Indian allotments on the
                 public lands with the concurrence of the Commissioner                                    X   X
      2530
                 of Indian Affairs as to applicant eligibility.
                 Source: 43 CFR 2530
                 Assume all actions relating to Color-of-Title and
                                                                                                          X       Designated Realty Officer. Cannot be redelegated
      2540       riparian claims.
                 Source: 43 CFR 2540
                 Assume all actions relating to Alaska Native Allotments
                 with the concurrence of the Commissioner of Indian                                       X
      2561       Affairs.
                 Source: 43 CFR 2561 and Public Law 96-487 and
                 Public Law 108-452.
                 Assume all actions on home sites and headquarters
                                                                                                          X
      2563       sites in Alaska.
                 Source: 43 CFR 2563 and Public Law 96-487.
                 Assume all actions on all townsite matters except
                 withdrawals, including the designation of townsites                                      X
  2564, 2565,
                 trustees.
                 Source: 43 CFR 2564 and 2565.
                 Assume all actions relating to Alaska Native Veterans
                 Allotments except for issuance of a Conservation
                 System Unit (CSU) consistency determination where                                        X
      2568
                 the land is managed by a Federal agency other than
                 the BLM.
                 Source: 43 CFR 2568 and 43 U.S.C. 1629g
                 Approve Carey Act development plans and contracts
                                                                                                          X
      2611       for transmittal to Director.
                 Source: 43 CFR 2611
                 Assume all actions on State grants and selections,
                 including actions under Public Law 108-452. Issue                                        X   X   Designated Realty Officer. Cannot be redelegated
  2611, 2627
                 classification decisions on Carey Act applications.
                 Source: 43 CFR 2611 and 2627
                 Adjust railroad grants and claims subject to approval of
                 the validity of the grant rights. Assume all actions on
                                                                                                          X   X   Designated Realty Officer. Cannot be redelegated
  2630, 2400     State grants and selections, including actions under
                 Public Law 108-452.
                 Source: 43 CFR 2620
                 Adjust railroad grants and claims subject to approval of
                                                                                                          X
      2630       the validity of the grant rights.
                 Source: 43 CFR 2630




BLM Manual                                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                                       Appendix 9                                                              Date: 10/27/2016
                                  Case 4:20-cv-00062-BMMDelegation
                                                           Documentof Authority
                                                                         28-3 Manual
                                                                                Filed 10/05/20 Page 50 of 79                                                                        A9 - 37

                                                                                     Appendix 9 - 2000-2099

                                                                        2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                       AUTHORITY DELEGATED TO
  Subject
                                                                                                        BLM FIELD
  Code Or                           Authority/ Action                      DEPARTMENT BLM WO OFFICIALS
                                                                                                        OFFICIALS                           Notes
 Regulation
                                                                            SEC AS D/DD AD NOCD DC SD         DM

                 Exercise the authority of the Secretary of the Interior
                                                                                                            X
                 under the Alaska Railroad Transfer Act of 1982.
      2630
                 Source: 43 CFR 2630 and Public Law 97-468, 96 Stat.
                 2556.
                 Approve all actions under the Airport and Airway
                 Improvement Act of 1982, subject to the Department                                         X
      2640
                 of Justice concurrence.
  2000, 2100, Source: 43 CFR 2640
     2700     Assume all actions delegated to the Director, BLM, by
              under the Alaska Native Claims Settlement Act of
              December 18, 1971, as amended, including:
              • Execute agreements;                                                        X                X
                                                                                                                    State Office Chief Cadastral Surveyor- Cannot be
                 • Make navigability determinations;                                                        X
                                                                                                                    redelegated.
                 •   Determine, reserve, and terminate easements;                          X                X
                 •   Make determinations of public lands;                                                   X       State Office Chief Cadastral Surveyor
                 •   Issue decisions and conveyances;                                      X                X
  2650-2655      •   Grant non-statutory waivers of regulations;             X
                 •   Grant waivers of whole section selections;              X         X                    X
                 •   Conduct exchanges of lands or selection rights;         X         X                    X
                 Source: 235 DM l.lG
                 Approve all functions pertaining to survey of Native
                                                                                           X                X
                 village lands for purposes of re-conveyance.
                 Source: 85 Stat. 702 (43 U.S.C. 1612)
                 Assume all actions delegated to the Director, BLM,
                                                                                                            X       AK State Office Chief Cadastral Surveyor.
                 under the Alaska Land Transfer Acceleration Act.
                 Source: Public Law 108-452, 235 DM 1.1 A
                 Approve all activities under the Agreement and Grant
                 of Right-of -Way (ROW) for Trans Alaska Pipeline
                                                                                                            X
      2650       System necessary to carry out the Operations,
                 Maintenance and Termination of the ROW.
                 Source: 613 DM 2 and 43 CFR 27
                 Exercise the authority of the Secretary of the Interior
                 under the Alaska National Interest Lands Conservation
                 Act of December 2, 1980 (Public Law 96 -487, 94 Stat.
                                                                                                            X
      2650       2371). This authority does not include authority
                 granted to the Assistant Secretary, Indian Affairs, or
                 the Assistant Secretary, Fish and Wildlife and Parks.
                 Source: 613 DM 2
                 Assume all actions on public land sales up to 2,499
                                                                                                                    Sales of 2,500 acres or more must be approved by the
      2710       acres pursuant to Section 203 of the Federal Land                                          X
                                                                                                                    Secretary and reviewed by Congress
                 Policy and Management Act (43 U.S.C. 1713).
                 Source: 235 DM 1.1 A
                 Approve all actions relating to the conveyance of
                 Federal owned mineral interests as provided in Section
                                                                                                            X
      2720       209 of the Federal Land Policy and Management Act.
                 (43 U.S.C. 1719).
                 Source: Section 209, FLPMA and 43 CFR 2720
                 Issue transfers and change of use documents.                                               X   X
      2740
                 Source: 43 CFR 2740
                 Approve all actions with respect to conveyances for
                 recreation and public purposes to Federal, State and
                                                                                                            X   X
                 local Government units and nonprofit associations and
      2740
                 corporations.
                 Source: 43 U.S.C. 869-4, as amended and Section 212
                 FLPMA.
                 Approves townsite public reserve on reclamation
      2760                                                                                                  X
                 project lands. Patent issuance actions, only.
                 Source: 235 DM 1.1 A
                 Determine cost recovery fees for processing and
                 monitoring a ROW application or grant (except for                                          X       Cannot be redelegated
      2800
                 reduction or waiver of cost recovery fees for hardship).
                 Source: 43 CFR 2800 (Title V of FLPMA)
                 Reduce or waive cost recovery fees for processing and
                 monitoring a ROW application or grant because of                                           X       Cannot be redelegated
      2800
                 hardship.
                 Source: 43 CFR 2800 (Title V of FLPMA)




BLM Manual                                                                                                                                                                       Rel. 1-1779
Supersedes Rel. 1-1717                                                                         Appendix 9                                                                  Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 51 of 79                                                                              A9 - 38

                                                                                    Appendix 9 - 2000-2099

                                                                       2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                      AUTHORITY DELEGATED TO
  Subject
                                                                                                       BLM FIELD
  Code Or                          Authority/ Action                      DEPARTMENT BLM WO OFFICIALS
                                                                                                       OFFICIALS                               Notes
 Regulation
                                                                           SEC AS D/DD AD NOCD DC SD         DM
              Approve all actions required for the granting and
              management of Rights-of-Way, including:
              • Title V of the Federal Land Policy and Management
                                                                                                                   X
              Act (FLPMA).
              • Sec. 28 of the Minerals Leasing Act, as amended.                                                   X
              • Appropriations under Title 23 of the Federal Highway
                                                                                                               X
              Act.
              • Titles I and III of the Alaska National Interest Land
  2000, 2100, Conservation Act.                                                                                X
     2700     • Administration of grants issued under authorities
                                                                                                                   X
              repealed by Title VII of FLPMA.
              • Determinations of assertions under R.S. 2477.                                                  X
              • Issuance of perpetual Right-of -Way grants.                                                        X
     2800     • Interstate Right-of -Way Grants and temporary use
                                                                                                               X   X
              permits.
              • Interdistrict Right-of -Way grants and temporary use
                                                                                                               X
              permits.
              • Within District Right-of -Way grants.                                                          X   X
              • Departmental EEO Compliance Officer (Trans-Alaska
                                                                                                               X       Alaska, BLM, EEO Officer.
              Pipeline System (TAPS)).
                 Source: 613 DM 2
                 • All activities under the Agreement and Grant of Right-
                                                                                                                       Pipeline Office Authorized Officer (AO); supervised by
                 of Way for TAPS necessary to carry out the Operations,
                                                                                                                       SD
                 Maintenance and Termination of the Rights-of -Way.
                 Authority to amend or modify the Agreement and
                                                                             X
                 Grant of Right-of-Way
                 Source: 207 DM 2
                 Determine the rental charge for land within the Right-
                 of-Way boundary for grants under the Linear ROW
                 Schedule (except for reduction or waiver of rent for                                          X   X
      2800       hardship, or decision not to use Communication Use
                 Rent Schedule).
                 Source: Title V of FLPMA and 43 CFR 2880 (Sec. 28 of
                 the MLA)
                 Reduction or waiver of rent for hardship, or decision
                 not to use Communication Use Rent Schedule to                                                 X       Cannot be redelegated
      2800
                 determine rental charge.
                 Source: Title V of FLPMA
                 Approve cost-share and road-use agreement -
                 consummate agreements for the construction and use
                                                                                                               X   X
      2800       of roads on land owned or controlled by the parties
                 involved and the sharing of construction cost.
                 Source: Section 502(a) of FLPMA
                 Approve site-specific proposals under terms of each
                                                                                                               X   X
      2800       cost-share and road-use agreement.
                 Source: Section 502 (a), FLPMA
                 Require user(s) of roads or trails to maintain them on a
                 pro-rata basis or to accept funds to provide for
                 maintenance. Expend these deposited funds for the                                             X   X
      2800
                 maintenance of any road or trail under the BLM
                 jurisdiction.
                 Source: 43 U.S.C. 1382.
                 Approve all actions pertaining to the granting and
                 management of rights-of-way issued for power project
      2800       facilities developed after 1992, located on the BLM                                           X
                 administered lands and licensed by Federal Energy
                 Regulatory Commission (FERC).
                 Source: Title 5 FLPMA; 43 CFR 2800
                 Designate lead District for multi-district authorizations                                     X
                 Designate lead State for interstate authorizations                   X   X                X
                 Source: 43 CFR 2800; Tite 5 FLPMA Section 28 of MLA
                 Rights-of -Way and Road Use Agreements (Timber
                                                                                                               X   X
                 Management only,
                 Source: 43 CFR 28 12
                 Approve permits and agreements. Consummate
                 reciprocal permits and agreements for the construction
                                                                                                               X   X
                 and use of roads on lands owned or controlled by the
      2810
                 parties involved and the sharing of construction costs.
                 Source: 43 CFR 28 12
                 Assume actions under the terms of reciprocal permits
                 and agreements approving site specific proposals                                              X   X
                 under the terms of each permit and agreement.
                 Source: 43 CFR 2807
                 Approve and issue Airport Leases. All actions.                                                X   X
      2911
                 Source: 43 CFR 2911




BLM Manual                                                                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                                        Appendix 9                                                                        Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manual
                                                                               Filed 10/05/20 Page 52 of 79                                                                   A9 - 39

                                                                                     Appendix 9 - 2000-2099

                                                                        2000-2999 LAND RESOURCE MANAGEMENT
                                                                                                       AUTHORITY DELEGATED TO
  Subject
                                                                                                        BLM FIELD
  Code Or                          Authority/ Action                       DEPARTMENT BLM WO OFFICIALS
                                                                                                        OFFICIALS                          Notes
 Regulation
                                                                            SEC AS D/DD AD NOCD DC SD         DM

                 Accept real estate appraisal services for purposes of
                                                                                                                   Real Estate appraisals are prepared by the US
                 setting minimum bid values, offer of market value,                                        X   X
      2912                                                                                                         Department of the Interior, Valuation Services.
                 rents, and recommendations regarding disputes.
                 Source: (IM No. 2004-190)
                 Approve Recreation and Public Purpose Act Leases.                                         X   X
  2912, 2740
                 Source: See 43 CFR 2740, 2912
              Approve Alaska Fur Farm Leases. All actions. (Under
     2916
  2000, 2100, the Act of July 3, 1926, Alaska only).                                                       X
     2700     Source: 43 CFR 2916
                 Approve leases, permits and easements. All actions.                                       X   X
      2920       • Use authorizations for recreation related commercial
                                                                                                           X   X
                 leases.
                 Source: Section 302, FLPMA
                 The Federal Lands Recreation Enhancement Act (Public
                 Law 108.447):
                 • Approve Recreation Fee Site communication,
                                                                                                           X
                 marketing, and business plan.
                 • Submit proposal for Recreation Fee Sites and fee
      2930       increases for Recreation Resource Advisory Committee                                      X
                 review.
                 • Approve Recreation Fee Sites and Fee Increases.                                         X
                 • Prepare the Triennial Recreation Fee Project Report
                                                                                 X
                 to Congress.
                 Establish the conditions where special recreation
                                                                                                           X
      2932       permits are required for use of special areas.
                 Source: 43 CFR 2932.13
                 Accept Special Recreation Permit Application earlier
                                                                                                           X
      2932       than 180 days prior to use.
                 Source: 43 CFR 2932.22
                 Approve maximum time by which Special Recreation
                                                                                                           X
      2932       Permit applications will be accepted.
                 Source: 43 CFR 2932.22
                 Approve issuing and administration of Special
                                                                                                           X
      2932       Recreation Permits.
                 Source: 43 CFR 2932.26
                 Establish fees, including minimum annual fees, for
                 Special Recreation Permits for commercail activities,
                                                                                       X
                 organizaed group activities or events, and competitive
      2932       events.
                 Source: 43 CFR 2932.31 (c).
                 Establish and maintain fees for all other Special
                                                                                                           X
                 Recreation Permits.
                 Source: 43 CFR 2932.31 (d)
                 Approve issuing and administration of Recreation Use
                                                                                                           X
      2933       Permits.
                 Source: 43 CFR 2933




BLM Manual                                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                                        Appendix 9                                                             Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manaul
                                                                              Filed 10/05/20 Page 53 of 79                                                                          A10 - 40

                                                                                Appendix 10 - 3000-3199

                                                                        3000-3099 MINERALS MANAGEMENT
                                                                         3100-3199 OIL AND GAS LEASING
                                                                                                       AUTHORITY DELEGATED TO
  Subject
                                                                                                         BLM FIELD
  Code Or                          Authority/ Action                     DEPARTMENT  BLM WO OFFICIALS
                                                                                                         OFFICIALS                        Notes
 Regulation
                                                                         SEC   AS   D/DD AD NOCD DC SD         DM
                 Classify Mineral Lands.                                                                  X
                 Source: CFR 2400-2470
      3000       Approve Mineral Land classification standards.                      X
                 Source: 43 USC 31
                 Act on protests and appeals.                                                           X
                 Source: 43 CFR 4.
                                                                                                                  FMV determinatioins of mineral materials disposals of
                 Prepare Mineral Reports, including Fair Market Value
                                                                                                        X         1 million cubic yards or more require technical review
     3060        Determinations.
                                                                                                                  by the US DOI, Office of Valuation Services.
                 Source: H-3600-2
                 Act on oil and gas leases.                                                             X
                 Sources: Act of February 25, 1920 (30 U.S.C. 181, et
                 seq.), as amended and supplemented, the Act of
                 August 7, 1947 (30 U.S.C. 351-359), as amended, the
                 Act of May 21, 1930 (30 U.S.C. 301-305), the
     3100
                 Attorney General’s Opinion of April 2, 1941 (Vol. 40
                 Op. Atty. Gen. 41)and other statutory authorities
                 provided in    43 CFR 3100.0-3.
                 Execute drainage agreements.                                                           X
                 Source: 43 CFR 3100.2-1
                 Authorize payment of compensatory royalty.                                             X
  3100, 3162
                 Source: 43 CFR 3100.2-2 and 3162.2
                 Require reasonable measures to minimize adverse
                 impacts to other resource values within listed                                         X
  3101, 3162
                 specifications.
                 Source: 43 CFR 3101.1-2 and 3162.2
                 Approve royalty rate reductions.                                                       X         WO Concurrence, - Cannot be re-delegated.
                 Source: 43 CFR 3103.4
     3103
                 Approve suspensions of operations and/or production.                                   X
                 Source: 43 CFR 3103.4
                 Approve bonds.                                                                         X
  3104, 3474
                 Source: 43 CFR 3474
                 Increase bond amounts.                                                                 X
                 Source: 43 CFR 3104.5
     3104
                 Terminate period of bond liability.                                                    X
                 Source: 43 CFR 3104.8
                 Approve combinations for joint operations or for
                                                                                                        X
                 transportation of oil applications.
                 Source: 43 CFR 3105.4
     3105
                 Approve subsurface storage agreements and related
                                                                                                        X
                 activities.
                 Source: 43 CFR 3105.5
                 Approve general transfers.                                                             X
     3106
                 Source: 43 CFR 3106.1
                 Approve diligent drilling extensions.                                                  X
                 Source: BLM Manual 3107
                 Make Natural Gas Policy Act determination
                                                                                                        X
                 recommendations to Department of Energy.
                 Source: 18 CFR 274.501
                 Issue determinations that leases may be extended
                                                                                                        X
                 due to drilling operations.
     3107
                 Source: 43 CFR 3107.1
                 Issue determinations that leases in their extended
                 term are considered either capable or no longer                                        X
                 capable of production in paying quantities.
                 Source: 43 CFR 3107.2
                 Issue order to place well in production.                                               X
                 Source: 43 CFR 3107.2-3
                 Assume action on lease relinquishments.                                                X
                 Source: 43 CFR 3108.1
                 Assume action on lease termination and
                                                                                                        X
     3108        reinstatements.
                 Source: 43 CFR 3108.2
                 Assume action to cancel leases for noncompliance.                                      X
                 Source: 43 CFR 3108 .3




BLM Manual                                                                                                                                                                        Rel. 1-1779
Supersedes Rel. 1-1717                                                                    Appendix 10                                                                      Date: 10/27/2016
                                Case 4:20-cv-00062-BMMDelegation
                                                         Documentof Authority
                                                                       28-3 Manaul
                                                                              Filed 10/05/20 Page 54 of 79                                                                           A10 - 41

                                                                                    Appendix 10 - 3000-3199

                                                                            3000-3099 MINERALS MANAGEMENT
                                                                             3100-3199 OIL AND GAS LEASING
                                                                                                           AUTHORITY DELEGATED TO
  Subject
                                                                                                             BLM FIELD
  Code Or                          Authority/ Action                         DEPARTMENT  BLM WO OFFICIALS
                                                                                                             OFFICIALS                        Notes
 Regulation
                                                                             SEC   AS   D/DD AD NOCD DC SD         DM
                 Approve all action on oil and gas leases in the National
                 Petroleum Reserve in Alaska (NPRA) pursuant to the
                                                                                                            X         Alaska State Director
      3000       Department of the Interior Appropriations Act, Fiscal
                 Year 1981.
                 Approve all actions and conduct all studies necessary
                 to provide the congressionally-mandated protections
                                                                                                            X         Alaska State Director - Cannot be re-delegated.
                 to NPRA special areas as discussed in the Naval
                 Petroleum Reserves Production Act of 1976.
     3130
                 Source: 43 CFR 3130, 42 U.S.C. 6504, 94 Statute
                 2957, and Record of Decision 1/11/2006
                 Approve all actions and conduct all studies involved in
                 any cooperative planning for financing and permitting
                 of a pipeline or pipelines to transport NPRA                                               X         Alaska State Director - Cannot be re-delegated.
                 hydrocarbons as authorized in the Naval Petroleum
                 Reserves Production Act of 1976.
                 Source: 43 CFR 3130 and 42 U.S.C. 6501
                 Approve Tar Sands plan of operations.                                                      X
  3140, 3141     Approve Tar Sands hydrocarbon lease.                                                       X
                 Source: 43 CFR 3141
                 Act on oil and gas geophysical exploration permits.                                        X
     3152
                 Source: 432 CFR 3152
                 Approve applications for permit to drill for oil and gas
                                                                                                            X         New Mexico State Director - Cannot be re-delegated.
     3160        in potash area in New Mexico only.
                 Source: 43 CFR 3160
                 Approve unitization, communitization, gas storage and
                                                                                                            X
     3161        other contracts for Federal lands.
                 Source: 43 CFR 3161
              Approve Geothermal plans of:
              • Exploration off lease.                                                                      X
  3162, 3251,
              • Exploration on lease.                                                                       X
     3261
                 Source: 43 CFR 3162.7-2, 43 CFR 3251.13 and 43
                 CFR 3261.20
                 Monitor drilling obligations.                                                              X
                 Monitor producing obligations.                                                             X
                 Source: 43 CFR 3162
                 Make drainage determinations and require operators
                 to protect Federal and Indian lands from drainage,                                         X
                 including the payment of compensatory royalty.
                 Source: 43 CFR 3162
                 Make diligence determinations to assure diligent
                                                                                                            X
                 development of producing Indian leases.
                 Source: 43 CFR 3162
                 Approve drilling applications and plans.                                                   X
                 Source: 43 CFR 3162.3-1
                 Approve subsequent well operations (reenter,
                 workover, production facilities plug and                                                   X
                 abandonment).
                 Source: 43 CFR 3162.3-2
                 Approve additional surface disturbance.                                                    X
                 Source: 43 CFR 3162.3-3
                 Approve well abandonment.                                                                  X
                 Source: 43 CFR 3162.3-4
                 May require lease records.                                                                 X
                 Source: 43 CFR 3162.4-1
     3162        Require samples, tests, and surveys.                                                       X
                 Source: 43 CFR 3162.4-2
                 Approve method of water disposal.                                                          X
                 Source: 43 CFR 3162.5
                 Sets standards for disposition of production, including:
                 • Approve surface commingling between leases;                                              X
                 • Approve oil and gas measurement devices;                                                 X
                 • Approve off-lease storage and/or measurement; and                                        X

                 • Approve applications for venting of produced gas.                                        X
                 Source: 43 CFR 3162.7
                 Stop and inspect motor vehicles carrying oil from
                                                                                                            X
                 Federal or Indian Leases.
                 Source: 43 CFR 3162.7
                 Determine commercially-productive wells for variable
                                                                                                            X
                 royalty rate leases.
                 Source: 43 CFR 3162.7-4
                 Approve variances from minimum site security
                                                                                                            X
                 standards.
                 Source: 43 CFR 3162.7-5
                 Oil or gas production verification.                                                        X
                 Source: 43 CFR 3162.7-5/3192.2-3




BLM Manual                                                                                                                                                                         Rel. 1-1779
Supersedes Rel. 1-1717                                                                        Appendix 10                                                                   Date: 10/27/2016
                                 Case 4:20-cv-00062-BMMDelegation
                                                          Documentof Authority
                                                                        28-3 Manaul
                                                                               Filed 10/05/20 Page 55 of 79                                                          A10 - 42

                                                                                  Appendix 10 - 3000-3199

                                                                          3000-3099 MINERALS MANAGEMENT
                                                                           3100-3199 OIL AND GAS LEASING
                                                                                                         AUTHORITY DELEGATED TO
  Subject
                                                                                                           BLM FIELD
  Code Or                              Authority/ Action                   DEPARTMENT  BLM WO OFFICIALS
                                                                                                           OFFICIALS                          Notes
 Regulation
                                                                           SEC   AS   D/DD AD NOCD DC SD         DM
                 Issue incidents of noncompliance.                                                        X
                 Shut-in operations or perform operations for
                                                                                                          X
      3000       compliance.
                 Source: 43 CFR 3163.1
                 Determine and charge assessments.                                                        X
                 Source: 43 CFR 3163.1
     3163
                 Determine and levy civil penalties.                                                      X
                 Source: 43 CFR 3163.2
                 Compromise or reduce civil penalties.                                                    X         Cannot be re-delegated.
                 Source: 43 CFR 3163.2 (h)
                 Bring civil action.                                                                                Attorney General of U.S. or designee.
                 Source: 43 CFR 3163.6
                 Issue Onshore Oil and Gas Orders.                                     X
                 Source: 43 CFR 3164.1
     3164
                 Issue Notice to Lessees.                                                                 X
                 Source: 43 CFR 3164.2
                 Act on requests for administrative review.                                               X
     3165
                 Source: 43 CFR 3165.3
                 Approve all actions associated with fluid mineral unit
                 agreements, including:
                 • Make paying quantities determinations under
                                                                                                          X     X
                 approved units.
                 • Designate logical areas for unit agreement.                                            X
     3180        • Approve successor unit operator.                                                       X
                 • Approve unit agreements.                                                               X
                 • Approve expansion/contraction of unit area.                                            X
                 • Approve participating area and modifications.                                          X
                 • Approve unit plan of development.                                                      X
                 Source: 43 CFR 3180
                 Grant delegation of inspection and enforcement
                                                                                       X
                 authority to States.
                 Source: 43 CFR 3191.1
                 Sign letter of authorization and issue special
                 identification cards to qualified Federal Oil and Gas
                                                                                                          X
                 inspectors and State and Indian tribal inspectors
                 working under cooperative agreements.
                 Source: FOGRMA Section 101(b) (1) and 108(a)&(b)
                 Authorize comprehensive inspection system and
                 procedures to inspect oil and gas lease sites. (30 USC                X
                 1735)
                 Source: FOGRMA Section 101 (a)&(b)(l) and 43 CFR
                 3191.2 3191.1-3
                 Authorize training program to assure that oil and gas
                 inspectors are trained in methods and techniques of                        X
     3191
                 inspection.
                 Source: FOGRMA Section 101 (b) (2) and 43 CFR
                 3191.2
                 Approve entering into agreements with Indian tribes
                                                                                                          X
                 for inspection of oil and gas producing operations.

                 Source: FOGRMA Section 202 (a) and 43 CFR 3191.2
                 Require affidavits, administer oaths, and require
                 testimony and materials by subpoena related to oil                        X*                       *AD - OLES
                 and gas theft investigations.
                 Source: FOGRMA 30 U.S.C. 1717 and 43 CFR 3191.2
                 Establish minimum standards to be used by a State
                                                                                                          X
                 carrying out activities established in a delegation.
                 Source: 43 CFR 3191.4




BLM Manual                                                                                                                                                         Rel. 1-1779
Supersedes Rel. 1-1717                                                                      Appendix 10                                                     Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 56 of 79                              A11 - 43

                                                                        Appendix 11 - 3200-3299

                                                             3200-3299 GEOTHERMAL RESOURCES LEASING
                                                                                              AUTHORITY DELEGATED TO
  Subject                                                                                       BLM FIELD
  Code Or                        Authority/ Action                 DEPARTMENT BLM WO OFFICIALS
                                                                                                OFFICIALS              Notes
 Regulation
                                                                    SEC AS D/DD AD NOCD DC SD         DM
                 Act on matters involving Geothermal resources
                 leases pursuant to the Act of December 24, 1970
                                                                                                  X
     3200        (84 Stat. 1566, 30 U.S.C. 1001 through 1025and 43
                 CFR 3200).
                 Source: 43 CFR 3200
             Identify other lands subject to competitive leasing
                                                                                               X    X
  3201, 3203 for Geothermal resources.
                 Source: 43 CFR 3203.11
                 Act on additional term requests.                                              X
     3207
                 Source: 43 CFR 3207.10
                 Act on lease extension requests.                                              X
     3207
                 Source: 43 CFR 3207.11, 43 CFR 3207.12
                 Issue determinations that leases in extended term
                 are considered no longer capable of production in                             X
  3207, 3212
                 paying quantities.
                 Source: 43 CFR 3207.15, 43 CFR 3212.15
                 Make drainage determinations and require
                 operators to protect Federal and Indian lands from
                                                                                               X
     3210        drainage, including payments of compensatory
                 royalty.
                 Source: 43 CFR 3210.16. 43 CFR 3210.17
                 Approve royalty rate reductions.                                              X
                 Source: 43 CFR 3212.16
     3212
                 Approve suspensions of operations and production.                             X
                 Source: 43 CFR 3212.11
             Bonding.                                                                          X
 3214, 3250,
             Source: 43 CFR 3214, 43 CFR 3251, 43 CFR
 3261, 3271
                 3261.18, 43 CFR 3271.12, 43 CFR 3271.19
                 Approve communitization agreements.                                           X    X
     3217
                 Source: 43 CFR 3217.13
                 Approve exploration operations.                                               X
     3250
                 Source: 43 CFR 3250
                 Approve Notice of Intent and Permit to Conduct.                               X
     3251
                 Source: 43 CFR 3251
     3256        Variances to Exploration.                                                     X
                 Issue Notice to Lessees.                                                      X    X
                 Source: 43 CFR 3260.12
     3260
                 Issue Geothermal Resource Operational Order.                  X
                 Source: 43 CFR 3260.12
                 Approve industry operations to test wells.                                    X
     3261
                 Source: 43 CFR 3261.14
                 Approve industry Geothermal drilling permit.                                  X
                 Source: 43 CFR 3261.17
     3261
                 Approve variances to orders.                                                  X
                 Source: 43 CFR 3261.10
             Approve subsequent well operations to:
             • Re-enter.                                                                       X
             • Workover.                                                                       X
  3261, 3262
             • Construct production facilities.                                                X
             • Plug and abandon.                                                               X
                 Source: 43 CFR 3261.22
                 Approve well spacing.                                                         X
     3262
                 Source: 43 CFR 3262.13
                 Approve plugging and abandonment of wells.                                    X
  3263, 3264
                 Source: 43 CFR 3263.12, 3264.12
                 Authorize releasing abandoned wells for production
                                                                                               X
     3263        of water.
                 Source: 43 CFR 3263.15
                 Give Notice of Noncompliance.                                                 X    X
                 Source: 43 CFR 3265.12
     3265
                 Shut down operations.                                                         X    X
                 Source: 43 CFR 3265.12
                 Approve plan of utilization.                                                  X
                 Source: 43 CFR 3272
                 Approve Geothermal plan of baseline data
                                                                                               X
                 collection.
     3272        Source: 43 CFR 3272.13
                 Approve utilization permit.                                                   X
                 Source: 43 CFR 3273.13
                 Approve Facility Construction Permit.                                         X
                 Source: 43 CFR 3272.14
                 Approve site license applications for utilization of
                                                                                               X
     3273        Geothermal resources.
                 Source: 43 CFR 3273




BLM Manual                                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                                          Appendix 11                                    Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 57 of 79                                A11 - 44

                                                                           Appendix 11 - 3200-3299

                                                               3200-3299 GEOTHERMAL RESOURCES LEASING
                                                                                               AUTHORITY DELEGATED TO
  Subject                                                                                        BLM FIELD
  Code Or                        Authority/ Action                  DEPARTMENT BLM WO OFFICIALS
                                                                                                 OFFICIALS              Notes
 Regulation
                                                                     SEC AS D/DD AD NOCD DC SD         DM
                 Approve Commercial Use Permit.                                                    X
                 Source: 43 CFR 3274
     3274
     3200        Approve Geothermal metering systems.                                              X
                 Source: 43 CFR 3274.12
                 Approve all actions associated with fluid mineral
                                                                                                   X
     3280        unit agreements.
                 Source: 43 CFR 3280
                 Approve surface commingling between leases.                                       X
     3275
                 Source: 43 CFR 3275.19
                 Approve all actions associated with Geothermal unit
                                                                                                   X
     3280        agreements.
                 Source: 43 CFR 3280
                 Designate logical area for unit agreements.                                       X
     3281
                 Source: 43 CFR 3281.6
                 Approve successor unit operator.                                                  X
     3283
                 Source: 43 CFR 3283.7
                 Make commercial well determinations under
                                                                                                   X
     3282        approved units.
                 Source: 43 CFR 3282.1




BLM Manual                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                               Appendix 11                                Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 58 of 79                                                          A12 - 45

                                                                                 Appendix 12 - 3400-3499

                                                                         3400-3499 COAL MANAGEMENT
                                                                                                   AUTHORITY DELEGATED TO
  Subject
                                                                                                      BLM FIELD
  Code Or                        Authority/ Action                     DEPARTMENT  BLM WO OFFICIALS
                                                                                                      OFFICIALS                      Notes
 Regulation
                                                                       SEC   AS D/DD AD NOCD DC SD          DM
                 Act on coal leases, licenses and exchanges (43 CFR
                                                                                                       X
     3400        3400-3453).
                 Source: 43 CFR 3400
                 Assume all necessary action to process and approve
                                                                                                       X
     3410        exploration licenses.
                 Source: 43 CFR 3410.3
                 Approve regional coal leasing levels.                       X
                 Source: 43 CFR 3420.2(d).
                 Approve preliminary tract delineations.                                                       Chair, WY Regional Coal Team.
                 Source: 43 CFR 3420.3
                 Approve regional tract ranking, selection and
                                                                                                               Chair, WY Regional Coal Team.
                 scheduling.
                 Source: 43 CFR 3420.3-4
     3420
                 Conduct and approve final consultation with other
                 Federal and State agencies and Indian tribes on the         X
                 proposed regional coal lease sale schedule.
                 Source: 43 CFR 3420.4
                 Adopt final regional coal lease sale schedule.         X
                 Source: 43 CFR 3420.5
                 Approve and execute competitive coal leases in coal
                                                                                                       X
     3422        production regions.
                 Source: 43 CFR 3422.4
                 Approve applications for coal lease sales under the
                                                                                                       X
     3425        emergency leasing criteria.
                 Source: 43 CFR 3425.1-4
                 Approve applications for coal lease sales outside
                 coal production regions or within eastern coal
                                                                                                       X
     3425        production regions not scheduled for activity
                 planning.
                 Source: 43 CFR 3425.1-5
                 Approve issuance of coal preference right leases.                                     X
                 Source: 43 CFR 3430
     3430
                 Approve Preference Right Lease Application cost
                                                                                                       X
                 estimate document and record of decision.
                 Source: 43 CFR 3430.4-3
                 Approve negotiated sales of Rights-of -Way.                                           X
     3431
                 Source: 43 CFR 3431
                 Approve coal lease modifications.                                                     X
     3432
                 Source: 43 CFR 3432
                 Approve coal lease exchanges.                                                         X
     3435
                 Source: 43 CFR 3435
                 Approve Alluvial Valley Floor coal lease and coal
                                                                                                       X
     3436        land exchanges.
                 Source: 43 CFR 3431
                 Approve licenses to mine coal.                                                        X
     3440
                 Source: 43 CFR 3440
                 Approve coal lease readjustments.                                                     X       State Director - Cannot be re-delegated.
     3451
                 Source: 43 CFR 3451
                 Cancel, terminate or accept coal lease
                                                                                                       X       State Director - Cannot be re-delegated.
     3452        relinquishments.
                 Source: 43 CFR 3452
                 Approve coal lease transfers.                                                         X       State Director - Cannot be re-delegated.
     3453
                 Source: 43 CFR 3453
                 Approve lands as unsuitable for surface mining as a
                                                                                                       X
                 result of application of unsuitability criteria.
     3461        Respond to Office of Surface Mining on Petition to
                                                                                                       X
                 Declare Lands Unsuitable for Mining.
                 Source: 43 CFR 3461
             Determine if lessees meet qualification
                                                                                                       X
  3472, 3502 requirements.
                 Source: 43 CFR 3472, 3502
                 Prescribe rents and royalties.                                                        X
     3473
                 Source: 43 CFR 3473
                 Approve maximum economic recovery.                                                    X
                 Source: 43 CFR 3480.0-5 (21)
     3480        Approve the stipulations for licenses, permits or
                                                                                                       X
                 leases on Indian lands.
                 Source: 43 CFR 3480.0-6
                 Issue General Mining Orders.                                       X
  3480, 3590
                 Source: 43 CFR 3480.0-6 (12), 3590
                 Approve exploration plans and modifications to a
                                                                                                       X
                 lease or exploration license.
                 Source: 43 CFR 3482 .2(1)
     3482
                 Approve Resource Recovery and Protection Plans
                                                                                                       X
                 and modifications on Federal land.
                 Source: 43 CFR 3482 .2(2)


BLM Manual                                                                                                                                                      Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Appendix 12                                                      Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 59 of 79                                                                    A12 - 46

                                                                               Appendix 12 - 3400-3499

                                                                          3400-3499 COAL MANAGEMENT
                                                                                                    AUTHORITY DELEGATED TO
  Subject
                                                                                                       BLM FIELD
  Code Or                         Authority/ Action                     DEPARTMENT  BLM WO OFFICIALS
                                                                                                       OFFICIALS                      Notes
 Regulation
                                                                        SEC   AS D/DD AD NOCD DC SD          DM
                 Approve commercial quantities and monitor diligent
     3400                                                                                               X
                 development and continued operation.
                 Source: 43 CFR 3483.1
                 Terminate leases or initiate cancellation of leases.                                   X       State Director - Cannot be re-delegated.
     3483
                 Source: 43 CFR 3483.2
                 Approve suspensions.                                                                   X       State Director - Cannot be re-delegated.
                 Source: 43 CFR 3483.3
                 Approve advance royalty payments.                                                      X
                 Source: 43 CFR 3483.4
                 Approve temporary or final abandonment with
                 respect to the coal resources for all or part of a                                     X
     3484
                 mine or deposit.
                 Source: 43 CFR 3484.2
                 Approve waiver, suspension, or reduction of the                                                State Director - Cannot be re-delegated.
                                                                                                        X
                 rental or royalty on producing leases.
                 Source: 43 CFR 3485.2
                                                                                                                The BLM AD is being delegated the authority of the
     3485                                                                                                       Director to concur with SD decision and conflict
                 Concurrence with SD decision and conflict
                                                                                         X
                 resolutions.                                                                                   resolution procedures as provided in MS-3485,
                                                                                                                Section .04 A.
                 Source: 43 CFR 3485.2
                 Authorize inspections.                                                                 X
                 Source: 43 CFR 3486.1
                 Issue notices of noncompliance with regulations
     3486
                 and license or lease terms and provisions of the                                       X
                 Resource Recovery and Protection Plan.
                 Source: 43 CFR 3486.3
                 Approve Logical Mining Units and Logical Mining
                                                                                                        X       State Director - Cannot be re-delegated.
     3487        Units Modifications.
                 Source: 43 CFR 3487.1




BLM Manual                                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Appendix 12                                                                 Date: 10/27/2016
                                     Case 4:20-cv-00062-BMM Delegation
                                                             Document  of Authority
                                                                             28-3 Manual
                                                                                    Filed 10/05/20 Page 60 of 79                                                                                            A13 - 47

                                                                                                      Appendix 13 - 3500-3999

                                                                 3500-3599 LEASING OF SOLID MINERALS OTHER THAN COAL AND OIL SHALE
                                                                                     3600-3699 MINERAL MATERIALS DISPOSAL
                                                                                        3700-3799 MULTIPLE USE; MINING*
                                                                         3800-3899 MINING CLAIMS UNDER THE GENERAL MINING LAWS
                                                                                        3900-3999 OIL SHALE MANAGEMENT
                                                                                                                              AUTHORITY DELEGATED TO
 Subject Code                                                                             DEPARTMEN                     BLM FIELD
                                           Authority/ Action                                  T
                                                                                                     BLM WO OFFICIALS
 Or Regulation                                                                                                          OFFICIALS                                         Notes
                                                                                          SEC AS D/DD AD NOCD DC        SD    DM
               Approve all action on matters related to the noncompetitive and
               competitive leasing of Phosphate, Sodium, Potassium, Sulphur (in Louisiana
                                                                                                                         X
  3500, 3501   and New Mexico and Acquired Lands), “Gilsonite” (including all vein-type
               Solid Hydrocarbons) and Hardrock Minerals.
                     Source: 43 CFR 3500, 3501
                     Approve all steps necessary for complete adjudication of applications
                                                                                                                                X
    3500-3517        submitted for non-energy permits and leases.
                     Source: 43 CFR 3500-3517, 3501.1
                     Approve all action on matters related to leasing of minerals in the following
                     Special Leasing Areas:
                     • Gold, Silver, or Quicksilver in confirmed private land grants (43 CFR 3581
                                                                                                                                X
                     and 3578.4).
                     • National Park Service Areas (43 CFR 3582):                                                               X
                     • Lake Mead National Recreation Area.                                                                      X
                     • Whiskeytown unit of the Whiskeytown-Shasta-Trinity National Recreation
   3501, 3580,                                                                                                                  X
                     Area.
      3582           • Glen Canyon National Recreation Area.                                                                    X
                     • Shasta and Trinity units of the Whiskeytown-Shasta-Trinity National
                                                                                                                                X
                     Recreational Area (43 CFR 3583).
                     • Reserved minerals in lands patented to the State of California for Park
                                                                                                                                X
                     and other public purposes (43 CFR 3584).
                     • White Mountains National Recreation Area, Alaska (43 CFR 3585).                                          X
                     Source: 43 CFR 3501
                     Approve all actions on permits and leases for minerals pursuant to Sec.
                     402, Reorganization Plan No. 3 of 1946 (60 Stat. 1099), which transferred
                                                                                                                                X
       3501          the functions of the Secretary of Agriculture to the Secretary of the Interior
                     in certain Acquired Lands.
                     Source: 43 CFR 3501.1(b)(1)
                     Approve all action on matters related to the competitive leasing of asphalt
                                                                                                                                X
       3503          (Oklahoma).
                     Source: 43 CFR 3503.14
                     Prescribe rents and royalties.                                                                             X
       3504
                     Source: 43 CFR 3504
   3504, 3505,       Approve all action matters related to issuance of prospecting permits and
                                                                                                                                X
   3506, 3512,       exploration licenses on Public Domain and Acquired Lands.
   3515, 3522        Source: 43 CFR 3504, 3505, 3506, 3512, 3515, 3522
   3507, 3508,       Approve all actions necessary to issue preference right and competitive
                                                                                                                                X
   3510, 3511,       leases of mineral lands and deposits on Public Domain and Acquired Lands.
   3513, 3515
                     Source: 43 CFR 3507, 3508, 3510, 3511, 3513, 3515
                     Approve all actions on matters relating to fractional and future interest
                                                                                                                                X
       3509          permits and leases on Public Domain and Acquired Lands.
                     Source: 43 CFR 3509
                     Approve all actions required to issue use permits under appropriate terms
   3511, 3517,                                                                                                                  X
                     and conditions.
      3527
                     Source: 43 CFR 3511, 3517, 3527
                     Approve applications for waiver, suspension, or reduction of rental or                                             State Director - Cannot be re-delegated. With concurrence from AD 300,
                                                                                                                                X
       3513          minimum royalty or reduction of royalty.                                                                           Energy, Minerals, and Realty Management.
                     Source: 43 CFR 3513
                     Approve applications for suspensions of operations.                                                        X       State Director - Cannot be re-delegated.
       3513
                     Source: 43 CFR 3513
                     Approve all actions on matters relating to mineral lease exchange.                                         X
    3515, 3508
                     Source: 43 CFR 3515
                     Approve exploration and mining operations in accordance with the
                                                                                                                                X
                     regulations.
                     Source: 43 CFR 3590.2
                     Inspect and regulate prospecting, exploration testing, development, mining
                                                                                                                                X
                     and processing operations.
                     Source: 43 CFR 3590.2 (b), (c), (d)
                     Require operators to be in compliance with regulations, lease or permit
                                                                                                                                X
                     terms and approved plans.
       3590
                     Obtain and check records of production of minerals and verify production.                                  X
                     Act on applications for suspension of operations or production.                                            X       State Director - Cannot be re-delegated.
                     Inspect and report on the cessation and abandonment of operations.                                         X
                     Report to the agency having administrative jurisdiction any trespass
                                                                                                                                X
                     involving removal of mineral deposits.
                     Implement General Mining Orders and issue other orders, determinations,
                     comments and approvals to implement or assure compliance with the 43                                       X
                     CFR 3590 operating regulations.
                     Approve exploration plans, mining plans and major modifications on
                                                                                                                                X   X
    3592, 3486       Federal and Indian lands.
                     Source: 43 CFR 3592.1
                     Receive certified maps of mining operations drawn to an acceptable scale.                                  X
                     Source: 43 CFR 3592.2
                     Receive production maps which show all excavations in such a manner that
       3592                                                                                                                     X
                     production for any royalty reporting period can be accurately determined.
                     Source: 43 CFR 3592.3(a)
                     Authorize surveys if operator fails to submit proper maps.                                                 X
                     Source: 43 CFR 3592.3(b)
                     Authorize the collection of logs, cores, samples, or cuttings for exploration
                     or development drilling and approve conversion of any drill hole to                                        X
       3593
                     surveillance wells.
                     Source: 43 CFR 3593.1(a),(c)




BLM Manual                                                                                                                                                                                                Rel. 1-1779
Supersedes Rel. 1-1717                                                                                        Appendix 13                                                                          Date: 10/27/2016
                                      Case 4:20-cv-00062-BMM Delegation
                                                              Document  of Authority
                                                                              28-3 Manual
                                                                                     Filed 10/05/20 Page 61 of 79                                                                                            A13 - 48

                                                                                                    Appendix 13 - 3500-3999

                                                                         3500-3599 LEASING OF SOLID MINERALS OTHER THAN COAL AND OIL SHALE
                                                                                       3600-3699 MINERAL MATERIALS DISPOSAL
                                                                                          3700-3799 MULTIPLE USE; MINING*
                                                                              3800-3899 MINING CLAIMS UNDER THE GENERAL MINING LAWS
                                                                                          3900-3999 OIL SHALE MANAGEMENT
                                                                                                                                AUTHORITY DELEGATED TO
 Subject Code                                                                               DEPARTMEN                     BLM FIELD
                                                  Authority/ Action                             T
                                                                                                       BLM WO OFFICIALS
 Or Regulation                                                                                                            OFFICIALS                                     Notes
                                                                                            SEC AS D/DD AD NOCD DC        SD    DM

                     Approve mining methods which will achieve ultimate maximum recovery of
                                                                                                                              X
       3594
    3500, 3501       the resource and approve mining of isolated blocks or boundary pillars.
                     Source: 43 CFR 3594.1(a) 3594.2
                     Approve methods of abandonment and waste disposal to ensure protection
                                                                                                                              X
    3595, 3596       against mining hazards.
                     Source: 43 CFR 3595, 3596
                     Authorize production verification to ensure that production allocations are
                     reported accurately, making volumetric measurements or other                                             X
       3597
                     determinations to verify production.
                     Source: 43 CFR 3597
                     Conduct inspections to assure compliance with regulations, lease terms
                                                                                                                              X
                     and conditions of plan approval.
                     Source: 43 CFR 3598.1
       3598
                     Issue notices of noncompliance and Assume other enforcement actions as
                                                                                                                              X   X
                     necessary for violations.
                     Source: 43 CFR 3598.2-.4
                     Approve all actions relating to any contract for the sale or disposal of
                     mineral materials, including approvals, modifications and cancellations,
                     designations, modifications and cancellations of community pits and                                      X   X
                     common use areas and authorizations of exploration and sampling
                     activities.
                     Source?
                     Approve designation, modification or cancellation of free use areas for
    3600, 3630
                     petrified wood on lands under the jurisdiction of other Federal departments
                                                                                                                              X
                     or agencies, other than the Department of Agriculture, with the consent of
                     the other departments or agencies involved.
                                                                                                                                      FMV determinations of mineral materials disposals of 1 million cubic yards
                     Approve mineral material Fair Market Value evaluation reports.                                           X       or more require technical review by the US DOI, Office of Valuation
                                                                                                                                      Services.
                     Source: 43 CFR 3600, H-3600-2.
                     Approve all actions necessary under 43 CFR 3710 –Multiple Use, Mining.                                   X
    3700-3746
                     Source: 43 CFR 3700-3746
                     Assume necessary actions to implement Use and Occupancy Regulations.                                     X   X
       3715
                     Source: 43 CFR 3715
                     Adjudicate all cases, perform mineral examinations, initiate mineral contest
                                                                                                                              X       Cannot be redelegated
                     actions and accept conditional relinquishments under Public Law 108-452.

                     Approve letters, notices, and decisions.                                                                 X       Cannot be redelegated
   3800 except           Source: 43 CFR 3830; H-3830-1
      3860           Record and Adjudicate Stockraising Homestead Act (SRHA) Notice of Intent
                                                                                                                              X       Cannot be redelegated
                     to Locate (NOITL).
                     Source: 43 CFR 3814; 235 DM 1.1K
                     Adverse claims, protests and conflicts                                                                   X       Cannot be redelegated
                     Source: 43 CCFR 3870
                     Assume all actions as necessary to approve Plan of Operation Wilderness
                                                                                                                              X   X
       3802          Review Program.
                     Source: 43 CFR 3802
                     Assume all actions as necessary for Plans of Operation and Notices for the
                     Surface Management Program, except for special regulatory state director                                 X   X
                     responsibilities.
                     Source: 43 CFR 3809; MS-3809, H-3809-1
                     Conduct state Director Review                                                                            X
       3809
                     Source: 43 CFR 3809.804; MS-3809, H-3809-1
                     Record and adjudicate financial guarantees                                                               X
                     Source: 43 CFR 3809.500; H-3809-2
                     Federal/ State Agreements                                                                                X       Cannot be redelegated
                     Source: 34 CFR 3809.200; MS-3809, H-3809-1
                     Adjudicate Mineral Patent Applications.                                                                  X       Cannot be re-delegated.
       3860
                     Source: 43 CFR 3860; MS-3860
                     Sign Mineral Entry Final Certificates and Mineral Patents                                X                       Cannot be redelgated. Only Director may sign, not Deputy Director
                     Source: 43 CFR 3860 (209 DM 7)
                     Approve all oil shale actions.                                                                           X
       3900
                     Source: 235 DM 1.1K




BLM Manual                                                                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                                                      Appendix 13                                                                             Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 62 of 79                                               A14 - 49

                                                                                   Appendix 14 - 4000-4799

                                                                4000-4099 RANGE MANAGEMENT
                                                  4100-4199 GRAZING ADMINISTRATION - EXCLUSIVE OF ALASKA
                                                   4200-4299 GRAZING ADMINISTRATION; ALASKA; LIVESTOCK
                                                    4300-4399 GRAZING ADMINISTRATION; ALASKA; REINDEER
                                                400-4499 RANGELAND INVENTORY, MONITORING, AND EVALUATION
                                                4700-4799 WILD FREE-ROAMING HORSE AND BURRO MANAGEMENT
                                                                                            AUTHORITY DELEGATED TO
  Subject                                                      DEPARTMEN                      BLM FIELD
  Code Or                        Authority/ Action                  T
                                                                           BLM WO OFFICIALS
                                                                                              OFFICIALS                                 Notes
 Regulation
                                                                        SEC   AS    D/DD AD NOCD DC      SD   DM
                 Determine qualifications for grazing use of public
                                                                                                         X    X
                 lands.
                 Source 43CFR 4110.1
                 Determine base property.                                                                X    X
                 Source43 CFR 4110.2-1
                 Specify permitted use.                                                                  X    X
                 Source 43 CFR 4110.2-2
     4110        Approve transfers and relinquishments of grazing
                                                                                                         X    X
                 preference.
                 Source 43 CFR 4110.2-3
                 Designate allotments for livestock grazing.                                             X    X
                 Source 43 CFR 4110.22-4
                 Change permitted use levels.                                                            X    X
                 Source 43 CFR 4110.3
             Close public lands to grazing use when needed:
  4110, 4120 • Permanent closure.                                                                        X         Cannot be re-delegated.
             • Temporary closure.                                                                        X    X
                 Source43 CFR 4110.3, 4110.4, 4120
                 Assume grazing management actions that address
     4110                                                                                                X
                 changes in public land acreage.
                 Source43 DFR 4110.4
                 Implement grazing management through allotment
                 management plans resource activity plans and                                            X    X
                 grazing systems.
                 Source 43 DFR 4120.2
                 Implement range improvements through permits
                 and cooperative agreements and determine their
                                                                                                         X    X
                 value. Approve assignment of range improvement
                 interest and maintenance responsibility.
                 Source 43 CFR 4120.3
     4120
                 Accept contributions for range improvements.                                            X    X
                 Source43 CFR 4120.3-7
                 Enter into Memorandum of Understanding or
                 Cooperative Agreement to manage other agency                         X                  X
                 lands.
                 Source 43 CFR 4120.4
                 Cooperate with State, county and Federal agencies
                 in the administration of laws and regulations
                                                                                      X                  X
                 relating to livestock diseases, sanitation and
                 noxious weeds.
                 Source 43 CFR 4120.5-2
                 Adjudicate conflicting applications.                                                    X    X
                 Source43 CFR 4130.1-2
                 Issue, modify and renew grazing permits and leases
                 and exchanges-of-use agreements. Specify
                 numbers and kinds of livestock, periods of use,
                                                                                                         X    X
     4130        places of use and other grazing management terms
                 and conditions in grazing permits and leases and
                 exchanges-of-use agreements.
                 Source 43 CFR 4130
                 Collect and deposit fees for grazing use and
                                                                                                         X    X
                 approve refunds.
                 Source 43 CFR 4230.8
                 Issue notices of violations and other actions.                                          X    X
                 Source43 CFR 4150
                 Assume corrective and disciplinary actions as
                 necessary on violations, initiating remedial actions
                 to abate unauthorized grazing use as necessary,                                         X    X
                 including livestock impoundment, accepting
     4150        settlements.
                 Source43 CFR 4150
                 Issue order to impound unauthorized livestock.                                          X    X
                 Source43 CFR 4150.4
                 Issue order to sell impounded livestock (after
                                                                                                         X         Cannot be re-delegated.
                 consultation with the Director and Solicitor).
                 Source 43 CFR 4150.4-3
                 Issue proposed and final decisions on matters of
     4160                                                                                                X    X
                 grazing administration and management.
                 Source43 CFR 4160




BLM Manual                                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                                     Appendix 14                                          Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 63 of 79                                                    A14 - 50

                                                                         Appendix 14 - 4000-4799

                                                                   4000-4099 RANGE MANAGEMENT
                                                   4100-4199 GRAZING ADMINISTRATION - EXCLUSIVE OF ALASKA
                                                     4200-4299 GRAZING ADMINISTRATION; ALASKA; LIVESTOCK
                                                      4300-4399 GRAZING ADMINISTRATION; ALASKA; REINDEER
                                                 400-4499 RANGELAND INVENTORY, MONITORING, AND EVALUATION
                                                 4700-4799 WILD FREE-ROAMING HORSE AND BURRO MANAGEMENT
                 Assume appropriate action to assure attainment of                          AUTHORITY DELEGATED TO
  Subject                                                                                       X    X
                 rangeland health fundamentals.
  Code Or                       Authority/ Action
                 Source 43 CFR 4180
 Regulation Develop regional standards and guidelines for
                                                                                               X       Cannot be re-delegated
            grazing administration for Secretarial approval.
                 Source 43 CFR 4180.2
                 Determine that grazing practices or levels of grazing
     4180
                 use are significant factors in failing to achieve                             X   X
                 standards and conform to the guidelines.
                 Source 43 CFR 4180.2
                 Implement actions to make significant progress
                 toward fulfillment of the standards and significant                           X   X
                 progress toward conformance with the guidelines.
                 Source 43 CFR 4180.2
     4200        Administer Livestock Grazing in Alaska.                                       X   X
                 Source 43 CFR 4200
     4300        Administer reindeer grazing in Alaska.                                        X   X
                 Source 43 CFR 4300
                 Authority to sign Bill of Sale for Wild Horses and                                    Fiscal Year 2005 Omnibus Appropriations Act
     4700                                                                                      X
                 Burros.
                 Source: PL 108-447
                 Establish Wild Horse and/or Burro Herd
                                                                                               X
                 Management Areas.
                 Source: 43CFR 4710.3-1
                 Designate Wild Horse and/or Burro ranges.                  X
                 Source: 43 CFR 4710.3-2
     4710
                 Close herd areas to grazing by domestic livestock.                            X
                 Source:43 CFR 4710.5
                 Establish conditions for removal of unauthorized
                 livestock from areas occupied by Wild Horses and                              X
                 Burros.
                 Sign Herd Management Area Plan.                                                   X
                 Source: 43 CFR 4710.3-1 4710. 4-1
                 Authorize the removal of excess Wild Horses and
                                                                                               X
                 Burros from the public lands.
                 Source: 43 CFR 4720.1
                 Remove strayed or excess animals from private
                                                                                               X
     4720        lands.
                 Source: 43 CFR 4720.2-2
                 Destroy old, sick and lame Wild Horses and Burros.                            X   X
                 Source:43 CFR 4730.1
                 Direct the use of helicopters and motor vehicles in
     4740        the management and transport of Wild Horses and                               X   X
                 Burros.
                 Source: 43 CFR 4740.1 4740.2
                 Make healthy excess Wild Horses and Burros
                                                                                               X
                 available for private maintenance through adoption.
                 Source: 43 CFR 4750.1
                 Approve applications for adoption of Wild Horses
                                                                                               X
                 and Burros.
                 Source: 43 CFR 4750. 4-4
                 Replace adopted Wild Horses and Burros that died
                                                                                               X
     4750        within six months of adoption.
                 Source:43 CFR 4750. 4-4
                 Waive adoption fees for otherwise unadoptable
                                                                            X
                 animals.
                 Source: 43 CFR 4750.4-2 (C) (1) (2)
                 Approve adjustments in adoption fees for otherwise
                                                                            X                  X
                 un-adoptable animals.
                 Source: 43 CFR 4750.4-2 (C) (1) (2)
                 Issue Certificates of Title to Wild Horses and
                                                                                                   X
                 Burros.
                 Source: 43 CFR 4750.5 (b)
                 Verify the proper care and humane treatment of
                 adopted Wild Horses and Burros for purposes of
                                                                                               X
     4760        compliance with the Private Maintenance and Care
                 Agreement.
                 Source: 43 CFR 4760.1 (b)




BLM Manual                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                           Appendix 14                                                         Date: 10/27/2016
                                                   Delegation
                              Case 4:20-cv-00062-BMM          of Authority
                                                       Document     28-3 Manual
                                                                           Filed 10/05/20 Page 64 of 79                        A14 - 51

                                                                    Appendix 14 - 4000-4799

                                                                    4000-4099 RANGE MANAGEMENT
                                                      4100-4199 GRAZING ADMINISTRATION - EXCLUSIVE OF ALASKA
                                                        4200-4299 GRAZING ADMINISTRATION; ALASKA; LIVESTOCK
                                                        4300-4399 GRAZING ADMINISTRATION; ALASKA; REINDEER
                                                   400-4499 RANGELAND INVENTORY, MONITORING, AND EVALUATION
                                                   4700-4799 WILD FREE-ROAMING HORSE AND BURRO MANAGEMENT
                 Repossess adopted Wild Horses and Burros if the                              AUTHORITY DELEGATED TO
  Subject        adopter fails to comply with the Private                                         X
  Code Or        Maintenance andAuthority/     Action
                                    Care Agreement.
 Regulation Source: 43 CFR 4770.3 (A) (b) ©
    4770
            Authorize BLM law enforcement personnel to arrest
            without warrant persons who violate the Wild Horse                                X
            and Burro Act or regulations in their presence.
                 Source: 43 CFR 4770.4




BLM Manual                                                                                                                   Rel. 1-1779
Supersedes Rel. 1-1717                                                          Appendix 14                            Date: 10/27/2016
                                   Case 4:20-cv-00062-BMMDelegation
                                                           Document of Authority
                                                                          28-3 Manual
                                                                                 Filed 10/05/20 Page 65 of 79                                                A15 - 52

                                                                                    Appendix 15 - 5000-5899

                                                                         5000-5099 FOREST MANAGEMENT
                                                                     5100-5199 FOREST MANAGEMENT PLANS
                                                          5200-5299 FOREST MANAGEMENT PROGRAM DEVELOPMENT
                                                                         5300-5399 TIMBER MEASUREMENT
                                                                      5400-5499 SALES OF FOREST PRODUCTS
                                                                          5500-5599 NONSALE DISPOSALS
                                                                      5600-5699 SILVICULTURAL PRACTICES
                                                                         5700-5799 FOREST DEVELOPMENT
                                                      5800-5899 FOREST PROTECTION AND FOREST PEST MANAGEMENT
                                                                                                       AUTHORITY DELEGATED TO
 Subject Code
                                                                          DEPARTMEN                    BLM FIELD
      Or                          Authority/ Action                           T
                                                                                     BLM WO OFFICIALS
                                                                                                       OFFICIALS                            Notes
  Regulation
                                                                          SEC AS D/DD AD NOCD DC SD          DM
              Implement General Forest Management full force and
              effect Decisions/Wildfire Management full force and effect                                 X
     5003
              management decisions.
                   Source: 43 CFR 5003.1
                   Declare the annual productive capacity of commercial
                                                                                                          X
      5041         forest land.
                   Source: 43 CFR 5041.1
                   Hold hearings in connection with each proposed sustained
                                                                                                          X
                   yield unit.
                   Source: 43 CFR 5043.2
      5043
                   Approve action on appropriate recommendations
                                                                                                          X
                   concerning sustained (yield) units.
                   Source: 43 CFR 5043.2
                   Exchange lands to consolidate or segregate O&C timber
                                                                                                          X
      5045         lands.
                   Source: 43 CFR 5045.1
                   Timber Sale Contracts:
                   • Determinations of U.S. Share of Cost.                                                X
   5400, 1815
                   • Cancellation of Timber Sale Contracts.                                               X
                   Source: 43 CFR 1815.1-1
                   Dispose of timber and other vegetative resources including
                   those on unpatented mining claims located after July 23,                               X   X
                   1955.
                   Source: 43 CFR 5400.0-3 (B)
                   Make disposals on lands withdrawn for other public
                                                                                                          X
                   functions with the consent of the other public agencies.
                   Source: 43 CFR 5400.0-3 (B)2
      5400         Hold public hearings on species and grades to be
                                                                                     X
                   exempted from export restrictions.
                   Source: 43 CFR 5400.0-7
                   Determine species and grades to be exempted from
                                                                                X
                   export restrictions.
                   Source: 43 CFR 5400.0-7
                   Make reports of timber disposals to Congress, BLM Offices
                                                                                                          X       Cannot be re-delegated.
                   and others.
                   Source: 43 CFR 5400
                   Act on matters involving Rights-of -Way acquisition and
                   the approval of road construction projects to provide                                  X   X
                   access to timber.
                   Source: 43 CFR 5402.0-6
      5402
                   Dispose of timber and other vegetative resources where
                   values do not exceed $2,499 using Form 5450-5 or Form                                  X
                   5450-24.
                   Source: 43 CFR 5402.0-2
                   Develop an annual timber sale plan, including any
                                                                                                          X   X
                   subsequent changes, alterations, or amendments.
      5410         Source: 43 CFR 5410.0-6
                   Approve Timber Sale Plans.                                                             X       Cannot be re-delegated.
                   Source: 43 CFR 5410
                   Establish minimum selling values by species and/or
                                                                                                          X       Cannot be re-delegated.
                   products.
                   Source: 43 CFR 5420.0-6
      5420
                   Determine a form of measurement of timber or other
                                                                                                          X   X
                   vegetative resources to be in the public interest.
                   Source: 43 CFR 5420.0-6
                   Authorize Scale Sales.                                                                 X
                   Source: 43 CFR 5422.2
                   Determine when to use scaling for administrative reasons.                              X
      5422
                   Source: 43 CFR 5422 .2(A)
                   Determine when to use third-party scaling.                                             X
                   Source: 43 CFR 5422 .2(B)
                   Determine provisions for timber sale contracts.                                        X
                   Source: BLM Manual 5420
      5424
                   Sign timber sale contract. See 5450 for limitations.                                   X
                   Source: BLM Manual 5400
                   Determine when to use longer (or shorter) than usual
      5430                                                                                                X
                   advertising periods.
                   Source: 43 CFR 5430.0-6 & Handbook
                   Confirm qualifications of bidders.                                                     X
                   Source: 43 CFR 5441.1
                   Initiate action on Small Business Administration road
                                                                                                          X
                   construction loan applications.
      5441
                   Source: 43 CFR 5441.1-2
                   Manage BLM’s Small Business Administration set aside
                                                                                                          X
                   preferential timber sale program.
                   Source: 43 CFR 5441.1-3




BLM Manual                                                                                                                                                 Rel. 1-1779
Supersedes Rel. 1-1717                                                                      Appendix 15                                             Date: 10/27/2016
                                    Case 4:20-cv-00062-BMMDelegation
                                                            Document of Authority
                                                                           28-3 Manual
                                                                                  Filed 10/05/20 Page 66 of 79                                                                       A15 - 53

                                                                                 Appendix 15 - 5000-5899

                                                                      5100-5199 FOREST MANAGEMENT PLANS
                                                              5200-5299 FOREST MANAGEMENT PROGRAM DEVELOPMENT
                                                                         5300-5399 TIMBER MEASUREMENT
                                                                      5400-5499 SALES OF FOREST PRODUCTS
                                                                          5500-5599 NONSALE DISPOSALS
                                                                       5600-5699 SILVICULTURAL PRACTICES
                                                                         5700-5799 FOREST DEVELOPMENT
                                                         5800-5899 FOREST PROTECTION AND FOREST PEST MANAGEMENT
                                                                                                        AUTHORITY DELEGATED TO
 Subject Code Select sealed bids, written bids, oral bids, or a                                          X
      Or      combination of bidding   methodsAction
                                  Authority/    for advertised sales.
  Regulation
              Source:  43 CFR  5442.1
     5442     Conduct a sale and determine the high bidder.                                              X    X
                   Source: 43 CFR 5442.1
                   Reject any or all bids.                                                             X
                   Source: 43 CFR 5442.3
                   Determine when to keep a no-bid sale open for 90 days.                              X
      5443
                   Source: 43 CFR 5443.1
                   Award timber sale contract to successful purchaser:                                         May be re-delegated to all District, Field and Resource
                                                                                                               Area Managers. Additional sales to existing contract up to
                   • Less than or equal to 10 MMBF.                                                        X   50 MBF maybe re-delegated to any employee designated
                                                                                                               only by the contracting officer.
      5450
                                                                                                               May be re-delegated to all District, Field and Resource
                   • More than 10, less than or equal to 25 M MBF.                                     X
                                                                                                               Area Managers.
                   • More than 25 MMBF.                                                                X       State Director - Cannot be re-delegated.
                   Source: BLM 5430 Manual & Handbook
                   Confirm performance qualifications and award contract.                              X   X
      5450
                   Source: 43 CFR 5450.1
                   Determine whether to require a bond for cash sales less
                                                                                                       X
                   than $2,500.
                   Source: 43 CFR 5451.1(A)
                   Approve forms used for performance bonds.                      X
                   Source: 43 CFR 5451.1(A)
                   Approve completed performance bond forms.                                           X
                   Source: 43 CFR 5451.1(A)
                   Authorize a reduction in the amount of a performance
                                                                                                       X
      5451         bond.
                   Source: 43 CFR 5451.3
                   Approve payment bonds prior to cutting or removal of any
                                                                                                       X
                   timber covered by the bond.
                   Source: 43 CFR 5451.4
                   Approve the allocation of a single payment bond to 2 or
                   more contracts with the same purchaser in the same BLM                              X
                   administrative district.
                   Source: 43 CFR 5451.4
                   Determine the amount of installment payments.                                       X
      5461
                   Source: 43 CFR 5461.2
                   Grant an extension of contract time for cutting or
                                                                                                       X   X
                   removing of timber.
                   Source: 43 CFR 5473.4
      5473
                   Require the reappraised contract price be paid in full as a
                                                                                                       X
                   condition of granting an extension.
                   Source: 43 CFR 5473.4-1
                   Approve a contract assignment.                                                      X   X
      5474
                   Source: 43 CFR 5474.1
                   Issue free use permits on BLM lands.                                                X   X
      5500
                   Source: 43 CFR 5500.03
                   Issue free use permits to citizens, corporations, public
                   agencies, nonprofit organizations and certain citizens in                           X
      5510
                   Alaska.
                   Source: 43 CFR 5510.0-3
                   Prescribe provisions for cutting and removing free-use
                                                                                                       X
                   timber.
                   Source: 43 CFR 5511.1
                   Cancel a permit for noncompliance or if the permit was
      5511                                                                                             X
                   issued erroneously.
                   Source: 43 CFR 5511.2-3
                   Approve free-use permit form.                                  X
                   Source: 43 CFR 5511.3-2
                                                                                                               Field Managers approval after state office stewardship
                   Approve Stewardship Projects.                                                           X
                                                                                                               coordinator review.
                   Source: BLM Manual 5920
      5920
                   Approve selection of a source for performance for a                                         Field Managers can approve stewardship forest product
                                                                                                           X
                   stewardship forest prodcut sale contract.                                                   sales of less than 250,000 board feet.
                   Source: BLM Manual 5920




BLM Manual                                                                                                                                                                         Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Appendix 15                                                                        Date: 10/27/2016
                                    Case 4:20-cv-00062-BMM Delegation
                                                            Document  of Authority
                                                                            28-3 Manual
                                                                                   Filed 10/05/20 Page 67 of 79                                                 A16 - 54

                                                                                        Appendix 16 - 6000-6899

                                                6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                                                           6100-6199 National Landscape Conservation System
                         6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails
                                                                   6300-6399 Wilderness Management
                                                              6400-6499 Wild and Scenic River Management
                                                                     6500-6699 Wildlife Management
                                                 6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                                                                6800-6899 Wildlife Population Management
                                                                                                       AUTHORITY DELEGATED TO
Subject Code                                                         DEPARTMEN                         BLM FIELD
     Or                            Authority/ Action                      T
                                                                                  BLM WO OFFICIALS
                                                                                                       OFFICIALS                          Notes
 Regulation
                                                                     SEC AS D/DD AD NOCD DC SD                DM
                  NATIONAL CONSERVATION LANDS:
                  • Appoint a manager for each National Monument,
                  National Conservation Area, and similar designation
                  who has decision-making and supervisory authority and                                    X     X
                  whose primary duty is to manage the Monument,
                  Conservation Area, or similar designation.
      6100        • Decisions regarding staffing, management, and
                  protection of components of the National Landscape                                       X     X
                  Conservation System.
                  • Approval of Resource Management Plans (RMPs) for
                                                                                                           X
                  components of the NLCS.
                  • Establishment and location of any BLM visitor center            X
                  Source: BLM Manual 6220
                  Authorize appropriate research concerning the
                  environmental, biological, hydrological, cultural, and
                  other characteristics, resources, and values of the Gila      X   X    X                 X     X
                  Box National Conservation Area (NCA), Las Cienagas
                  NCA, and San Pedro Riparian NCA.
                  Source: Public Law 101-628 Sec 201(g)(4), Public Law
                  106-538, Sec 6(d), Public Law 100-696 Sec 103 (d)
                  Authorize the boundary adjustment of the Gila Box
                  National Conservation Area so as to incorporate within
                  the conservation area any lands or interests within the       X   X    X                 X
                  Eagle Creek riparian area and public lands within the
                  Eagle Creek riparian area.
                  Source: Public Law 101-628 Sec 201(h)(2)
                  Authorize the acquisition or interest of privately held,
                  county, or state lands for the Las Cienagas National          X   X    X                 X
                  Conservation Area.
                  Source: Public Law 101-538 Sec 7(a)
                  Accept and use donations of funds and personal
                  property from the State of California, private individuals,
                                                                                X   X    X                 X
                  and other non-governmental entities for the purpose of
                  management of the Headwaters Forest.
                  Source: Public Law 105-83 Sec 501 (g)(3)
                  Authorize, with the written concurrence from the State
                  of California, the establishment of a Headwaters Forest       X   X    X                 X
                  Management Trust.
                  Source: Public Law 105-83 title V. 501
                  Vest management authority and responsibility in the
                                                                                X
                  Trust.
      6230        Source: Public Law 105-83 title V. 501
                  Make grants to the Trust for the management of the
                  Headwaters Forest from amounts authorized and                 X
                  appropriated.
                  Source: Public Law 105-83 Sec 501 (h)
                  Acquire by donation, by purchase with donated funds or
                  with funds appropriated specifically for that purpose, or
                                                                                X   X    X                 X
                  by exchange, any land or interest according to the King
                  Range National Conservation Area legislation.
                  Source: Public Law 91-476 Sec 5 (2)
                  Authorize, within the Piedras Blanca Light Station
                  Outstanding Natural Area, appropriate research activities     X   X    X                 X     X
                  as described in the law.
                  Source: Public Law 110-229 Sec 201 (d)(5)
                  Authorize the acquisition of State or privately held lands
                  or interest in lands adjacent, and identified as
                  appropriate for acquisition to the Piedras Blanca Light       X   X    X                 X
                  Station Outstanding Natural Area by donation, or by
                  exchange or purchase from a willing seller.
                  Source: Public Law 110-229 Sec 202 (d)(6)
                  Authorize, within the Jupiter Inlet Lighthouse
                  Outstanding Natural Area, the conduct of appropriate          X   X    X                 X     X
                  research activities as described in the law.
                  Source: Public Law 110-229 Sec 202 (d)(4)
                  Acquisition of State or private land from a willing seller
                  with donated or appropriated funds for the inclusion in       X   X    X                 X
                  the Jupiter Inlet Lighthouse Outstanding Natural Area.
                  Source: Public Law 110-229 Sec 202 (d)(5)




BLM Manual                                                                                                                                                    Rel. 1-1779
Supersedes Rel. 1-1717                                                                             Appendix 16                                         Date: 10/27/2016
                                    Case 4:20-cv-00062-BMM Delegation
                                                            Document  of Authority
                                                                            28-3 Manual
                                                                                   Filed 10/05/20 Page 68 of 79                                          A16 - 55

                                                                                        Appendix 16 - 6000-6899

                                               6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                                                            6100-6199 National Landscape Conservation System
                  6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails
                                                                      6300-6399 Wilderness Management
                                                                6400-6499 Wild and Scenic River Management
                                                                       6500-6699 Wildlife Management
                                                6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                                                                  6800-6899 Wildlife Population Management
             Authorize the acquisition of Non-Federal land within the                                  AUTHORITY DELEGATED TO
Subject Code
             boundaries of the Dominguez-Escalante National
     Or                        Authority/ Action                        X           X     X             X
             Conservation Area through exchange, donation, or
 Regulation
             purchase from a willing seller.
                  Source: Public Law 111-11 Sec 2405 (d)
                  Establish a visitors center designed to interpret the
                  history and the geological, ecological, natural, cultural,
                  and other resources of the conservation area and the
                  biology of the raptors and their relationships to man, in     X   X    X              X
                  cooperation with other public or private entities as
                  deemed appropriate for the Morley Nelson Snake River
                  Birds of Prey National Conservation Area.
                  Source: Public Law 103-64 Sec 4 ©
                  Provide technical assistance to, and enter into
                  cooperative agreements and contracts with the State of
                  Idaho and with local governments and private entities as
                                                                                X   X    X              X     X
                  deemed necessary or desirable to carry out purposes
                  and policies of the Morley Nelson Snake River Birds of
                  Prey National Conservation Area law.
                  Source: Public Law 103-64 Sec 4 (g)
                  Acquire lands and interests therein within the boundary
                  of the Morley Nelson Snake River Birds of Prey National
                  Conservation Area by donation, purchase with donated
                  or appropriated funds, exchange or transfer from
                                                                                X   X    X              X
                  another Federal agency, except that such lands or
                  interests owned by the State of Idaho or a political
                  subdivision thereof may be acquired by donation or
                  exchange.
                  Source: Public Law 103-64 Sec 5 (a)
                  Maintain existing public access within the boundaries of
                  the conservation area in a manner consistent with the
                  purposes for which the Black Rock Desert-High Rock            X   X    X              X     X
                  Canyon Emigrant Trails National Conservation Area was
                  established.
                  Source: Public Law 106-554, Appendix D-1, Sec 5 (b)(3)

                  Establish, in cooperation with other public or private
                  entities as deemed appropriate, visitor service facilities
                  for the purpose of providing information about the
                                                                                X   X    X              X     X
                  historical, cultural, ecological, recreational, and other
                  resources of the Black Rock Desert-High Rock Canyon
      6320        Emigrant Trails National Conservation Area.

                  Source: Public Law 106-554, Appendix D-1, Sec 5 (g)
                  Acquire lands, interests in lands, and associated water
                  rights, by donation, purchase with donated or
                  appropriated funds, exchange for Federal lands outside
                  the conservation area, or transfer from another Federal       X   X    X              X
                  agency with the concurrence of the head of the
                  appropriate agency thereof at the Red Rock Canyon
                  National Conservation Area.
                  Source: Public Law 101-621, Sec 6
                  Enter into cooperative agreements with other Federal,
                  State, and local agencies and nonprofit entities providing
                  for the management and interpretation of natural and          X   X    X              X     X
                  cultural resources in the Red Rock Canyon National
                  Conservation Area.
                  Source: Public Law 101-621, Sec 8
                  Acquire lands and interested in lands by donation ,
                  purchase with donated or appropriated funds, exchange,
                  or transfer from any other Federal agency, except that
                  such lands or interested therein owned by the State of        X   X    X              X
                  New Mexico or a political subdivision thereof may be
                  acquired only by exchange for the El Malpais National
                  Conservation Area.
                  Source: Public Law 100-225, Sec 502
                  Acquire exchange the Federal mineral interests in the
                  lands described in the law, for the private mineral
                                                                                X   X    X              X
                  interest in the lands for the El Malpais National
                  Conservation Area.
                  Source: Public Law 100-225, Sec 504
                  Authority to establish an advisory committee to advise
                  the Secretary concerning the implementation of the
                                                                                X   X    X              X     X
                  Access section (507) of the law for the El Malpais
                  National Conservation Area.
                  Source: Public Law 100-225, Sec 507
                  Enter into cooperative agreements with other Federal,
                  State, and local public departments and agencies, Indian
                  Tribes, and nonprofit entities providing for the
                                                                                X   X    X              X     X
                  interpretation of prehistoric and historic civilizations in
                  New Mexico and eastern Arizona in relation to the El
                  Malpais National Conservation Area.
                  Source: Public Law 100-225, Sec 508




BLM Manual                                                                                                                                             Rel. 1-1779
Supersedes Rel. 1-1717                                                                          Appendix 16                                     Date: 10/27/2016
                                    Case 4:20-cv-00062-BMM Delegation
                                                            Document  of Authority
                                                                            28-3 Manual
                                                                                   Filed 10/05/20 Page 69 of 79                                                                        A16 - 56

                                                                                         Appendix 16 - 6000-6899

                                                6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                                                              6100-6199 National Landscape Conservation System
                   6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails
                                                                     6300-6399 Wilderness Management
                                                                6400-6499 Wild and Scenic River Management
                                                                       6500-6699 Wildlife Management
                                                 6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                                                                  6800-6899 Wildlife Population Management
             Permit special recreation events involving motorized                                      AUTHORITY DELEGATED TO
Subject Code
             vehicle within the boundaries of the Prehistoric           X           X     X              X     X
     Or                         Authority/ Action
             Trackways National Monument
 Regulation Source: Public Law 111-11, Sec 2104 (f)(2)
                  Authorize off-road motorized and mechanized vehicle
                  use at Agua Fria National Monument (NM), Grand
                  Canyon-Parashant NM, Ironwood Forest NM, Sonoran               X   X                   X     X
                  Desert NM, Canyons of the Ancients NM, Cascade-
                  Siskiyou NM,
                  Source: Proclamation 7263, 7265, 7320, 7397, 7317,
                  7318
                   Enter into cooperative agreements and shared
      6240        management arrangements, which may include special
                  use permits with any person, including the Agua Caliente
                  Band of Cahuilla Indians, for the purposes of                  X   X    X              X     X
                  management, interpretation, and research and
                  education regarding the resources of the Santa Rosa
                  and San Jacinto Mountains National Monument.
                  Source: Public Law 106-351, Sec 4 (c)(1)
                  Acquire State, local government, tribal, and privately
                  held land or interests in land within the boundaries of
                  the Santa Rosa and San Jacinto Mountains National              X   X    X              X
                  Monument only by donation, exchange with a willing
                  party, or purchase from the willing seller.
                  Source: Public Law 106-351, Sec 6
                  National Historic and Scenic Trails (National Trail
                  Systems Act):
                  • Designate DOI Trail Administering Agency (ies) (NTSA,
                                                                                 X
                  Sec. 5(a) and DM 710).
                  • Develop and publish uniform trail use regulations
                                                                                 X
                  (NTSA, Sec. 7(i)).
                  • Certify non-Federal lands as components of National
                                                                                 X
                  Historic Trails (NTSA, Sec. 3(a)(3)).
                  • Make recommendation for trail administering agency,
                                                                                     X
                  forwards to Secretary (NTSA, Sec. 5(a), DM 710).
                  • Assign lead State Director* to oversee trail
                  administration if more than one State is affected (DM              X
                  710).
                  • Approve official map of designated trail when assigned
                                                                                     X
                  administration role (NTSA, Sec. (5a)).
                  • Approve congressionally authorized feasibility studies,
                                                                                     X
                  forward to Secretary (NTSA, Sec. (5b)).
                  • Approve findings of congressionally authorized
  6250, 6260      feasibility study conducted through another agency
                                                                                                         X
                  where BLM lands involved, forward to responsible
                  agency (NTSA, Sec. (5b)).
                  • Approve Comprehensive Management Plan where BLM
                  is trail administrator/co-administrator when one State
                                                                                                         X
                  with affected BLM lands/RMPs involved (NTSA, Sec. (5e),
                  (5f)).
                  • Approve Comprehensive Management Plan where BLM
                  is trail administrator/co- administrator when more than
                                                                                     X
                  one State with affected BLM lands/RMPs involved (NTSA,
                  Sec (5e), (5f)).
                  • Approve Comprehensive Management Plan where BLM
                  lands involved when BLM is not trail administrator                                     X         Cannot be re-delegated.
                  (NTSA. Sec. (5e), (5f)).
                  • When assigned administration role, establish advisory
                                                                                                         X         Cannot be re-delegated.
                  council (NTSA, Sec. (5d).
                  • Approve statewide plan affecting designated National
                  Scenic or Historic Trails or a mends RMPs with provisions                              X
                  (NTSA, Sec. (7c), FLPMA).
                  Source: 710 DM 1
                  Approve RMP/amendment containing provisions for
                  National Scenic or Historic Trails (NTSA, Sec. (7c),                                   X
                  FLPMA).
                  Approve inventories/assesses significant sites or
                                                                                                         X
                  segments or trail locations (NTSA, Sec. (7c)).
                  Approve or deny actions affecting high potential sites or
                                                                                                         X
                  segments or trail location (NTSA, Sec. (7c), (7i), NHPA).
                  Approve or deny actions affecting trail corridor area
                                                                                                         X
                  (NTSA, Sec. (7c), NHPA, FLPMA).
                  Approve or deny trail land management transfer to/from
                  other Federal agencies under memorandum (NTSA, Sec.                                    X         Lead State Director responsible for trail administration
  6250, 6260      (7a, 1b), FLPMA).                                                                                when more than one State with BLM lands involved.
                  Approve or deny LWCF acquisitions, related disposals,
                  exchanges, easements or other lands actions affecting
                                                                                                         X
                  trail corridor area (NTSA, Sec. (7g), (9e, 3-4), (7f), (9b),
                  (9c-d), (7k), (10c), FLPMA).
                  Approve a uniform marker for the national trail system
                  appropriate to each trail, in cooperation with other                                   X
                  agencies (NTSA, Sec. (3a4), (7c)).
                  Recommends any substantial trail re-location or new
                  components to Congress, forward recommendation to                  X
                  Secretary (NTSA, Sec. (7b), (2b)).
                  Sources: Listed above




BLM Manual                                                                                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                                                           Appendix 16                                                                  Date: 10/27/2016
                                    Case 4:20-cv-00062-BMM Delegation
                                                            Document  of Authority
                                                                            28-3 Manual
                                                                                   Filed 10/05/20 Page 70 of 79                                                                          A16 - 57

                                                                                        Appendix 16 - 6000-6899

                                               6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                                                             6100-6199 National Landscape Conservation System
                  6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails
                                                                    6300-6399 Wilderness Management
                                                                6400-6499 Wild and Scenic River Management
                                                                      6500-6699 Wildlife Management
                                                 6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                                                                 6800-6899 Wildlife Population Management
             Management of designated Wilderness areas:                                               AUTHORITY DELEGATED TO
Subject Code
             • Assume all approval or denial actions in designated                                              Delegated through State Directors to the District/ Field
    6300
     Or                        Authority/ Action                                                        X
             Wilderness areas.                                                                                  Managers - Cannot be re-delegated.
 Regulation Source: 43 CFR 6300
                  Approve or deny interim management actions in                                                      Delegated through State Directors to the District/ Field
                                                                                                           X
  6350, 1601      Wilderness Study Areas to avoid impairment.                                                        Managers. Cannot be re-delegated.
                  Source: Sec. 603 (c), FLPMA
  6361, 1601      Approve Wilderness Management Plans.                                                     X
                  Source:
                  Identification and Studies of Wild and Scenic Rivers
                  (FLPMA, Wild and Scenic Rivers (WSR) Act, USDI Final
                  Revised Guidelines, and, BLM Manual Section 8351):
                  • Approve eligibility/non-eligibility findings, assessments
                                                                                                           X
                  and evaluations.
                  • Approve suitability/non-suitability findings,
                                                                                                           X
                  assessments and evaluations.
                  • Release eligible river segments determined non-
                  suitable in the land-use planning/NEPA process and sign                                  X
                  the ROD.
                  • Based on recommendations of the State Director(s),
                  decide which eligible/suitable river segments are to be
                                                                                    X
                  recommended for WSR designation, forward
                  recommendations to the Secretary.
                  Source: 710 DM 1
                  Report on WSR Studies (Sections 5(a) and 5(d)(1) of the
                  WSR Act, FLPMA, NEPA, BLM Manual Section 8351):
                  • For congressionally authorized study rivers, approve
                  assessment results, transmittal reports and                       X
                  recommendations to the President.
                  • For land-use planning study rivers, approve
      6400        assessment results, transmittal reports and                       X
                  recommendations to the President.
                  Source: 6400 Manual
                  Approve or deny proposed projects in eligible river
                                                                                                                     Delegated through State Directors to the District/ Field
                  corridors to protect identified outstandingly remarkable                                 X
                                                                                                                     Managers - Cannot be re-delegated.
                  values.
                  Source: BLM Manual 8351
                  Approve detailed boundaries and classification via
                  notification of Congress and publishing a notice of
                                                                                X
                  availability in the Federal Register pursuant to Section
                  3(b) of the WRSA.
                  Source: 6400 Manual
                  Approve maps, boundaries and classification descriptions
                                                                                                                     Delegated through State Directors to the District/ Field
                  of designated WSRs and make available for public                                  X      X
                                                                                                                     Managers - Cannot be re-delegated.
                  inspection (Section 3(c) of the WSRA).
                  Source: 6400 Manual
                  Approve comprehensive WSR management plan(s) and
                                                                                                                     Delegated through State Directors to the District/ Field
                  publish a notice of completion and availability in the FR                         X      X
                                                                                                                     Managers - Cannot be re-delegated.
                  (Section 3(d)(1) of the WSRA).
                  Source: 6400 Manual
                  Management of designated WSRs:
                  • Approve or deny proposed projects in designated                                                  Delegated through State Directors to the District/ Field
                  WSRs to protect and enhance values for which the river                            X      X         Managers - Cannot be re-delegated.
                  was designated.
                  Source: 36 CFR 297 and 43 CFR 8351
                  Authorize protecting and/or reestablishing wildlife
                  habitat pursuant to the Surface Mining Control and                                       X     X
                  Reclamation Act of 1977.
                  Source: 30 U.S.C. 1201 et. Seq.
                  Approve planning and implementing needed wildlife
                  habitat research studies:
                  • BLM.                                                                            X
                  • State.                                                                                 X
      6500        Approve developing and implementing rangeland
                  improvements for wildlife pursuant to the Public
                                                                                                           X
                  Rangelands Improvement Act and the Taylor Grazing
                  Act.
                  Approve protective provisions (stipulations) in leases,
                  licenses, permits and grants issued by BLM to safeguard
                  wildlife habitat per Federal Land Policy and Management                                  X     X
                  Act, Surface Mining Control and Reclamation Act, and
                  other applicable authorities.
                  Approve developing and implementing cooperative
                  programs for habitat management, including
      6520                                                                                          X      X     X
                  Cooperative Management Agreements, with non-
                  Governmental entities.
                  Authorize developing, signing and implementing
                  cooperative management programs, including
                                                                                                           X     X
      6525        cooperative management agreements jointly with State
                  wildlife agencies pursuant to the Sikes Act, as amended.
                  Source: 74 Stat. 1052, 88 Stat. 1369, 92 Stat. 921
                  Approve developing and implementing inventory and
                                                                                                           X     X
                  monitoring plans.
      6602
                  Source: 43 U.S.C. 1701 et seq; NEPA, and 42 U.S.C.
                  4321




BLM Manual                                                                                                                                                                             Rel. 1-1779
Supersedes Rel. 1-1717                                                                             Appendix 16                                                                  Date: 10/27/2016
                                   Case 4:20-cv-00062-BMM Delegation
                                                           Document  of Authority
                                                                           28-3 Manual
                                                                                  Filed 10/05/20 Page 71 of 79                                                     A16 - 58

                                                                                 Appendix 16 - 6000-6899

                                            6000-6099 SPECIALLY DESIGNATED CONSERVATION AREAS AND WILDLIFE
                                                          6100-6199 National Landscape Conservation System
                  6200-6299 National Conservation Areas and similar designations, National Monuments, and National Scenic and Historic Trails
                                                                 6300-6399 Wilderness Management
                                                             6400-6499 Wild and Scenic River Management
                                                                   6500-6699 Wildlife Management
                                             6700-6799 HABITAT MANAGEMENT, DEVELOPMENT, AND MAINTENANCE*
                                                              6800-6899 Wildlife Population Management
    6620     Approve habitat management plans.                                                     AUTHORITY
                                                                                                     X     X DELEGATED TO
Subject Code
             Approve developing and implementing Tule elk
     Or                        Authority/ Action
             management programs (California) pursuant to Joint                                      X
 Regulation
    6630     Resolution Regarding Tule elk.
                  Source: 16 U.S.C. 673, 90 Stat. 1189
                  Approve animal damage control plans where the BLM is
                                                                                                     X
                  the action agency.
                  Conduct endangered species consultations under Section
                                                                                                     X     X
      6840        7 of the Endangered Species Act, as amended.
                  Designate BLM Sensitive Species                                                    X         State Director - Cannot be re-delegated.




BLM Manual                                                                                                                                                       Rel. 1-1779
Supersedes Rel. 1-1717                                                                       Appendix 16                                                  Date: 10/27/2016
                                                Delegation
                           Case 4:20-cv-00062-BMM          of Authority
                                                    Document     28-3 Manual
                                                                        Filed 10/05/20 Page 72 of 79                                  A17 - 59

                                                                  Appendix 17 - 7000-7499

                                                 7000-7099 SOIL, WATER, AND AIR MANAGEMENT
                                                    7100-7199 SOIL RESOURCE MANAGEMENT
                                                         7200-7200 WATER RESOURCES
                                                          7300-7399 AIR RESOURCES
                                               7400-7499 PRACTICE, STANDARDS, AND TECHNIQUES
                                                                                    AUTHORITY DELEGATED TO
  Subject                                              DEPARTMEN                      BLM FIELD
  Code Or                  Authority/ Action               T
                                                                   BLM WO OFFICIALS
                                                                                      OFFICIALS                       Notes
 Regulation
                                                       SEC AS D/DD AD NOCD DC SD            DM

                 Source:

                 Source:

                 Source:


                                               This Section Reserved for Delegations for above listed Subject Codes




                 Source:

                 Source:

                 Source:

                 Source:

                 Source:

                 Source:

                 Source:

                 Source:

                 Source:

                 Source:


                 Source:

                 Source:

                 Source:


                 Source:

                 Source:

                 Source:




BLM Manual                                                                                                                          Rel. 1-1779
Supersedes Rel. 1-1717                                                        Appendix 17                                     Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 73 of 79                                                           A18 - 60

                                                                        Appendix 18 - 8000-8699

                                                                8000-8099 RECREATION PROGRAMS
                                                         8100-8199 CULTURAL RESOURCE MANAGEMENT
                                                    8200-8299 NATURAL HISTORY RESOURCE MANAGEMENT
                                                              8300-8399 RECREATION MANAGEMENT
                                                           8400-8499 VISUAL RESOURCE MANAGEMENT
                                                              8500-8599 WILDERNESS MANAGEMENT
                                                   8600-8699 ENVIRONMENTAL EDUCATION AND PROTECTION
                                                                                             AUTHORITY DELEGATED TO
  Subject                                                        DEPARTMEN                     BLM FIELD
  Code Or                    Authority/ Action                       T
                                                                            BLM WO OFFICIALS
                                                                                               OFFICIALS                      Notes
 Regulation
                                                                 SEC AS D/DD AD NOCD DC SD           DM
            Authorize recreation use and specify terms and
            conditions of such use (exceptions are provided for                                 X     X
    8000
            in the regulations).
                 Source: 16 U.S.C. 4601-6A
                 Approve matters of responsibility of BLM relating to
                 determination of eligibility for nomination to the                                X
                 National Register.
                 Source: 800.0-4 16 U.S.C. 4601-6A and 36 CFR
     8120
                 63.
                 Approve matters of responsibility of BLM relating to
                                                                                                   X
                 nomination to the National Register.
                 Source: 36 CFR 60
  8130, 8131 Approve Cultural Resource Management Plans.                                           X
             Approve transfer of custody of new discoveries                                   X    X
             Approve transfer of control of culturally unidentified                                    State Director -- cannot be redelegared.
     8140                                                                                     X
             collections
             Approve repatriations under Native American
                                                                                              X        State Director -- cannot be redelegared.
             Graves Protection and Repatriation Act.
                                                                                                       Delegated throuh State Director to Deputy State
     8151        Approve cultural use permits.                                                X        Director with oversight for their State's Cultural
                                                                                                       Heritage Program.
                 Approve cultural museum activities, including
                                                                                                       Delegated through State Director to Deputy State
                 determination of archaeological interest,
                                                                                              X        Director with oversight for their State’s Cultural
     8160        assignment of repositories, and accession, transfer,
                                                                                                       Resource Program.
                 consumption, and deaccession of collections.
                 Source: 36 CFR 79, 411 DM; 43 CFR 10.6
                                                                                                       Delegated through State Director to Deputy State
                 Approve paleontology collecting permits.                                     X        Director with oversight for their State’s
     8270
                                                                                                       Paleontology Program.
                 Source: PRPA Section 6304
                 Approve paleontology museum activities, including
                 determination of paleontological interest,                                            Delegated through State Director to Deputy State
                 assignment of repositories, sharing of locality                              X        Director with oversight for their State’s
                 information, and transfer, consumption, and                                           Paleontology Program.
                 deaccession of collections.
                 Source: PRPA Section 6305, 411 DM
                 Restrict or close areas to the collection of
                 paleontological resources, including casual                                       X
     8270
                 collection.
                 Source: PRPA Section 6304
                                                                                                       Delegated through State Director to Deputy State
                 Accept or transfer forfeited paleontological
                                                                                              X        Director with oversight for their State’s
                 resources
                                                                                                       Paleontology Program.
                 Source: PRPA Section 6308
                 Disclose paleontological locality information.                               X
                 Source: PPRA Section 6309
                 Approve restrictions on the use of Off Highway
                                                                                              X    X
                 Vehicles on BLM land (regarding conditions of use).
                 Source:43 CFR 8341.1 (a) (b)
     8341        Approve closing areas to Off Highway Vehicle use.                            X    X
                 Source: 43 CFR 8341.2(a)
                 Approve closing portions of the public lands for use
                                                                                              X        State Director - Cannot be re-delegated.
                 by Off Highway Vehicles.
                 Source: 43 CFR 8341.2(b)
                 Designate all public lands as open, limited, or
     8342                                                                                     X    X
                 closed to Off Highway Vehicles.
                 Source: 43 CFR 8342.1
                 Designate Back Country Byways in consultation
     8357                                                                                     X
                 with State and local authorities and other interest
                 Source: BLM Handbook H-8357-1, Byways
                 Approve closing areas and access to areas.                                   X    X
     8364
                 Source: 43 CFR 8364
                 Approve actions such as posting rules, denying use,
     8365        and taking other actions as appropriate concerning                           X    X
                 use of developed recreation sites and facilities.
                 Source: 43 CFR 8365.2




BLM Manual                                                                                                                                                        Rel. 1-1779
Supersedes Rel. 1-1717                                                          Appendix 18                                                                 Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 74 of 79                                                               A18 - 61

                                                                     Appendix 18 - 8000-8699

                                                               8000-8099 RECREATION PROGRAMS
                                                          8100-8199 CULTURAL RESOURCE MANAGEMENT
                                                    8200-8299 NATURAL HISTORY RESOURCE MANAGEMENT
                                                             8300-8399 RECREATION MANAGEMENT
                                                           8400-8499 VISUAL RESOURCE MANAGEMENT
                                                             8500-8599 WILDERNESS MANAGEMENT
                                                  8600-8699 ENVIRONMENTAL EDUCATION AND PROTECTION
            Establish supplementary rules to provide for the                              AUTHORITY DELEGATED TO
  Subject
    8365    protection of persons, property and public lands                                 X        State Director - Cannot be re-delegated..
  Code Or                   Authority/ Action
            and resources.
 Regulation                                                                                           Delegated through State Directors to the District/
            Designation of significant caves.                                                X    X
    8380                                                                                              Field Managers.
                 Source: BLM Manual Section 8380
                 Develop policy, guidelines, training and overall
                 coordination of Visual Resource Management               X     X                           Division Chief, Recreation and Visitor Services.
                 functions for the BLM.
                 Source: BLM Manual Section 8400 and BLM Manual
     8400        Section 1211
                 Administration of Visual Resource Management.            X     X                 X
                 Source: BLM Manual Section 8400
             Implement BLM VRM policy and provide statewide
                                                                                                  X
             program coordination and guidance.
             Approve wilderness management inventory
  8510, 1601                                                                                      X
             decisions.




BLM Manual                                                                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                                              Appendix 18                                                                Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 75 of 79                                                                               A19 - 62

                                                                                   Appendix 19 - 9000-9299

                                                                            9000-9099 TECHNICAL SERVICES
                                                                                9100-9199 ENGINEERING
                                                                                 9200-9299 PROTECTION
                                                                                                         AUTHORITY DELEGATED TO
  Subject                                                                   DEPARTMEN                      BLM FIELD
  Code Or                         Authority/ Action                             T
                                                                                       BLM  WO OFFICIALS
                                                                                                           OFFICIALS                            Notes
 Regulation
                                                                            SEC   AS   D/DD AD NOCD DC         SD   DM
                                                                                                                         Only States with certified applicators reviewing
                                                                                                                         Pesticide Use Proposals. This authority may not be
     9011        Approve submitted Pesticide Use Proposals.                                                    X
                                                                                                                         redelegated to the Deputy State Director, Natural
                                                                                                                         Resources--cannot be redelegated.

                 Approve submitted Biological Control Agent Release                                                      Can be redelegated to Deputy State Director,
     9014                                                                                                      X
                 Proposals except those retained by the Department.                                                      Natural Resources--cannot be redelegated.
                                                                                                                         Delegated through the State Director and the
            Technical approval of easement surveys, easement
                                                                                            X                  X    X    District/Field Manager to the State Office Chief
 9601, 9614 plans and legal descriptions for acquisitions.
                                                                                                                         Cadastral Surveyor.
                 Source BLM Manual 9102
                 Approval of site studies except at the National                                                         Delegated through the State Director to the
                                                                                            X                  X    X
                 Interagency Fire Center.                                                                                District/Field Manager
                 Source: BLM Manual 9102
 9102, 9150,
             Approval of the design narrative and action plan,
    9151                                                                                                                 Delegated through the State Director to the
             except where reserved for the State Director (large                            X                  X    x
                                                                                                                         District/Field Manager
             buildings and recreational developments).
                 Source: BLM Manual 9102
                 Design approval for major structures which affect
                 public safety is delegated through the line to any
                                                                                                                         Assistant Director, Business, Fiscal & Information
                 level, however, the signing official is required to be                     X                  X    X
                                                                                                                         Resources
                 a registered professional engineer experienced in
                 that particular type of structure.
                 Source: BLM Manual 9102 1.5I
 9102, 9103,
    9104     All engineering designs (construction and
             maintenance) are approved technically as outlined                                                           Authority to construct a facility or expend funds is
             in the BLM Manual Section 9102. The responsibility                                                          delegated through the State Director to the
                                                                                            X                  X    X
             for determining the level at which approval will                                                            District/Field Manager, except at the Office of Fire
             occur for each office lies with the State Engineer                                                          and Aviation and National Operations Center.
             who retains technical responsibility for all designs.
                 Source: BLM Manual 9102 1.4 C
                 Approval of road standards that are within the                                                          Delegated through the State Director to the
                                                                                            X                  X    X
     9113        limits outlined in BLM Manual Section 9113.                                                             District/Field Manager
                 Source: BLM Manual 9113 1.4 D
                                                                                                                         Delegated through the State Director to the
                 Authority to approve a trail location.                                     X                  X    X
     9114                                                                                                                District/Field Manager.
                 Source: BLM Manual 9144 .04 F
                 Geographic Information Systems – National policy
                 for geospatial services is the responsibility of the
                                                                                            X                            AD-800 is the executive sponsor for geospatial.
                 executive sponsor. All geospatial policy will be set
     9167
                 through the sponsor’s directorate.

                 Source: Geospatiall Steering Committee Charter
                                                                                                                         Delegated through the State Director to
                 Authority to approve a water control or water                                                           District/Field Manager, however, signing official is
     9172                                                                                                      X
                 development structure.                                                                                  required to be a registered professional engineer
                                                                                                                         experienced in that particular type of structure.
                                                                                                                         During a wildfire or all-hazard incident, only
                 Commit funds and personnel for management of                                                            qualified Incident Commanders can be delegated
     9200                                                                                                           X
                 wildfires and all hazard incidents.                                                                     this authority. Cannot be re-delegated below either
                                                                                                                         the Field Manager or NCL Manager.
                 Coordinate decisions of the National Multi-Agency
                 Coordinating Group as they affect BLM lands to
                                                                                            X              X             Delegated to DC for FA-300
                 establish fire priorities, allocate and re-allocate fire
                 suppression resources.
                 Coordinate decisions of the Geographic Multi-
                 Agency Coordinating Group as they affect BLM
                                                                                                               X         Delegated to State Fire Management Officers
                 lands to establish fire priorities, allocate and re-
                 allocate fire suppression resources.
                 Authority to expend up to the State authorization                                                         May only be re-delegated to the Divisions Chiefs
                 limit for discretionary preposition and short-term                         X              X   X         for FA-300 and FA-500, and State Fire Management
                 fire severity needs.                                                                                    Officers.
                 Source: 620 DM 1; 620 DM 2
     9210
                 Enter into national level fire agreements to facilitate
                 mutual assistance for prevention, training, pre-                           X
                 suppression and suppression.
                 Source: 31 U.S.C. 686, 42 U.S.C. 1856a, 43 U.S.C.
                 1701.




BLM Manual                                                                                                                                                                            Rel. 1-1779
Supersedes Rel. 1-1717                                                                       Appendix 19                                                                        Date: 10/27/2016
                                                   Delegation
                              Case 4:20-cv-00062-BMM          of Authority
                                                       Document     28-3 Manual
                                                                           Filed 10/05/20 Page 76 of 79                                A19 - 63

                                                                        Appendix 19 - 9000-9299

                                                                 9000-9099 TECHNICAL SERVICES
                                                                     9100-9199 ENGINEERING
     9210                                                             9200-9299 PROTECTION
                                                                                              AUTHORITY DELEGATED TO
  Subject                                                        DEPARTMEN                      BLM FIELD
  Code Or                       Authority/ Action                    T
                                                                            BLM  WO OFFICIALS
                                                                                                OFFICIALS              Notes
 Regulation
                                                                 SEC   AS   D/DD AD NOCD DC     SD   DM
                 Approve fire operating plans committing funds
                 and/or resources in support of national level                   X              X    X
                 agreements for mutual assistance.
                 Source: 620 DM 1, 620 DM 2
                 Enter into agreements to provide for the
                 housekeeping functions of combined agency-                      X              X    X
                 operated fire facilities.
                 Source: 620 DM 1, 620 DM 2




BLM Manual                                                                                                                           Rel. 1-1779
Supersedes Rel. 1-1717                                                            Appendix 19                                  Date: 10/27/2016
                                                    Delegation
                               Case 4:20-cv-00062-BMM          of Authority
                                                        Document     28-3 Manual
                                                                            Filed 10/05/20 Page 77 of 79                                                                         A19 - 64

                                                                               Appendix 19 - 9000-9299

                                                                        9000-9099 TECHNICAL SERVICES
                                                                            9100-9199 ENGINEERING
                                                                             9200-9299 PROTECTION
                                                                                                     AUTHORITY DELEGATED TO
  Subject                                                               DEPARTMEN                      BLM FIELD
  Code Or                        Authority/ Action                          T
                                                                                   BLM  WO OFFICIALS
                                                                                                       OFFICIALS                        Notes
 Regulation
                                                                        SEC   AS   D/DD AD NOCD DC     SD   DM
                 Approve Fire Management Plans.                                                        X    X    Cannot be redelegated below the DM level.
                                                                                                                 Cannot be redelegated below Field or NCL Manager
                                                                                                                 level. *For Alaska, decisions for wildfires affecting
                                                                                                                 Alaska Native Claims Settlement Act (ANCSA)
                                                                                                                 Corporation and non-BLM, DOI lands will be
                                                                                                                 approved by the Alaska Fire Service (AFS) as the
                                                                                                                 fiscally responsible agent. Decisions for wildfires
                                                                                                                 with estimated final costs less than $5 million are
                 Approve Wildland Fire decisions                                                       X    X*   delegated to Alaska Fire Service Zone Fire
                                                                                                                 Management Officers whereas approval for fires
     9211                                                                                                        with costs of $5 million and above are delegated to
                                                                                                                 Alaska Fire Service Manager. BLM DM/FM is
                                                                                                                 responsible to approve decision on BLM-managed
                                                                                                                 lands. Decision Approvers must notify the State
                                                                                                                 Director or Director respectively as $5 million and
                                                                                                                 $10 million costs are reached.
                 Source: 135 DM 1, 620 DM 1, 620 DM 2
                 Close areas under the administration of the BLM
                                                                                    X                  X
                 during periods of high hazard to prevent fires.
                 Source: 43 CFR 9212.2, 43 CFR 8364.1
                 Issue fire prevention orders that close entry to, or
     9212                                                                           X                  X
                 restrict use of, designated public lands.
                 Source: 43 CFR 9212.2
     9214        Approve prescribed fire plans.                                                        X    X    Cannot be re-delegated below FM or NCL manager.
                 Source: 620 DM 1, BLM Manual 9214
                                                                                                                 Can only be redelegated to District Fire
     9218        Approve individual fire reports.                                                           X
                                                                                                                 Management Officer
                 Source: BLM Manual 9218
                 Determine liability for unauthorized use on public
                                                                                                                 Solicitor's opinion required for reserved mineral
     9230        lands. Accept payment in full. Dispose resources                                      X    X
                                                                                                                 estate.
                 and recover funds.
                 Source: 43 CFR 3600, 43 CFR 9239
                 Approve actions necessary to prevent or abate the
                                                                                                       X
                 unauthorized use of public lands.
                 Source: 43 CFR 9230
                 Issue order to seize Government property.                                             X    X
                 Issue notices of Demand (Demand Letters).                                             X
                 Accept Real Property Offered for Settlement of
                 Unauthorized Use:
                 • Recommendation.                                                                     X
                 • Approval.                                                        X
                 Delegate, suspend, or revoke law enforcement
                 authority of Federal personnel to make arrests,
                 carry firearms in the course of law enforcement                        X
                 duties, and to enforce Federal laws and regulations
     9260        relating to the public lands and resources.
                                                                                                                 Director, Office of Law Enforcement and Security -
                 Approve local operational agreements for the cross
                                                                                                                 Cannot be redelegated.
                 designation of law enforcement authority among
                                                                                        X
                 BLM and other Department of the Interior law
                 enforcement agencies and the U.S. Forest Service.
                 Approve Memoranda of Understanding for receiving
                 cross designation of law enforcement authority          X          X   X
                 from other Federal agencies.
                 Approve Law Enforcement Agreements Affecting
                                                                                        X
                 State LE Programs -- Reimbursable"




BLM Manual                                                                                                                                                                     Rel. 1-1779
Supersedes Rel. 1-1717                                                                   Appendix 19                                                                     Date: 10/27/2016
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 78 of 79                                                                       A20 - 65

                                                                              Appendix 20 - 9300-9699

                                                                             9300-9399 APPRAISALS
                                                                       9400-9499 AVIATION MANAGEMENT
                                                                   9500-9599 SOCIAL AND ECONOMIC ANALYSIS
                                                                         9600-9699 CADASTRAL SURVEY
                                                                                                     AUTHORITY DELEGATED TO
   WO830-                                                               DEPARTMEN                      BLM FIELD
                                  Authority/ Action                         T
                                                                                    BLM WO OFFICIALS
    1203                                                                                               OFFICIALS                       Notes
                                                                        SEC   AS   D/DD AD NOCD DC    SD    DM
                 Approve fair market rent for non-rental schedule
                                                                                                       X     X   Delegated to Field Manager- cannot be redelegated
     9300        rights of-way or permits.
                 Source: 43 CFR 2806.50
                 Contract for aircraft. Approve all requests for
                 contract rental or charter aircraft services to the
                                                                                        X
                 Department of the Interior, Office of Aircraft
     9400        Services.
                 Approve aircraft use for transportation of
                                                                                        X      X       X
                 passengers and cargo.
                 Source:Office of Management and Budget Circular
                 A-126 (Revised), January 18, 1989.
                 Issue correspondence to Federal, state and local
                 government(s) and members of the public                                                         State Office Chief Cadastral Surveyor - Cannot be re-
                                                                                        X              X
     9600        pertaining to routine matters involving Cadastral                                               delegated.
                 Survey.
                 Source: 43 U.S.C.2 and 1201
             Approve, accept, suspend, and cancel surveys,
                                                                                                                 This authority is delegated from the BLM Director,
             resurveys, supplemental plats and protraction
                                                                                    X                            to the State Office Chief Cadastral Surveyor -
             diagrams of the lands within the jurisdiction of the
                                                                                                                 Cannot be re-delegated.
 9600, 9615, office.
                                                                                                                 State Office Chief Cadastral Surveyor - Cannot be re-
 9630, 9640 Determination of survey requirement.
                                                                                                                 delegated.
                 Source: 43 U.S.C. 2, 1201 and 1737(c); 25 U.S.C.
                 176; 16 U.S.C. 472; 43 CFR 9180.0-3; Survey
                 Manual; 757 DM 2
             Approve applications for extension of original                                                      State Office Chief Cadastral Surveyor - Cannot be re-
                                                                                    X
 9600, 9601, surveys or lands omitted from original surveys.                                                     delegated.
 9610, 9650 Source: 43 U.S.C. 2; 43 CFR 9185.1-1; Survey
                 Manual
                                                                                                                 State Office Chief Cadastral Surveyor – Cannot be
             Approve requests for surveys and resurveys.                            X
 9600, 9601,                                                                                                     re-delegated.
    9610     Source: 43 CFR 9185.1-2, 43 CFR 9180.0-3 (c)
                 (2), 43 U.S.C. 772 , 773, and 1737 (c).
                 Issue and cancel survey order for the survey of a                                               State Office Chief Cadastral Surveyor - Cannot be re-
                                                                                    X
                 mining claim.                                                                                   delegated.
 9605, 3861
                 Source: 43 CFR 9185.1-3 (a), 43 CFR 3861.1-1, 30
                 U.S.C. 39
            Perform all functions and sign for the Director all
                                                                                                                 Washington Office Chief Cadastral Surveyor –
            documents relating to the appointment of United                         X
                                                                                                                 Cannot be re-delegated.
 9605, 3861 States Mineral Surveyors.
                 Source: 43 CFR 9185.1-3 (b), 43 CFR 3861.5-1,
                 and 30 U.S.C. 39 and Survey Manual
                                                                                                                 This authority is delegated from the BLM Director,
                 Administrative prodcedures pertaining to protraction
                                                                                    X                            to the State Office Chief Cadastral Surveyor -
     9615        diagrams.
                                                                                                                 Cannot be re-delegated.
                 Source:
                 Sign and issue Special and Assignment Instructions                                              State Office Chief Cadastral Surveyor – Cannot be
                                                                                    X
                 for surveys.                                                                                    re-delegated.
 9621, 9622
                 Source: 43 U.S.C. 2,52, and 1201; Survey Manual
                 Establish plat-filing instructions.                                X
 9630, 1813
                 Source: 43 U.S.C. 2,52, and 1201; Survey Manual
                 Sign all Cadastral Survey documents pertaining to
                 the dependent resurvey and monumentation of                        X                            Washington Office Chief Cadastral Surveyor.
                 state boundaries.                                                                               Cannot be redelegated.
 9630, 9640,
    9650     Source: 43 U.S.C. 2,52, and 1201; Survey Manual
             Disposition of the Secretary’s copies of the Public
                                                                                    X
             Land and Mineral Land Survey Records.
                 Source: 43 U.S.C. 2, 52 and 1201
                                                                                                                 This authority is delegated from the BLM Director,
                 Procedures pertaining to administration and
                                                                                                       X         to the State Office Chief Cadastral Surveyor -
     9630        handling of official cadastral survey records.
                                                                                                                 Cannot be re-delegated.
                 Source:
                                                                                                                 This authority is delegated from the BLM Director,
                 Administrative prodcedures pertaining to
                                                                                                       X         to the State Office Chief Cadastral Surveyor -
     9640        distribution of official surveys.
                                                                                                                 Cannot be re-delegated.
                 Source:




BLM Manual                                                                                                                                                                    Rel. 1-1786
Supersedes Rel. 1-1717                                                                  Appendix 20                                                                      Date: 5/12/2017
                                                     Delegation
                                Case 4:20-cv-00062-BMM          of Authority
                                                         Document     28-3 Manual
                                                                             Filed 10/05/20 Page 79 of 79                                                             A20 - 66

                                                                           Appendix 20 - 9300-9699

                                                                          9300-9399 APPRAISALS
                                                                     9400-9499 AVIATION MANAGEMENT
                                                                 9500-9599 SOCIAL AND ECONOMIC ANALYSIS
                                                                       9600-9699 CADASTRAL SURVEY
                 Prepare plat filing instructions
                 Prepare and publish in the Federal Register notices                                      State Office Chief Cadastral Surveyor – Cannot be
                 of the official filing of plats of survey, resurvey,                                     redelegated.
 9650, 1760
                 supplemental plats and protraction diagrams.

                 Source: 43 U.S.C. 2, 52 and 1201; Survey Manual
             Issue formal decisions of Protest and Appeals
 9660, 9661,                                                                                        X     Cannot be redelegated.
             involving Cadastral Surveys.
    9662
                 Source: 43 CFR 9180 and 9185
                 Sign Standards for Boundary Evidence Certificates                                        State Office Chief Cadastral Surveyor – Cannot be
     9672        of lands within the jurisdiction of the office.                                          redelegated.
                 Source: 303 DM 7; 600 DM 5
                 Provide the final interpretation of the Manual of                                        Washington Office Chief Cadastral Surveyor, Cannot
                                                                                 X
     9683        Surveying Instructions.                                                                  be redelegated.
                 Source: 43 CFR 9180.0, Survey Manual




BLM Manual                                                                                                                                                          Rel. 1-1786
Supersedes Rel. 1-1717                                                               Appendix 20                                                               Date: 5/12/2017
